UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No.333-91890 Pre-Effective Amendment No. o Post-Effective Amendment No. 12 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-21139 Amendment No. 13 þ (Check appropriate box or boxes.) NATIONWIDE VARIABLE ACCOUNT – 13 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY (Name of Depositor) One Nationwide Plaza, Columbus, Ohio 43215 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (614) 249-7111 Robert W. Horner, III, Vice President Corporate Governance and Secretary One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering May 1, 201 2 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon May 1, 201 2 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Flexible Purchase Payment Deferred Variable Annuity Contract The Best of America® Advisor Variable Annuity Nationwide Life Insurance Company Individual Flexible Purchase Payment Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-13 The date of this prospectus is May 1, This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisors, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features, and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation, and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 201 2 ), which contains additional information about the contracts and the Variable Account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 29 . To obtain free copies of the Statement of Additional Information or to make any other service or transaction requests, please contact the Service Center by one of the methods described in the “Contacting the Service Center” provision. Information about us and the product (including the Statement of Additional Information) may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, D.C. 20549.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the SAI, material incorporated by reference, and other information. Annuities that involve investment risk may lose value.Before investing, understand that annuities and/or life insurance products are not insured by the Federal Deposit Insurance Corporation or any other federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Variable annuity contracts involve investment risk and may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The Sub-Accounts available under this contract invest in the underlying mutual funds of the portfolio companies listed below. · AllianceBernstein Variable Products Series Fund, Inc. · American Century Variable Portfolios II, Inc. · American Century Variable Portfolios, Inc. · BlackRock Variable Series Funds, Inc. · Dreyfus · Dreyfus Investment Portfolios · Dreyfus Variable Investment Fund · Federated Insurance Series · Fidelity Variable Insurance Products Fund · Franklin Templeton Variable Insurance Products Trust · Goldman Sachs Variable Insurance Trust · Invesco · Ivy Funds Variable Insurance Portfolios, Inc. · Janus Aspen Series · Legg Mason Partners Variable Equity Trust · Lord Abbett Series Fund, Inc. · MFS® Variable Insurance Trust · Nationwide Variable Insurance Trust · Neuberger Berman Advisers Management Trust · Oppenheimer Variable Account Funds · PIMCO Variable Insurance Trust · Putnam Variable Trust · T. Rowe Price Equity Series, Inc. · The Universal Institutional Funds, Inc. · Wells Fargo Advantage Variable Trust For a complete list of the available Sub-Accounts, please refer to "Appendix A: Underlying Mutual Funds."For more information on the underlying mutual funds, please refer to the prospectus for the mutual fund. Purchase payments not invested in the underlying mutual fund options of the Nationwide Variable Account-13 ("Variable Account") may be allocated to the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction – refer to your contract for specific benefit information). 1 Glossary of Special Terms Accumulation Unit - An accounting unit of measure used to calculate the Contract Value allocated to the Variable Account before the Annuitization Date. Annuitant - The person whose continuation of life benefit payments involving life contingencies depends. Annuitization Date - The date on which annuity payments begin. Annuity Commencement Date - The date on which annuity payments are scheduled to begin. This date may be changed by the contract owner with Nationwide's consent. Annuity Unit - An accounting unit of measure used to calculate the variable annuity payments. Charitable Remainder Trust - A trust meeting the requirements of Section 664 of the Internal Revenue Code. Contract Owner - The person(s) who owns all the rights under the contract.All references in this prospectus to "you" shall mean the Contract Owner. Contract Value - The total value of all Accumulation Units in a contract plus any amount held under Guaranteed Term Options. Contract Year - Each year the contract is in force beginning with the date the contract is issued. Daily Net Assets - A figure that is calculated at the end of each Valuation Date and represents the sum of all the contract owners' interests in the variable Sub-Accounts after the deduction of contract and underlying mutual fund expenses. ERISA - The Employee Retirement Income Security Act of 1974, as amended. General Account - All assets of Nationwide other than those of the Variable Account or in other separate accounts that have been or may be established by Nationwide. Guaranteed Term Option - Investment Options that are part of the Multiple Maturity Separate Account providing a guaranteed interest rate paid over certain periods of time (or terms), if certain conditions are met. Individual Retirement Account - An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity - An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-Only Contract - A contract purchased by a Qualified Pension, Profit-Sharing, or Stock Bonus Plan as defined by Section 401(a) of the Internal Revenue Code. Multiple Maturity Separate Account - A separate account of Nationwide funding the Guaranteed Term Options with terms of 3, 5, 7, or 10 years with a fixed rate of return (subject to a market value adjustment). Nationwide - Nationwide Life Insurance Company.All references in this prospectus to "we" or "us" shall mean Nationwide. Net Asset Value - The value of one share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract - A contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple IRA, or Tax Sheltered Annuity. Qualified Plan - A retirement plan that receives favorable tax treatment under Section 401 of the Internal Revenue Code, including Investment-only Contracts.In this prospectus, all provisions applicable to Qualified Plans also apply to Investment-only Contracts unless specifically stated otherwise. Roth IRA - An annuity contract which qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code. SEC - Securities and Exchange Commission. SEP IRA - An annuity contract which qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Service Center - The department of Nationwide responsible for receiving all service and transaction requests relating to the contract.For service and transaction requests submitted other than by telephone (including fax requests), the Service Center is Nationwide’s mail and document processing facility.For service and transaction requests communicated by telephone, the Service Center is Nationwide’s operations processing facility.Information on how to contact the Service Center is in the “Contacting the Service Center” provision. Simple IRA - An annuity contract which qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-Accounts - Divisions of the Variable Account, each of which invests in a single underlying mutual fund. Tax Sheltered Annuity - An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code.All Tax Sheltered Annuities referred to in this prospectus are not subject to ERISA. Valuation Date - Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current Net Asset Value of Accumulation Units or Annuity Units might be materially affected.Values of the Variable Account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. EST, but may close earlier on certain days and as conditions warrant. 2 Valuation Period - The period of time commencing at the close of a Valuation Date and ending at the close of the New York Stock Exchange for the next succeeding Valuation Date. Variable Account - Nationwide Variable Account-13, a separate account of Nationwide that contains Variable Account allocations.The Variable Account is divided into Sub-Accounts, each of which invests in shares of a separate underlying mutual fund. 3 Table of Contents Page Glossary of Special Terms 2 Contract Expenses 6 Underlying Mutual Fund Annual Expenses 6 Example 7 Synopsis of the Contracts 7 Minimum Initial and Subsequent Purchase Payments Purpose of the Contract Charges and Expenses Annuity Payments Taxation Right to Examine and Cancel Financial Statements 8 Condensed Financial Information 8 Nationwide Life Insurance Company 9 Nationwide Investment Services Corporation 9 Investing in the Contract 9 The Variable Account and Underlying Mutual Funds Guaranteed Term Options Contacting the Service Center 10 The Contract in General 11 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Contract Modification Standard Charges and Deductions 13 Mortality and Expense Risk Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefit 13 Death Benefit Option Contract Ownership 14 Joint Ownership Contingent Ownership Annuitant Contingent Annuitant Beneficiary and Contingent Beneficiary Operation of the Contract 16 Minimum Initial and Subsequent Purchase Payments Pricing Allocation of Purchase Payments Determining the Contract Value Transfers Prior to Annuitization Transfers After Annuitization Transfer Requests Transfer Restrictions Right to Examine and Cancel 19 Surrender (Redemption) Prior to Annuitization 19 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Surrenders Under a Qualified Plan or Tax Sheltered Annuity Assignment 20 Contract Owner Services 20 Asset Rebalancing Dollar Cost Averaging Systematic Withdrawals Annuity Commencement Date 21 4 Table of Contents (continued) Page Annuitizing the Contract 21 Annuitization Date Annuitization Fixed Payment Annuity Variable Payment Annuity Frequency and Amount of Annuity Payments Annuity Payment Options Death Benefits 23 Death of Contract Owner – Non-Qualified Contracts Death of Annuitant – Non-Qualified Contracts Death of Contract Owner/Annuitant How the Death Benefit Value is Determined Death Benefit Payment Statements and Reports 25 Legal Proceedings 25 Table of Contents of Statement of Additional Information 29 Appendix A:Underlying Mutual Funds 30 Appendix B:Condensed Financial Information 40 Appendix C:Contract Types and Tax Information 72 5 Contract Expenses The following tables describe the fees and expenses that a Contract Owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a Contract Owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Premium Tax Charge (as a percentage of purchase payments) 5%1 The next table describes the fees and expenses that a Contract Owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Variable Account Annual Expenses (assessed as an annualized rate of total Variable Account charges as a percentage of the Daily Net Assets)2 Mortality and Expense Risk Charge 0.35% One-Year Enhanced Death Benefit Option Total Variable Account Charges (including this option) 0.20%3 0.55% Underlying Mutual Fund Annual Expenses The next table provides the minimum and maximum total operating expenses, as of December 31, 2011 , charged by the underlying mutual funds that you may pay periodically during the life of the contract.The table does not reflect short-term trading fees.More detail concerning each underlying mutual fund's fees and expenses, including waivers and reimbursements, is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of average underlying mutual fund assets ) 0.27 % 2.90 % The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. 1 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities.The amount assessed to the contract will equal the amount assessed by the state or government entity. 2 These charges apply only to Sub-Account allocations.They do not apply to allocations made to the Guaranteed Term Options.They are charged on a daily basis at the annualized rate noted above. 3 The One-Year Enhanced Death Benefit Option is only available for contracts with Annuitants age 80 or younger at the time of application.This option may not be available in every state.The optional benefit must be elected at the time of application and once elected, the optional benefit may not be removed from the contract. 6 Example This Example is intended to help Contract Owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract fees, Variable Account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or short-term trading fees which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; and · the total Variable Account charges associated with the contract, including the optional benefit (0.55%). If you surrender your contract at the end of the applicable time period If you annuitize your contract at the end of the applicable time period If you do not surrender your contract 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses ( 2.90 %) $ 362 $ 1,102 $ 1,862 $ 3,856 * $ 1,102 $ 1,862 $ 3,856 $ 362 $ 1,102 $ 1,862 $ 3,856 Minimum Total Underlying Mutual Fund Operating Expenses (0.27%) $ 86 $ 269 $ 468 $ 1,040 * $ 269 $ 468 $ 1,040 $ 86 $ 269 $ 468 $ 1,040 *The contracts sold under this prospectus do not permit annuitization during the first two Contract Years. Synopsis of the Contracts The contracts described in this prospectus are flexible purchase payment deferred variable annuity contracts.The contracts are issued as individual contracts. The contracts can be categorized as: · Charitable Remainder Trusts; · Individual Retirement Annuities ("IRAs"); · Investment-only Contracts (Qualified Plans); · Non-Qualified; · Roth IRAs; · Simplified Employee Pension IRAs ("SEP IRAs"); · Simple IRAs; and · Tax Sheltered Annuities with contributions rolled over or transferred from other eligible retirement savings plans. For more detailed information with regard to the differences in contract types, please see "Appendix C: Contract Types and Tax Information."Prospective purchasers may apply to purchase a contract through broker dealers that have entered into a selling agreement with Nationwide Investment Services Corporation. Surrenders Contract Owners may generally surrender some or all of their Contract Value at any time prior to annuitization by notifying the Service Center in writing (see "Surrender (Redemption) Prior to Annuitization").After the Annuitization Date, surrenders are not permitted (see "Annuitization"). Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments* Charitable Remainder Trusts IRA Investment-Only Non-Qualified Roth IRA SEP IRA Simple IRA Tax Sheltered Annuity** * For subsequent purchase payments sent via electronic deposit, the minimum subsequent purchase payment is $150. ** Only available for individual 403(b) Tax Sheltered Annuity contracts subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Nationwide reserves the right to refuse any purchase payment that would result in the cumulative total for all contracts issued by Nationwide on the life of any one Annuitant or owned by any one Contract Owner to exceed $1,000,000.Its decision as to whether or not to accept a purchase payment in excess of that amount will be based on one or more factors, including, but not limited to: age, spouse age (if applicable), Annuitant age, state of issue, total purchase payments, optional benefits elected, current market conditions, and current hedging costs.All such decisions will be based on internally established actuarial guidelines and will be applied in a non-discriminatory manner.In the event that we do not 7 accept a purchase payment under these guidelines, we will immediately return the purchase payment in its entirety in the same manner as it was received.If we accept the purchase payment, it will be applied to the contract immediately and will receive the next calculated Accumulation Unit value.Any references in this prospectus to purchase payment amounts in excess of $1,000,000 are assumed to have been approved by Nationwide. Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. Purpose of the Contract The purpose of the annuity contract described in this prospectus is to confer annuity and related benefits (including death benefits) to single individuals and their beneficiaries.These annuity and related benefits impose certain risks upon Nationwide.The annuity contract is not intended for use by institutional investors or when the same owner attempts to use a series of Nationwide contracts and name different Annuitants or when the contract is used with other Nationwide contracts to cover a single life (the cumulative total of all purchase payments under the contract on the life of any one Annuitant or owned by any one Contract Owner cannot exceed $1,000,000 without Nationwide's prior consent). Charges and Expenses Underlying Mutual Fund Annual Expenses The underlying mutual funds charge fees and expenses that are deducted from underlying mutual fund assets.These fees and expenses are in addition to the fees and expenses assessed by the contract.The prospectus for each underlying mutual fund provides information regarding the fees and expenses applicable to the fund. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of allocation to the Sub-Account.Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading. Nationwide deducts a Mortality and Expense Risk Charge equal to an annualized rate of 0.35% of the Daily Net Assets of the Variable Account.Nationwide assesses this charge in return for bearing certain mortality and expense risks, and for administrative expenses. Nationwide does not deduct a sales charge from purchase payments upon deposit into, or withdrawal from, the contract. An optional death benefit is available under the contract at the time of application.A One-Year Enhanced Death Benefit and Spousal Protection Feature is available to an Annuitant or contingent annuitant age 80 or younger at the time of application.If the Contract Owner elects this option, Nationwide will deduct an additional charge at an annualized rate of 0.20% of the Daily Net Assets of the Variable Account (see "Death Benefit Payment"). If the Contract Owner elected the optional death benefit, upon annuitization of the contract, the charge assessed for the optional death benefit will be waived and only those charges applicable to the base contract will be assessed. Annuity Payments Annuity payments begin on the Annuitization Date and will be based on the annuity payment option chosen prior to annuitization.Nationwide will send annuity payments no later than 7 days after each annuity payment date. Taxation How distributions from an annuity contract are taxed depends on the type of contract issued and the purpose for which the contract is purchased. Generally, distributions from an annuity contract, including the payment of death benefits, are taxable to the extent they exceed investment in the contract. Nationwide will charge against the contract any premium taxes levied by any governmental authority.Premium tax rates currently range from 0% to 5% (see "Federal Tax Considerations" in "Appendix C: Contract Types and Tax Information" and "Premium Taxes"). Right to Examine and Cancel Under state insurance laws, Contract Owners have the right, during a limited period of time, to examine their contract and decide if they want to keep it or cancel it.This right is referred to as a "free look" right.The length of this time period depends on state law and may vary depending on whether your purchase is replacing another annuity contract you own. If the Contract Owner elects to cancel the contract pursuant to the free look provision, where required by law, Nationwide will return the greater of the Contract Value or the amount of purchase payment(s) applied during the free look period, less any applicable federal and state income tax withholding.Otherwise, Nationwide will return the Contract Value, less any applicable federal and state income tax withholding (see "Right to Examine and Cancel"). Financial Statements Consolidated financial statements for Nationwide Life Insurance Company and subsidiaries and financial statements for Nationwide Variable Account-13 are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained, without charge, by contacting the Service Center. Condensed Financial Information The value of an Accumulation Unit is determined on the basis of changes in the per share value of the underlying mutual funds and Variable Account charges which may vary from contract to contract (see "Determining Variable Account Value - Valuing an Accumulation Unit").Please refer to Appendix B for information regarding each class of Accumulation Unit values. 8 Nationwide Life Insurance Company Nationwide, the depositor, is a stock life insurance company organized under Ohio law in March, 1929 with its home office at One Nationwide Plaza, Columbus, Ohio 43215. Nationwide is a provider of life insurance, annuities and retirement products.It is admitted to do business in all states, the District of Columbia, and Puerto Rico. Nationwide is a member of the Nationwide group of companies.Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (the "Companies") are the ultimate controlling persons of the Nationwide group of companies.The Companies were organized under Ohio law in December 1925 and 1933 respectively.The Companies engage in a general insurance and reinsurance business, except life insurance. Nationwide intends to rely on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 ("1934 Act").In reliance on the exemption provided by Rule 12h-7, we do not intend to file periodic reports as required under the 1934 Act. Nationwide Investment Services Corporation The contracts are distributed by the general distributor, Nationwide Investment Services Corporation ("NISC"), One Nationwide Plaza, Columbus, Ohio 43215.In Michigan only, Nationwide Investment Svcs. Corporation.NISC is a wholly owned subsidiary of Nationwide. Investing in the Contract The Variable Account and Underlying Mutual Funds Nationwide Variable Account-13 is a variable account that invests in the underlying mutual funds listed in Appendix A.Nationwide established the Variable Account on July 10, 2001 pursuant to Ohio law.Although the Variable Account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 ("1940 Act"), the SEC does not supervise the management of Nationwide or the Variable Account. Income, gains, and losses credited to, or charged against, the Variable Account reflect the Variable Account's own investment experience and not the investment experience of Nationwide's other assets.The Variable Account's assets are held separately from Nationwide's assets and are not chargeable with liabilities incurred in any other business of Nationwide.Nationwide is obligated to pay all amounts promised to Contract Owners under the contracts. The Variable Account is divided into Sub-Accounts, each corresponding to a single underlying mutual fund.Nationwide uses the assets of each Sub-Account to buy shares of the underlying mutual funds based on Contract Owner instructions. Contract Owners receive underlying mutual fund prospectuses when they make their initial Sub-Account allocations and any time they change those allocations. Contract Owners can obtain prospectuses for underlying funds at any other time by contacting the Service Center. Contract Owners should read these prospectuses carefully before investing. Underlying mutual funds in the Variable Account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisors of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Contract Owners should not compare the performance of a publicly traded fund with the performance of the underlying mutual funds participating in the Variable Account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the contract may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Contract Owners will receive notice of any such changes that affect their contract. In the future, additional underlying mutual funds managed by certain financial institutions, brokerage firms or their affiliates may be added to the Variable Account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements. Voting Rights Contract Owners who have allocated assets to the underlying mutual funds are entitled to certain voting rights.Nationwide will vote Contract Owner shares at special shareholder meetings based on Contract Owner instructions.However, if the law changes and Nationwide is allowed to vote in its own right, it may elect to do so. Contract Owners with voting interests in an underlying mutual fund will be notified of issues requiring the shareholders' vote as soon as possible before the shareholder meeting.Notification will contain proxy materials and a form with which to give Nationwide voting instructions.Nationwide will vote shares for which no instructions are received in the same proportion as those that are received. What this means to you is that when only a small number of Contract Owners vote, each vote has a greater impact on, and may control the outcome. The number of shares which a Contract Owner may vote is determined by dividing the cash value of the amount they have allocated to an underlying mutual fund by the Net Asset Value of that underlying mutual fund.Nationwide will designate a date for this determination not more than 90 days before the shareholder meeting. 9 Material Conflicts The underlying mutual funds may be offered through separate accounts of other insurance companies, as well as through other separate accounts of Nationwide.Nationwide does not anticipate any disadvantages to this.However, it is possible that a conflict may arise between the interests of the Variable Account and one or more of the other separate accounts in which these underlying mutual funds participate. Material conflicts may occur due to a change in law affecting the operations of variable life insurance policies and variable annuity contracts, or differences in the voting instructions of the Contract Owners and those of other companies.If a material conflict occurs, Nationwide will take whatever steps are necessary to protect Contract Owners and variable annuity payees, including withdrawal of the Variable Account from participation in the underlying mutual fund(s) involved in the conflict. Substitution of Securities Nationwide may substitute, eliminate or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: 1) shares of a current underlying mutual fund are no longer available for investment; or 2) further investment in an underlying mutual fund is inappropriate. No substitution, elimination, or combination of shares may take place without the prior approval of the SEC.All affected Contract Owners will be notified in the event there is a substitution, elimination or combination of shares. Deregistration of the Separate Account Nationwide may deregister Nationwide Variable Account-13 under the 1940 Act in the event the separate account meets an exemption from registration under the 1940 Act, if there are no shareholders in the separate account, or for any other purpose approved by the SEC. No deregistration may take place without the prior approval of the SEC.All Contract Owners will be notified in the event Nationwide deregisters Variable Account-13. Guaranteed Term Options Guaranteed Term Options ("GTOs") are separate investment options under the contract.The minimum amount that may be allocated to a GTO is $1,000. Allocations to a Guaranteed Term Option are held in a separate account, established by Nationwide pursuant to Ohio law, to aid in the reserving and accounting for Guaranteed Term Option obligations.The separate account's assets are held separately from Nationwide's other assets and are not chargeable with liabilities incurred in any other business of Nationwide.However, the general assets of Nationwide are available for the purpose of meeting the guarantees of any Guaranteed Term Option, subject to Nationwide's claims-paying ability.A Guaranteed Term Option prospectus should be read along with this prospectus. Guaranteed Term Options provide a guaranteed rate of interest over four different maturity durations:three (3), five (5), seven (7), or ten (10) years.Note: The guaranteed term may last for up to 3 months beyond the 3, 5, 7, or 10 year period since every guaranteed term will end on the final day of a calendar quarter. For the duration selected, Nationwide will declare a guaranteed interest rate.That rate will be credited to amounts allocated to the Guaranteed Term Option unless a distribution is taken before the maturity date.If a distribution occurs before the maturity date, the amount distributed will be subject to a market value adjustment. A market value adjustment can increase or decrease the amount distributed depending on fluctuations in constant maturity treasury rates.No market value adjustment will be applied if Guaranteed Term Option allocations are held to maturity. Because a market value adjustment can affect the value of a distribution, its effects should be carefully considered before surrendering or transferring from Guaranteed Term Options.Please refer to the prospectus for the Guaranteed Term Options for further information. Contract Owners can obtain a GTO prospectus, by contacting the Service Center. Guaranteed Term Options are available only during the accumulation phase of a contract.They are not available after the Annuitization Date.In addition, Guaranteed Term Options are not available for use with Asset Rebalancing, Dollar Cost Averaging, or Systematic Withdrawals. Guaranteed Term Options may not be available in every state. Contacting the Service Center All inquiries, paperwork, information requests, service requests, and transaction requests should be made to the Service Center: · by telephone at 1-800-848-6331 (TDD 1-800-238-3035) · by mail to P.O. Box 182021, Columbus, Ohio 43218-2021 · by fax at 1-888-634-4472 · by Internet at www.nationwide.com. Nationwide reserves the right to restrict or remove the ability to submit service requests via Internet, phone, or fax upon written notice. Not all methods of communication are available for all types of requests.To determine which methods are permitted for a particular request, refer to the specific transaction provision in this prospectus, or call the Service Center.Requests submitted by means other than described in this prospectus could be returned or delayed. Service and transaction requests will generally be processed on the Valuation Date they are received at the Service Center as long as the request is in good order.Good order generally means that all necessary information to process the request is complete and in a form acceptable to Nationwide.If a request is not in good order, Nationwide will take reasonable actions to obtain the information necessary to process the request. 10 Requests that are not in good order may be delayed or returned.Nationwide reserves the right to process any purchase payment or withdrawal request sent to a location other than the Service Center on the Valuation Date it is received at the Service Center. Nationwide may be required to provide information about your contract to government regulators.If mandated under applicable law, Nationwide may be required to reject a purchase payment and to refuse to process transaction requests for transfers, withdrawals, loans, and/or death benefits until instructed otherwise by the appropriate regulator. Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Nationwide may record telephone requests.Telephone and computer systems may not always be available.Any telephone system or computer, whether yours or Nationwide's, can experience outages or slowdowns for a variety of reasons.The outages or slowdowns could prevent or delay processing.Although Nationwide has taken precautions to support heavy use, it is still possible to incur an outage or delay.To avoid technical difficulties, submit transaction requests by mail. The Contract in General Nationwide may make these contracts available to employees and their family members through a Nationwide affiliated broker dealer and they will not be subject to investment advisory fees for asset management. Due to state law variations, the options and benefits described in this prospectus may vary or may not be available depending on the state in which the contract is issued.Possible state law variations include, but are not limited to, minimum initial and subsequent purchase payment amounts, investment options, age issuance limitations, availability of certain optional benefits, free look rights, annuity payment options, ownership and interests in the contract, assignment, and death benefit calculations.This prospectus describes all the material features of the contract. To review a copy of the contract and any endorsements, please contact the Service Center. If Nationwide discovers that the risk it intended to assume in issuing the contract has been altered by any of the following, then Nationwide reserves the right to take any action it deems necessary to mitigate or eliminate the altered risk including, but not limited to, rescinding the contract and returning the Contract Value (less any market value adjustment): · Information provided by the Contract Owner(s) is materially false, misleading, incomplete, or otherwise deficient; · The contract is being used with other contracts issued by Nationwide to cover a single life (the cumulative total of all purchase payments under the contract on the life of any one Annuitant or owned by any one Contract Owner cannot exceed $1,000,000 without Nationwide's prior consent); · When a series of Nationwide contracts with different Annuitants have the same unitary control or ownership; · The contract is being used by an institutional investor. Failure by Nationwide to detect, mitigate or eliminate such altered risk(s) does not act as a waiver of Nationwide's rights and does not stop Nationwide from asserting its rights at any future date. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. If this contract is purchased to replace another variable annuity, be aware that the mortality tables used to determine the amount of annuity payments may be less favorable than those in the contract being replaced. Nationwide will not contest the contract. These contracts are offered to customers of various financial institutions and brokerage firms.No financial institution or brokerage firm is responsible for any of the contractual insurance benefits and features guaranteed under the contracts.These guarantees are the sole responsibility of Nationwide. In general, deferred variable annuities are long-term investments; they are not intended as short-term investments.Accordingly, Nationwide has designed the contract to offer features, pricing, and investment options that encourage long-term ownership.It is very important that Contract Owners and prospective investors understand all the costs associated with owning a contract, and if and how those costs change during the lifetime of the contract.Contract and optional charges may not be the same in later Contract Years as they are in early Contract Years.The various contract and optional benefit charges are assessed in order to compensate Nationwide for administrative services, distribution, and operational expenses, and assumed actuarial risks associated with the contract. Following is a discussion of some relevant factors that may be of particular interest to prospective investors. Distribution, Promotional, and Sales Expenses No commissions are payable on the sale of a contract described in this prospectus.However, Nationwide may pay the selling firms a marketing allowance, which is based on the firm's ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities that may contribute to the promotion and marketing of Nationwide's products.For more information on the exact compensation arrangement associated with this contract, please consult your registered representative. Underlying Mutual Fund Payments Nationwide's Relationship with the Underlying Mutual Funds The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The Variable Account aggregates Contract Owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The Variable 11 Account (and not the Contract Owners) is the underlying mutual fund shareholder.When the Variable Account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.Nationwide incurs these expenses instead. Nationwide also incurs the distribution costs of selling the contract (as discussed above), which benefit the underlying mutual funds by providing Contract Owners with Sub-Account options that correspond to the underlying mutual funds. An investment advisor or subadvisor of an underlying mutual fund or its affiliates may provide Nationwide or its affiliates with wholesaling services that assist in the distribution of the contract and may pay Nationwide or its affiliates to participate in educational and/or marketing activities.These activities may provide the advisor or subadvisor (or their affiliates) with increased exposure to persons involved in the distribution of the contract. Types of Payments Nationwide Receives In light of the above, the underlying mutual funds and their affiliates make certain payments to Nationwide or its affiliates (the "payments").The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the contracts and other variable contracts Nationwide and its affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the contracts, paying expenses that Nationwide or its affiliates incur in promoting, marketing, and administering the contracts and the underlying mutual funds, and achieving a profit. Nationwide or its affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund's advisor or subadvisor (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, Nationwide benefits from assets invested in Nationwide's affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because its affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, Nationwide may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. Nationwide took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the contracts (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, Nationwide would have imposed higher charges under the contract. Amount of Payments Nationwide Receives For the year ended December 31, 2011 , the underlying mutual fund payments Nationwide and its affiliates received from the underlying mutual funds did not exceed 0. 60 % (as a percentage of the average Daily Net Assets invested in the underlying mutual funds) offered through this contract or other variable contracts that Nationwide and its affiliates issue.Payments from investment advisors or subadvisors to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to Nationwide or its affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments Nationwide and its affiliates receive depends on the assets of the underlying mutual funds attributable to the contract, Nationwide and its affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). Identification of Underlying Mutual Funds Nationwide may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor Nationwide considers during the identification process is whether the underlying mutual fund's advisor or subadvisor is one of our affiliates or whether the underlying mutual fund, its advisor, its subadvisor(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable contracts that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the contract in relation to its features and benefits when making your decision to invest.Please note that higher contract and underlying mutual fund fees and charges have a direct effect on and may lower your investment performance. Profitability Nationwide does consider profitability when determining the charges in the contract.In early Contract Years, Nationwide does not anticipate earning a profit, since that is a time when administrative and distribution expenses are typically higher.Nationwide does, however, anticipate earning a profit in later Contract Years.In general, Nationwide's profit will be greater the higher the investment return and the longer the contract is held. Contract Modification Nationwide may modify the annuity contracts, but no modification will affect the amount or term of any annuity contract unless a modification is required to conform the 12 annuity contract to applicable federal or state law.No modification will affect the method by which the Contract Values are determined. Standard Charges and Deductions Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge from the Variable Account.This amount is computed on a daily basis and is equal to an annualized rate of 0.35% of the Daily Net Assets of the Variable Account.Nationwide may realize a profit from this charge. The Mortality Risk Charge compensates Nationwide for guaranteeing the annuity purchase rates of the contracts.This guarantee ensures that the annuity purchase rates will not change regardless of the death rates of annuity payees or the general population.The Mortality Risk Charge also compensates Nationwide for risks assumed in connection with the standard death benefit, but only partially compensates Nationwide in connection with the optional death benefit, for which there is a separate charge. The Expense Risk Charge compensates Nationwide for guaranteeing that administration charges will not increase regardless of actual expenses. If the Mortality and Expense Risk Charge is insufficient to cover actual expenses, the loss is borne by Nationwide. Premium Taxes Nationwide will charge against the Contract Value any premium taxes levied by a state or other government entity.Premium tax rates currently range from 0% to 5%.This range is subject to change.Nationwide will assess premium taxes to the contract at the time Nationwide is assessed the premium taxes by the state.Premium tax requirements vary from state to state. Premium taxes may be deducted from death benefit proceeds. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a Sub-Account that occur within 60 days after the date of allocation to the Sub-Account. Short-term trading fees are intended to compensate the underlying mutual fund (and Contract Owners with interests allocated in the underlying mutual fund) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-term trading fees are not intended to affect the large majority of Contract Owners not engaged in such strategies. Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Short-term trading fees will only apply to those Sub-Accounts corresponding to underlying mutual funds that charge such fees (see the underlying mutual fund prospectus).Any short-term trading fees paid are retained by the underlying mutual fund, not by Nationwide, and are part of the underlying mutual fund's assets.Contract Owners are responsible for monitoring the length of time allocations are held in any particular underlying mutual fund.Nationwide will not provide advance notice of the assessment of any applicable short-term trading fee. For a complete list of the underlying mutual funds offered under the contract that assess (or reserve the right to assess) a short-term trading fee, please see "Underlying Mutual Fund Annual Expenses" earlier in this prospectus. If a short-term trading fee is assessed, the underlying mutual fund will charge the Variable Account 1% of the amount determined to be engaged in short-term trading.The Variable Account will then pass the short-term trading fee on to the specific Contract Owner that engaged in short-term trading by deducting an amount equal to the short-term trading fee from that Contract Owner's Sub-Account value.All such fees will be remitted to the underlying mutual fund; none of the fee proceeds will be retained by Nationwide or the Variable Account. When multiple purchase payments (or exchanges) are made to a Sub-Account that is subject to short-term trading fees, transfers will be considered to be made on a first in/first out (FIFO) basis for purposes of determining short-term trading fees.In other words, units held the longest will be treated as being transferred first, and units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the short-term trading fees.Transactions that are not subject to short-term trading fees include: · scheduled and systematic transfers, such as Dollar Cost Averaging, Asset Rebalancing, and Systematic Withdrawals; · contract surrenders; · transfers made upon annuitization of the contract; · surrenders of Annuity Units to make annuity payments; or · surrenders of Accumulation Units to pay a death benefit. New share classes of certain currently available underlying mutual funds may be added as investment options under the contracts.These new share classes may require the assessment of short-term trading or redemption fees.When these new share classes are added, new purchase payment allocations and exchange reallocations to the underlying mutual funds in question may be limited to the new share class. Optional Contract Benefit For an additional charge, the following optional benefit is available to Contract Owners.The optional benefit may not be available in every state.Unless otherwise indicated: · the optional benefit must be elected at the time of application; · the optional benefit, once elected, may not be terminated; and · the charge associated with the optional benefit will be assessed until annuitization. 13 Death Benefit Option For an additional charge, the Contract Owner may elect the following death benefit option in lieu of the standard death benefit.The optional death benefit is only available for contracts where the Annuitant or contingent annuitant is age 80 or younger at the time of application.If the Contract Owner chooses the One-Year Enhanced Death Benefit Option, Nationwide will deduct an additional charge at an annualized rate of 0.20% of the Daily Net Assets of the Variable Account.Nationwide may realize a profit from the charge assessed for this option. One-Year Enhanced Death Benefit Option If the Annuitant dies before the Annuitization Date and the total of all purchase payments made to the contract is less than or equal to $3,000,000, the One-Year Enhanced Death Benefit will be the greatest of: 1) the Contract Value; 2) the total of all purchase payments, less an adjustment for amounts surrendered; or 3) the highest Contract Value on any contract anniversary before the Annuitant's 81st birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial surrender(s). If the Annuitant dies before the Annuitization Date and the total of all purchase payments made to the contract is greater than $3,000,000, the One-Year Enhanced Death Benefit will be determined using the following formula: (A x F) + B (1 - F), where A the greatest of: a) the Contract Value; b) the total of all purchase payments, less an adjustment for amounts surrendered; or c) the highest Contract Value on any contract anniversary prior to the Annuitant's 81st birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The adjustment for amounts surrendered will reduce items (b) and (c) above in the same proportion that the Contract Value was reduced on the date(s) of the partial surrender(s); B the Contract Value; and F the ratio of $3,000,000 to the total of all purchase payments made to the contract. The One-Year Enhanced Death Benefit Option has a Spousal Protection Feature – there is no additional charge for this feature.The Spousal Protection Feature allows the surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse. A second death benefit will be paid upon the death of the surviving spouse.The Spousal Protection Feature is available only for contracts issued as Non-Qualified Contracts, IRAs, and Roth IRAs, provided the following conditions are satisfied: 1) One or both spouses (or a revocable trust of which either or both of the spouses is/are grantor(s)) must be named as the Contract Owner.For contracts issued as IRAs and Roth IRAs, only the person for whom the IRA or Roth IRA was established may be named as the Contract Owner; 2) The spouses must be co-Annuitants; 3) Both co-Annuitants must be age 80 or younger at the time of issue; 4) The spouses must each be named as beneficiaries; 5) No person other than a spouse may be named as Contract Owner, Annuitant or primary beneficiary; 6) If both spouses are alive upon annuitization, the Contract Owner must specify which spouse is the Annuitant upon whose continuation of life any annuity payments involving life contingencies depend (for IRA and Roth IRA contracts, this person must be the Contract Owner); 7) If a co-Annuitant dies before the Annuitization Date, the surviving spouse may continue the contract as its sole Contract Owner.If the chosen death benefit is higher than the Contract Value at the time of death, the Contract Value will be adjusted to equal the applicable death benefit amount.The surviving spouse may then name a new beneficiary but may not name another co-Annuitant; and 8) If a co-Annuitant is added at any time after the election of the optional death benefit rider, a copy of the certificate of marriage must be provided to the Service Center .In addition, the date of marriage must be after the election of the death benefit option. If the marriage terminates due to the death of a spouse, divorce, dissolution, or annulment, the surviving spouse may not elect the Spousal Protection Feature to cover a subsequent spouse. Contract Ownership The Contract Owner has all rights under the contract.Purchasers who name someone other than themselves as the Contract Owner will have no rights under the contract. Contract Owners of Non-Qualified Contracts may name a new Contract Owner at any time before the Annuitization Date.Any change of Contract Owner automatically revokes any prior Contract Owner designation.Changes in contract ownership may result in federal income taxation and may be subject to state and federal gift taxes. Contract Owners of IRAs, Investment-Only Contracts, Roth IRAs, SEP IRAs, Simple IRAs, or Tax Sheltered Annuities cannot transfer ownership or name someone other than themselves as the Annuitant. 14 A change in contract ownership must be submitted in writing and recorded at the Service Center .Any request to change the Contract Owner may require a signature guarantee and must be signed by the Contract Owner and the person designated as the new Contract Owner. The Contract Owner may also request a change in the joint owner, contingent owner, Annuitant, contingent Annuitant, beneficiary, or contingent beneficiary before the Annuitization Date.These changes must be: · on a Nationwide form; · signed by the Contract Owner; and · received at the Service Center before the Annuitization Date. The Contract Owner must submit the request to Nationwide in writing and Nationwide must receive the request at the Service Center before the Annuitization Date.No change will be effective unless and until it is received and recorded at the Service Center .Once Nationwide receives and records the change request, the change will be effective as of the date the written request was signed.However, the change will not affect any payments made or actions taken by Nationwide before it was recorded. Nationwide may reject changes to the parties named in the contract if the risk originally assumed by Nationwide in issuing the contract is materially altered.The risk originally assumed by Nationwide may have been materially altered if: information provided by the Contract Owner is materially false, misleading or incomplete; if the result of the change is to transfer rights or benefits to an institutional investor; the change results in the same owner attempting to use a series of Nationwide contracts and name different Annuitants; or when the change results in the contract being used along with other Nationwide contracts to cover a single life.Should Nationwide discover that the changes are being used for such purposes, Nationwide may rescind the contract and return the Contract Value, less any market value adjustment. Nationwide must review and approve any change requests.In addition, any change to the Annuitant or contingent Annuitant is subject to underwriting by Nationwide.If the Contract Owner is not a natural person (e.g. a trust or corporation) and there is a change of the Annuitant, distributions will be made as if the Contract Owner died at the time of the change (regardless of whether a contingent Annuitant is also named). On the Annuitization Date, the Annuitant will become the Contract Owner, unless the Contract Owner is a Charitable Remainder Trust. Joint Ownership Joint owners each own an undivided interest in the contract. Contract Owners can name a joint owner at any time before annuitization subject to the following conditions: · joint owners can only be named for Non-Qualified Contracts; · joint owners must be spouses at the time joint ownership is requested, unless state law requires Nationwide to allow non-spousal joint owners; · the exercise of any ownership right in the contract will generally require a written request signed by both joint owners; · Nationwide will not be liable for any loss, liability, cost, or expense for acting in accordance with the instructions of either joint owner; and · an election in writing signed by both Contract Owners must be made to authorize Nationwide to allow the exercise of ownership rights independently by either joint owner. Contingent Ownership The contingent owner is entitled to certain benefits under the contract, if a Contract Owner who is not the Annuitant dies before the Annuitization Date, and there is no surviving joint owner. Contingent owners can only be named for Non-Qualified contracts. The Contract Owner may name or change a contingent owner at any time before the Annuitization Date.To change the contingent owner, a written request must be submitted to Nationwide.Once Nationwide has recorded the change, it will be effective as of the date it was signed, whether or not the Contract Owner was living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Annuitant The Annuitant is the person who will receive annuity payments and upon whose continuation of life any annuity payment involving life contingencies depends.This person must be age 85 or younger at the time of contract issuance, unless Nationwide approves a request for an Annuitant of greater age.The Annuitant may be changed before the Annuitization Date with Nationwide's consent. Contingent Annuitant If the Annuitant dies before the Annuitization Date, the contingent Annuitant becomes the Annuitant.All sections of the annuity contract that are based upon the death of the Annuitant prior to the Annuitization Date will be based upon the death of the last to survive between the Annuitant and contingent Annuitant.This person must be age 80 or younger at the time of the contract issuance, unless Nationwide approves a request for a contingent Annuitant of greater age.Contingent Annuitants can only be named for Non-Qualified Contracts. Beneficiary and Contingent Beneficiary The beneficiary is the person who is entitled to the death benefit if the Annuitant dies before the Annuitization Date and there is no joint owner and/or contingent Annuitant.The Contract Owner can name more than one beneficiary.Multiple beneficiaries will share the death benefit equally, unless otherwise specified. 15 The Contract Owner may change the beneficiary or contingent beneficiary during the Annuitant's lifetime by submitting a written request to Nationwide.Once recorded, the change will be effective as of the date it was signed, whether or not the Annuitant was living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Operation of the Contract Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments* Charitable Remainder Trust IRA Investment-Only Non-Qualified Roth IRA SEP IRA Simple IRA Tax Sheltered Annuity** * For subsequent purchase payments sent via electronic deposit, the minimum subsequent purchase payment is $150. ** Only available for individual 403(b) Tax Sheltered Annuity contracts subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Nationwide prohibits subsequent purchase payments made after death of the Contract Owner(s), the Annuitant or co-Annuitant. If upon notification of death of the Contract Owner(s), the Annuitant or co-Annuitant, it is determined that death occurred prior to a subsequent purchase payment being made, Nationwide reserves the right to return the purchase payment subject to investment performance. Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. Pricing Initial purchase payments allocated to Sub-Accounts will be priced at the Accumulation Unit value determined no later than 2 business days after receipt of an order to purchase if the application and all necessary information are complete and are received at the Service Center .If the application is not complete, Nationwide may retain a purchase payment for up to 5 business days while attempting to complete it.If the application is not completed within 5 business days after receipt at the Service Center , the prospective purchaser will be informed of the reason for the delay.The purchase payment will be returned unless the prospective purchaser specifically consents to allow Nationwide to hold the purchase payment until the application is completed. Subsequent purchase payments will be priced based on the next available Accumulation Unit value after the payment is received.If a subsequent purchase payment is received at the Service Center (along with all necessary information) after the close of the New York Stock Exchange, it will be priced at the Accumulation Unit value determined on the following Valuation Date . Except on the days listed below and on weekends, purchase payments, transfers, and surrenders are priced every day.Purchase payments will not be priced when the New York Stock Exchange is closed or on the following nationally recognized holidays: · New Year's Day · Independence Day · Martin Luther King, Jr. Day · Labor Day · Presidents' Day · Thanksgiving · Good Friday · Christmas · Memorial Day Nationwide also will not price purchase payments if: 1) trading on the New York Stock Exchange is restricted; 2) an emergency exists making disposal or valuation of securities held in the Variable Account impracticable; or 3) the SEC, by order, permits a suspension or postponement for the protection of security holders. Rules and regulations of the SEC will govern as to when the conditions described in (2) and (3) exist.If Nationwide is closed on days when the New York Stock Exchange is open, Contract Value may change and Contract Owners will not have access to their accounts. Allocation of Purchase Payments Nationwide allocates purchase payments to Sub-Accounts and/or Guaranteed Term Options as instructed by the Contract Owner on the application .Shares of the underlying mutual funds allocated to the Sub-Accounts are purchased at Net Asset Value, then converted into Accumulation Units.Contract Owners can change allocations or make exchanges among the Sub-Accounts or Guaranteed Term Options after the time of application by submitting a written request to the Service Center .However, no change may be made that would result in an amount less than 1% of the purchase payment being allocated to any Sub-Account.Certain transactions may be subject to conditions imposed by the underlying mutual funds, as well as those set forth in the contract. Determining the Contract Value The Contract Value is the sum of: 1) the value of amounts allocated to the Sub-Accounts of the Variable Account; and 2) amounts allocated to a Guaranteed Term Option. If part or all of the Contract Value is surrendered, or charges are assessed against the Contract Value, Nationwide will deduct a proportionate amount from each Sub-Account and the Guaranteed Term Options based on current cash values. 16 Determining Variable Account Value – Valuing an Accumulation Unit Purchase payments or transfers allocated to the underlying mutual funds are accounted for in Accumulation Units.Accumulation Unit values (for each Sub-Account) are determined by calculating the net investment factor for the underlying mutual fund for the current Valuation Period and multiplying that result with the Accumulation Unit values determined on the previous Valuation Period. Nationwide uses the net investment factor as a way to calculate the investment performance of a Sub-Account from Valuation Period to Valuation Period.For each Sub-Account, the net investment factor shows the investment performance of the underlying mutual fund in which a particular Sub-Account invests, including the charges assessed against that Sub-Account for a Valuation Period. The net investment factor for any particular Sub-Account is determined by dividing (1) by (2), and then subtracting (3) from the result, where: 1) is the sum of: a) the Net Asset Value of the underlying mutual fund as of the end of the current Valuation Period; and b) the per share amount of any dividend or income distributions made by the underlying mutual fund (if the date of the dividend or income distribution occurs during the current Valuation Period); and 2) is the Net Asset Value of the underlying mutual fund determined as of the end of the preceding Valuation Period; and 3) is a factor representing the daily total Variable Account charges.The factor is equal to an annualized rate of 0.35% of the Daily Net Assets of the Variable Account (0.55% if the Contract Owner elected the optional death benefit). Based on the net investment factor, the value of an Accumulation Unit may increase or decrease.Changes in the net investment factor may not be directly proportional to changes in the Net Asset Value of the underlying mutual fund shares because of the deduction of Variable Account charges. Though the number of Accumulation Units will not change as a result of investment experience, the value of an Accumulation Unit may increase or decrease from Valuation Period to Valuation Period. Determining the Guaranteed Term Option Value Nationwide determines the value of a Guaranteed Term Option by: 1) adding all amounts allocated to any Guaranteed Term Option, minus amounts previously transferred or withdrawn (which may be subject to a market value adjustment); and 2) adding any interest earned on the amounts allocated to any Guaranteed Term Option; and 3) subtracting charges deducted in accordance with the contract. Transfers Prior to Annuitization Transfers from a Guaranteed Term Option Transfers from a Guaranteed Term Option prior to maturity are subject to a market value adjustment. Transfers Among the Sub-Accounts A Contract Owner may request to transfer allocations among the Sub-Accounts at any time, subject to terms and conditions imposed by this prospectus and the underlying mutual funds. Transfers After Annuitization After annuitization, transfers may only be made on the anniversary of the Annuitization Date.Guaranteed Term Options are not available after annuitization. Transfer Requests Contract Owners may submit transfer requests in writing, over the telephone, or via the internet to the Service Center .Nationwide may restrict or withdraw the telephone and/or internet transfer privilege at any time. Generally, Sub-Account transfers will receive the Accumulation Unit value next computed after the transfer request is received at the Service Center .However, if a contract that is limited to submitting transfer requests via U.S. mail submits a transfer request via internet or telephone pursuant to Nationwide's one-day delay policy, the transfer will be executed on the next Valuation Date after the exchange request is received at the Service Center (see "Managers of Multiple Contracts"). Transfer Restrictions Neither the contracts described in this prospectus nor the underlying mutual funds are designed to support active trading strategies that require frequent movement between or among Sub-Accounts (sometimes referred to as "market-timing" or "short-term trading").A Contract Owner who intends to use an active trading strategy should consult his/her registered representative and request information on other Nationwide variable annuity contracts that offer underlying mutual funds that are designed specifically to support active trading strategies. Nationwide discourages (and will take action to deter) short-term trading in this contract because the frequent movement between or among Sub-Accounts may negatively impact other investors in the contract.Short-term trading can result in: · the dilution of the value of the investors' interests in the underlying mutual fund; · underlying mutual fund managers taking actions that negatively impact performance (keeping a larger portion of the underlying mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. 17 To protect investors in this contract from the negative impact of these practices, Nationwide has implemented, or reserves the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.Nationwide makes no assurances that all risks associated with short-term trading will be completely eliminated by these processes and/or restrictions. U.S. Mail Restrictions Nationwide monitors transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a contract may appear on these reports if the Contract Owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring on a given trading day (Valuation Period).For example, if a Contract Owner executes multiple transfers involving 10 underlying mutual funds in 1 day, this counts as 1 transfer event.A single transfer occurring on a given trading day and involving only 2 underlying mutual funds (or 1 underlying mutual fund if the transfer is made from a Guaranteed Term Option) will also count as 1 transfer event. As a result of this monitoring process, Nationwide may restrict the method of communication by which transfer orders will be accepted. In general, Nationwide will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in 1 calendar quarter Nationwide will mail a letter to the Contract Owner notifying them that: 1)they have been identified as engaging in harmful trading practices; and 2)if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in 1 calendar year, the Contract Owner will be limited to submitting transfer requests via U.S. mail on a Nationwide issued form. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in 1 calendar year Nationwide will automatically limit the Contract Owner to submitting transfer requests via U.S. mail on a Nationwide issued form. For purposes of Nationwide's transfer policy, U.S. mail includes standard U.S. mail, overnight U.S. mail, and overnight delivery via private carrier. Each January 1st, Nationwide will start the monitoring anew, so that each contract starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts Some investment advisors/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple Contract Owners.These multi-contract advisors will generally be required by Nationwide to submit all transfer requests via U.S. mail. Nationwide may, as an administrative practice, implement a "one-day delay" program for these multi-contract advisors, which they can use in addition to or in lieu of submitting transfer requests via U.S. mail.The one-day delay option permits multi-contract advisorsto continue to submit transfer requests via the internet or telephone.However, transfer requests submitted by multi-contract advisors via the internet or telephone will not receive the next available Accumulation Unit value.Rather, they will receive the Accumulation Unit value that is calculated on the following business day.Transfer requests submitted under the one-day delay program are irrevocable.Multi-contract advisors will receive advance notice of being subject to the one-day delay program. Other Restrictions Contract Owners that are required to submit transfer requests via U.S. mail will be required to use a Nationwide issued form for their transfer request.Nationwide will refuse transfer requests that either do not use the Nationwide issued form for their transfer request or fail to provide accurate and complete information on their transfer request form.In the event that a Contract Owner's transfer request is refused by Nationwide, they will receive notice in writing by U.S. mail and will be required to resubmit their transfer request on a Nationwide issued form. Nationwide reserves the right to refuse or limit transfer requests, or take any other action it deems necessary, in order to protect Contract Owners, Annuitants, and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some Contract Owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by Nationwide to constitute harmful trading practices, may be restricted. Underlying Mutual Fund Restrictions and Prohibitions Pursuant to regulations adopted by the SEC, Nationwide is required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: 1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any Nationwide Contract Owner; 2) request the amounts and dates of any purchase, redemption, transfer, or exchange request ("transaction information"); and 3) instruct Nationwide to restrict or prohibit further purchases or exchanges by Contract Owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than Nationwide's policies). Nationwide is required to provide such transaction information to the underlying mutual funds upon their request.In addition, Nationwide is required to restrict or prohibit further purchases 18 or exchange requests upon instruction from the underlying mutual fund.Nationwide and any affected Contract Owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by Nationwide, Nationwide will keep any affected Contract Owner in their current underlying mutual fund allocation. Any restrictions that Nationwide implements will be applied consistently and uniformly. Right to Examine and Cancel If the Contract Owner elects to cancel the contract, he/she may return it to the Service Center within a certain period of time known as the "free look" period.Depending on the state in which the contract was purchased (and, in some states, if the contract is purchased as a replacement for another annuity contract), the free look period may be 10 days or longer.For ease of administration, Nationwide will honor any free look cancellation that is received at the Service Center or postmarked within 30 days after the contract issue date.The contract issue date is the date the initial purchase payment is applied to the contract. If the Contract Owner elects to cancel the contract pursuant to the free look provision, where required by law, Nationwide will return the greater of the Contract Value or the amount of purchase payment(s) applied during the free look period, less any applicable federal and state income tax withholding.Otherwise, Nationwide will return the Contract Value, less any applicable federal and state income tax withholding. Where state law requires the return of purchase payments upon cancellation of the contract during the free look period, Nationwide will allocate initial purchase payments allocated to Sub-Accounts to the money market Sub-Account during the free look period.After the free look period, Nationwide will reallocate the Contract Value among the Sub-Accounts based on the instructions contained on the application.Where state law requires the return of Contract Value upon cancellation of the contract during the free look period, Nationwide will immediately allocate initial purchase payments to the investment options based on the instructions contained on the application. Liability of the Variable Account under this provision is limited to the Contract Value in each Sub-Account on the date of revocation.Any additional amounts refunded to the Contract Owner will be paid by Nationwide. Surrender (Redemption) Prior to Annuitization Contract Owners may surrender some or all of their Contract Value before the earlier of the Annuitization Date or the Annuitant's death.Surrender requests must be submitted in writing to the Service Center and Nationwide may require additional information.When taking a full surrender, the contract must accompany the written request.Nationwide may require a signature guarantee. Nationwide will pay any amounts surrendered from the Sub-Accounts within 7 days after the request is received at the Service Center .However, Nationwide may suspend or postpone payment when it is unable to price a purchase payment or transfer (see "Pricing"). Surrenders from the contract may be subject to federal income tax and/or a penalty tax (see "Federal Income Taxes"). Partial Surrenders (Partial Redemptions) Nationwide will surrender Accumulation Units from the Sub-Accounts and an amount from the Guaranteed Term Options.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request. Partial Surrenders to Pay Investment Advisory Fees Some Contract Owners utilize an investment advisor(s) to manage their assets, for which the investment advisor assesses a fee.Investment advisors are not endorsed or affiliated with Nationwide and Nationwide makes no representation as to their qualifications.The fees for these investment advisory services are specified in the respective account agreements and are separate from and in addition to the contract fees and expenses described in this prospectus.Some Contract Owners authorize their investment advisor to take a partial surrender(s) from the contract in order to collect investment advisory fees.Surrenders taken from this contract to pay advisory or investment management fees may be subject to income tax and/or tax penalties. Full Surrenders (Full Redemptions) The Contract Value upon full surrender may be more or less than the total of all purchase payments made to the contract.The Contract Value will reflect: · Variable Account charges; · underlying mutual fund charges; · the investment performance of the underlying mutual funds; and · any amounts allocated to the Guaranteed Term Options plus or minus any market value adjustment. Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Redemption restrictions apply to contracts issued under the Texas Optional Retirement Program or the Louisiana Optional Retirement Plan. The Texas Attorney General has ruled that participants in contracts issued under the Texas Optional Retirement Program may only take withdrawals if: · the participant dies; · the participants retires; · the participant terminates employment due to total disability; or · the participant that works in a Texas public institution of higher education terminates employment. 19 A participant under a contract issued under the Louisiana Optional Retirement Plan may only take distributions from the contract upon retirement or termination of employment.All retirement benefits under this type of plan must be paid as lifetime income; lump sum cash payments are not permitted, except for death benefits. Due to the restrictions described above, a participant under either of these plans will not be able to withdraw cash values from the contract unless one of the applicable conditions is met.However, Contract Value may be transferred to other carriers. Nationwide issues this contract to participants in the Texas Optional Retirement Program in reliance upon and in compliance with Rule 6c-7 of the Investment Company Act of 1940.Nationwide issues this contract to participants in the Louisiana Optional Retirement Plan in reliance upon and in compliance with an exemptive order that Nationwide received from the SEC on August 22, 1990. Surrenders Under a Qualified Plan or Tax Sheltered Annuity Contract Owners of a Qualified Plan or a Tax Sheltered Annuity may surrender part or all of their Contract Value before the earlier of the Annuitization Date or the Annuitant's death, except as provided below: 1) Contract Value attributable to contributions made under a qualified cash or deferred arrangement (within the meaning of Internal Revenue Code Section 402(g)(3)(A)), a salary reduction agreement (within the meaning of Internal Revenue Code Section 402(g)(3)(C)), or transfers from a Custodial Account (described in Section 403(b)(7) of the Internal Revenue Code), may be surrendered only: a) when the Contract Owner reaches age 59½, separates from service, dies, or becomes disabled (within the meaning of Internal Revenue Code Section 72(m)(7)); or b) in the case of hardship (as defined for purposes of Internal Revenue Code Section 401(k)), provided that any such hardship surrender may not include any income earned on salary reduction contributions. 2) The surrender limitations described in Section A also apply to: a) salary reduction contributions to Tax Sheltered Annuities made for plan years beginning after December 31, 1988; b) earnings credited to such contracts after the last plan year beginning before January 1, 1989, on amounts attributable to salary reduction contributions; and c) all amounts transferred from 403(b)(7) Custodial Accounts (except that earnings and employer contributions as of December 31, 1988 in such Custodial Accounts may be withdrawn in the case of hardship). 3) Any distribution other than the above, including a ten day free look cancellation of the contract (when available) may result in taxes, penalties and/or retroactive disqualification of a Qualified Contract or Tax Sheltered Annuity. In order to prevent disqualification of a Tax Sheltered Annuity after a ten day free look cancellation, Nationwide will transfer the proceeds to another Tax Sheltered Annuity upon proper direction by the Contract Owner. These provisions explain Nationwide's understanding of current withdrawal restrictions.These restrictions may change. Distributions pursuant to Qualified Domestic Relations Orders will not violate the restrictions stated above. When the contract is issued to fund a Qualified Plan, plan terms and the Internal Revenue Code may modify these surrender provisions. Assignment Contract rights are personal to the Contract Owner and may not be assigned without Nationwide's written consent. A Non-Qualified Contract Owner may assign some or all rights under the contract.An assignment must occur before annuitization while the Annuitant is alive.Assignments are not recognized by Nationwide until received and recorded by the Service Center .Nationwide may reject or not recognize assignments designed to alter the character of the risk Nationwide originally assumed in issuing the contract.Once proper notice of assignment is recorded, the assignment will become effective. Investment-Only Contracts, IRAs, SEP IRAs, Simple IRAs, Roth IRAs, and Tax Sheltered Annuities may not be assigned, pledged or otherwise transferred except where allowed by law. Nationwide is not responsible for the validity or tax consequences of any assignment.Nationwide is not liable for any payment or settlement made before the assignment is recorded.Assignments will not be recorded until Nationwide receives sufficient direction from the Contract Owner and the assignee regarding the proper allocation of contract rights. Amounts pledged or assigned will be treated as distributions and will be included in gross income to the extent that the cash value exceeds the investment in the contract for the taxable year in which it was pledged or assigned.Amounts assigned may be subject to a tax penalty equal to 10% of the amount included in gross income. Assignment of the entire Contract Value may cause the portion of the Contract Value exceeding the total investment in the contract and previously taxed amounts to be included in gross income for federal income tax purposes each year that the assignment is in effect. Contract Owner Services Asset Rebalancing Asset Rebalancing is the automatic reallocation of Contract Values to the Sub-Accounts on a predetermined percentage basis.Each Asset Rebalancing reallocation is considered a 20 transfer event.Asset Rebalancing is not available for assets held in the Guaranteed Term Options.Requests for Asset Rebalancing must be on a Nationwide form and submitted to the Service Center .Once Asset Rebalancing is elected, it will only be terminated upon specific instruction from the Contract Owner; manual transfers will not automatically terminate the program. Asset Rebalancing occurs every three months or on another frequency if permitted by Nationwide.If the last day of the three-month period falls on a Saturday, Sunday, recognized holiday, or any other day when the New York Stock Exchange is closed, Asset Rebalancing will occur on the next business day. Asset Rebalancing may be subject to employer limitations or restrictions for contracts issued to a Tax Sheltered Annuity plan.Contract Owners should consult a financial advisor to discuss the use of Asset Rebalancing. Nationwide reserves the right to stop establishing new Asset Rebalancing programs.Nationwide also reserves the right to assess a processing fee for this service. Dollar Cost Averaging Dollar Cost Averaging is a long-term transfer program that allows the Contract Owner to make regular, level investments over time.Dollar Cost Averaging involves the automatic transfer of a specified amount from certain Sub-Accounts into other Sub-Accounts.With this service, the Contract Owner benefits from the ability to invest in the Sub-Accounts over a period of time, thereby smoothing out the effects of market volatility.Nationwide does not guarantee that this program will result in profit or protect Contract Owners from loss. Transfers may occur monthly or on another frequency if permitted by Nationwide.Nationwide will process transfers until either the value in the originating investment option is exhausted, or the Contract Owner instructs Nationwide to stop the transfers.When a Contract Owner instructs Nationwide to stop the transfers, all amounts remaining in the originating Sub-Account will remain allocated to the Sub-Account, unless Nationwide is instructed otherwise.Dollar Cost Averaging transfers are not considered transfer events. Contract Owners direct Nationwide to automatically transfer specified amounts from the following Sub-Accounts: Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund · VIP Investment Grade Bond Portfolio: Service Class · VIP Money Market Portfolio: Service Class 2 Franklin Templeton Variable Insurance Products Trust · Franklin U.S. Government Fund: Class 2 Neuberger Berman Advisers Management Trust · AMT Short Duration Bond Portfolio: I Class (only available in contracts for which good order applications were received before May 1, 2012) PIMCO Variable Insurance Trust · Low Duration Portfolio: Administrative Class · Total Return Portfolio: Administrative Class to any other Sub-Account(s).Dollar Cost Averaging transfers may not be directed to Guaranteed Term Options. Nationwide reserves the right to stop establishing new Dollar Cost Averaging programs.Nationwide also reserves the right to assess a processing fee for this service. Systematic Withdrawals Systematic Withdrawals allow Contract Owners to receive a specified amount (of at least $100) on a monthly, quarterly, semi-annual, or annual basis.Requests for Systematic Withdrawals and requests to discontinue Systematic Withdrawals must be submitted in writing to the Service Center . The withdrawals will be taken from the Sub-Accounts proportionately unless Nationwide is instructed otherwise.Systematic Withdrawals are not available from the Guaranteed Term Options. Nationwide will withhold federal income taxes from Systematic Withdrawals unless otherwise instructed by the Contract Owner.The Internal Revenue Service may impose a 10% penalty tax if the Contract Owner is under age 59½ unless the Contract Owner has made an irrevocable election of distributions of substantially equal payments. Nationwide reserves the right to stop establishing new Systematic Withdrawal programs.Nationwide also reserves the right to assess a processing fee for this service.Systematic Withdrawals are not available before the end of the ten day free look period (see "Right to Examine and Cancel"). Annuity Commencement Date The Annuity Commencement Date is the date on which annuity payments are scheduled to begin. The Contract Owner may change the Annuity Commencement Date before annuitization.This change must be submitted in writing to the Service Center and approved by Nationwide.The change will become effective as of the date signed, but will not apply to any payment made or action taken by Nationwide before it is recorded at the Service Center . Annuitizing the Contract Annuitization Date The Annuitization Date is the date that annuity payments begin.Annuity payments will not begin until the Contract Owner affirmatively elects to begin annuity payments by contacting the Service Center .The Annuitization Date will be the first day of a calendar month unless otherwise agreed.The Annuitization Date must be at least 2 years after the contract is issued, but may not be later than either: · the age (or date) specified in your contract; or · the age (or date) specified by state law, where applicable. If the contract is issued to fund a Tax Sheltered Annuity, annuitization may occur during the first 2 years subject to Nationwide's approval. 21 The Internal Revenue Code may require that distributions be made prior to the Annuitization Dates specified above (see "Required Distributions"). Annuitization Annuitization is the period during which annuity payments are received.It is irrevocable once payments have begun.Upon arrival of the Annuitization Date, the Annuitant must choose: 1) an annuity payment option; and 2) either a fixed payment annuity, variable payment annuity, or an available combination. Nationwide guarantees that each payment under a fixed payment annuity will be the same throughout annuitization.Under a variable payment annuity, the amount of each payment will vary with the performance of the underlying mutual funds chosen by the Contract Owner. For contracts with total purchase payments in excess of $2,000,000, Nationwide will limit the amount that may be annuitized on any single life to $5,000,000.If the amount to be annuitized exceeds $5,000,000, Nationwide will allow additional individuals to be named as Annuitants (for annuitization purposes only). Nationwide reserves the right to refuse purchase payments in excess of $1,000,000 (see "Synopsis of the Contracts"). If you do not submit purchase payments in excess of $1,000,000, or if Nationwide has refused to accept purchase payments in excess of $1,000,000, the references in this provision to purchase payments in excess of $1,000,000 will not apply to your contract.If you are permitted to submit purchase payments in excess of $1,000,000, additional restrictions apply, as follows. Fixed Payment Annuity A fixed payment annuity is an annuity where the amount of the annuity payments remains level. The first payment under a fixed payment annuity is determined on the Annuitization Date based on the Annuitant's age (in accordance with the contract) by: 1) deducting applicable premium taxes from the total Contract Value; then 2) applying the Contract Value amount specified by the Contract Owner to the fixed payment annuity table for the annuity payment option elected. Subsequent payments will remain level unless the annuity payment option elected provides otherwise. Nationwide does not credit discretionary interest during annuitization. Variable Payment Annuity A variable payment annuity is an annuity where the amount of the annuity payments will vary depending on the performance of the underlying mutual funds selected.The underlying mutual funds available during annuitization are those underlying mutual funds shown in Appendix A. The first payment under a variable payment annuity is determined on the Annuitization Date based on the Annuitant's age (in accordance with the contract) by: 1) deducting applicable premium taxes from the total Contract Value; then 2) applying the Contract Value amount specified by the Contract Owner to the variable payment annuity table for the annuity payment option elected. The dollar amount of the first payment is converted into a set number of Annuity Units that will represent each monthly payment.This is done by dividing the dollar amount of the first payment by the value of an Annuity Unit as of the Annuitization Date.This number of Annuity Units remains fixed during annuitization. The second and subsequent payments are determined by multiplying the fixed number of Annuity Units by the Annuity Unit value for the Valuation Period in which the payment is due.The amount of the second and subsequent payments will vary with the performance of the selected underlying mutual funds.Nationwide guarantees that variations in mortality experience from assumptions used to calculate the first payment will not affect the dollar amount of the second and subsequent payments. Value of an Annuity Unit Annuity Unit values for Sub-Accounts are determined by: 1) multiplying the Annuity Unit value for the immediately preceding Valuation Period by the net investment factor for the subsequent Valuation Period (see "Determining the Contract Value"); and then 2) multiplying the result from (1) by an interest factor to neutralize the assumed investment rate of 3.5% per year built into the purchase rate basis for variable payment annuities. Assumed Investment Rate An assumed investment rate is the percentage rate of return assumed to determine the amount of the first payment under a variable payment annuity.Nationwide uses the assumed investment rate of 3.5% to calculate the first annuity payment and to calculate the investment performance of an underlying mutual fund in order to determine subsequent payments under a variable payment annuity.An assumed investment rate is the percentage rate of return required to maintain level variable annuity payments.Subsequent variable annuity payments may be more or less than the first payment based on whether actual investment performance of the underlying mutual funds is higher or lower than the assumed investment rate of 3.5%. Exchanges among Underlying Mutual Funds Exchanges among underlying mutual funds during annuitization must be requested in writing.Exchanges will occur on each anniversary of the Annuitization Date. 22 Frequency and Amount of Annuity Payments Payments are made based on the annuity payment option selected, unless: · the amount to be distributed is less than $2,000, in which case Nationwide may make one lump sum payment of the Contract Value; or · an annuity payment would be less than $100, in which case Nationwide can change the frequency of payments to intervals that will result in payments of at least $100.Payments will be made at least annually. Nationwide will send annuity payments no later than 7 days after each annuity payment date. Annuity Payment Options Contract Owners must elect an annuity payment option before the Annuitization Date.If the Annuitant does not elect an annuity payment option, a variable payment life annuity with a guarantee period of 240 months will be assumed as the automatic form of payment upon annuitization.Once elected or assumed, the annuity payment option may not be changed. However, the annuity payment option is limited if total purchase payments are greater than $2,000,000. Not all of the annuity payment options may be available in all states.Options available may be limited based on the age of the Annuitant and the age of any designated second individual upon whose life any payments may depend.Contract Owners may request other options before the Annuitization Date.These options are subject to Nationwide's approval. No distribution for Non-Qualified Contracts will be made until an annuity payment option has been elected.IRAs, SEP IRAs, Simple IRAs, Roth IRAs, and Tax Sheltered Annuities are subject to the "minimum distribution" requirements set forth in the plan, contract, and the Internal Revenue Code. Annuity Payment Options if Total Purchase Payments are $2,000,000 or Less: 1) Life Annuity - An annuity payable periodically, but at least annually, for the lifetime of the Annuitant.Payments will end upon the Annuitant's death.For example, if the Annuitant dies before the second annuity payment date, the Annuitant will receive only one annuity payment.The Annuitant will only receive two annuity payments if he or she dies before the third annuity payment date, and so on. 2) Joint and Survivor Annuity - An annuity payable periodically, but at least annually, during the joint lifetimes of the Annuitant and a designated second individual.If one of these parties dies, payments will continue for the lifetime of the survivor.As is the case under option 1, there is no guaranteed number of payments.Payments end upon the death of the last surviving party, regardless of the number of payments received. 3) Life Annuity with 120 or 240 Monthly Payments Guaranteed - An annuity payable monthly during the lifetime of the Annuitant.If the Annuitant dies before all of the guaranteed payments have been made, payments will continue to the end of the guaranteed period and will be paid to a designee chosen by the Annuitant at the time the annuity payment option was elected.If the Annuitant fails to elect such a designee, payments will be made to the beneficiary. Annuity Payment Option if Total Purchase Payments are Greater Than $2,000,000: If the total of all purchase payments made to the contract is greater than $2,000,000, the only available annuity payment option is the longer of: · a fixed life annuity with a 20 year term certain; or · a fixed life annuity with a term certain to age 95. If the Annuitant dies before all of the guaranteed payments have been made, payments will continue to the end of the guaranteed period and will be paid to a designee chosen by the Annuitant.If the Annuitant fails to elect such a designee, payments will be made to the beneficiary. Annuitization of Amounts Greater than $5,000,000 Additionally, we may limit the amount that may be annuitized on a single life to $5,000,000.If the total amount to be annuitized is greater than $5,000,000, the Contract Owner must: 1) reduce the amount to be annuitized to $5,000,000 or less by taking a partial surrender from thecontract; 2) reduce the amount to be annuitized to $5,000,000 or less by exchanging the portion of the Contract Value in excess of $5,000,000 to another annuity contract; or 3) annuitize the portion of the Contract Value in excess of $5,000,000 under an annuity payment option with a term certain, if available. Death Benefits Death of Contract Owner - Non-Qualified Contracts If a Contract Owner (including a joint owner) who is not the Annuitant dies before the Annuitization Date, no death benefit is payable and the surviving joint owner becomes the Contract Owner.If no joint owner is named, the contingent owner becomes the Contract Owner.If no contingent owner is named, the last surviving Contract Owner's estate becomes the Contract Owner. If the Contract Owner and Annuitant are the same, and the Contract Owner/Annuitant dies before the Annuitization Date, the contingent owner will not have any rights in the contract unless the contingent owner is also the beneficiary. Distributions under Non-Qualified Contracts will be made pursuant to the "Required Distributions for Non-Qualified Contracts" provision in Appendix C. Death of Annuitant - Non-Qualified Contracts If the Annuitant who is not a Contract Owner dies before the Annuitization Date, a death benefit is payable to the beneficiary unless a contingent Annuitant is named.If a contingent Annuitant is named, the contingent Annuitant becomes the Annuitant and no death benefit is payable. 23 If no beneficiary survives the Annuitant, the contingent beneficiary receives the death benefit.Contingent beneficiaries will share the death benefit equally, unless otherwise specified. If no beneficiary(ies) or contingent beneficiary(ies) survive the Annuitant, the Contract Owner or the last surviving Contract Owner's estate will receive the death benefit. If the Contract Owner is a Charitable Remainder Trust and the Annuitant dies before the Annuitization Date, the death benefit will accrue to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust's right to the death benefit will be void. If the Annuitant dies after the Annuitization Date, any benefit that may be payable will be paid according to the selected annuity payment option. Death of Contract Owner/Annuitant If a Contract Owner who is also the Annuitant dies before the Annuitization Date, a death benefit is payable according to the "Death of Annuitant – Non-Qualified Contracts" provision. A joint owner will receive a death benefit if a Contract Owner/Annuitant dies before the Annuitization Date. If the Contract Owner/Annuitant dies after the Annuitization Date, any benefit that may be payable will be paid according to the selected annuity payment option. How the Death Benefit Value is Determined The death benefit value is determined as of the date Nationwide receives: 1) proper proof of the Annuitant's death; 2) an election specifying the distribution method; and 3) any state required form(s). Contract Value will continue to be allocated according to the most recent allocation instructions until the death benefit is paid.If the contract has multiple beneficiaries entitled to receive a portion of the death benefit, the Contract Value will continue to be allocated according to the most recent allocation instructions until the first beneficiary is paid. Death Benefit Payment The beneficiary may elect to receive the death benefit: 1) in a lump sum; 2) as an annuity; or 3) in any other manner permitted by law and approved by Nationwide. The beneficiary must notify Nationwide of this election within 60 days of the Annuitant's death.Death benefit claims must be submitted to the Service Center.If the recipient of the death benefit does not elect the form in which to receive the death benefit payment, Nationwide will pay the death benefit in a lump sum. At the time of application, the Contract Owner selects either the standard death benefit or the optional death benefit (for an additional charge).The optional death benefit is only available for contracts where the Annuitant or contingent Annuitant is age 80 or younger at the time of application.The optional death benefit may not be available in all states.If no selection is made at the time of application, the death benefit will be the standard death benefit. If the contract has multiple beneficiaries entitled to receive a portion of the death benefit, the Contract Value will continue to be allocated according to the most recent allocation instructions until the first beneficiary provides Nationwide with instructions for payment of death benefit proceeds.After the first beneficiary provides these instructions, the variable portion of the Contract Value for all beneficiaries will be allocated to the available money market Sub-Account until instructions are received from the beneficiary(ies) to allocate their Contract Value in another manner.Any Contract Value allocated to a Guaranteed Term Option will remain invested and will not be allocated to the available money market Sub-Account. Standard Death Benefit If the Annuitant dies prior to the Annuitization Date, the standard death benefit will be equal to the Contract Value. One-Year Enhanced Death Benefit If the Annuitant prior to the Annuitization Date and the total of all purchase payments made to the contract is less than or equal to $3,000,000, the One-Year Enhanced Death Benefit will be the greatest of: 1) the Contract Value; 2) the total of all purchase payments, less an adjustment for amounts surrendered; or 3) the highest Contract Value on any contract anniversary before the Annuitant's 81st birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the Contract Value was reduced on the date(s) of the partial surrender(s). If the Annuitant dies prior to the Annuitization Date and the total of all purchase payments made to the contract is greater than $3,000,000, the One-Year Enhanced Death Benefit will be determined using the following formula: (A x F) + B (1 - F), where A the greatest of: a) the Contract Value; b) the total of all purchase payments, less an adjustment for amounts surrendered; or c) the highest Contract Value on any contract anniversary prior to the Annuitant's 81st birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. 24 The adjustment for amounts surrendered will reduce items (b) and (c) above in the same proportion that the Contract Value was reduced on the date(s) of the partial surrender(s); B the Contract Value; and F the ratio of $3,000,000 to the total of all purchase payments made to the contract. Statements and Reports Nationwide will mail Contract Owners statements and reports.Therefore, Contract Owners should promptly notify the Service Center of any address change. These mailings will contain: · statements showing the contract's quarterly activity; · confirmation statements showing transactions that affect the contract's value.Confirmation statements will not be sent for recurring transactions (i.e., Dollar Cost Averaging or salary reduction programs).Instead, confirmation of recurring transactions will appear in the contract's quarterly statements; and · semi-annual and annual reports of allocated underlying mutual funds. Contract Owners can receive information from Nationwide faster and reduce the amount of mail they receive by signing up for Nationwide's eDelivery program.Nationwide will notify Contract Owners by email when important documents (statements, prospectuses and other documents) are ready for a Contract Owner to view, print, or download from Nationwide's secure server. To choose this option, go to www.nationwide.com/login. Contract Owners should review statements and confirmations carefully.All errors or corrections must be reported to Nationwide immediately to assure proper crediting to the contract.Unless Nationwide is notified within 30 days of receipt of the statement, Nationwide will assume statements and confirmation statements are correct. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY HOLDER DOCUMENTS When multiple copies of the same disclosure document(s), such as prospectuses, supplements, proxy statements and semi-annual and annual reports are required to be mailed to multiple Contract Owners in the same household, Nationwide will mail only one copy of each document, unless notified otherwise by the Contract Owner(s).Household delivery will continue for the life of the contracts.A Contract Owner can revoke their consent to household delivery and reinstitute individual delivery by contacting the Service Center .Nationwide will reinstitute individual delivery within 30 days after receiving such notification. Legal Proceedings Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide). This group includes Nationwide Financial Network (NFN), an affiliated distribution network that markets directly to its customer base.NFS is incorporated in Delaware and maintains its principal executive offices in Columbus, Ohio. The Company is subject to legal and regulatory proceedings in the ordinary course of its business. The Company's legal and regulatory matters include proceedings specific to the Company and other proceedings generally applicable to business practices in the industries in which the Company operates.The Company's litigation and regulatory matters are subject to many uncertainties, and given their complexity and scope, their outcomes cannot be predicted.Regulatory proceedings also could affect the outcome of one or more of the Company's litigation matters.Furthermore, it is often not possible to determine the ultimate outcomes of the pending regulatory investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty.Some matters, including certain of those referred to below, are in very preliminary stages, and the Company does not have sufficient information to make an assessment of the plaintiffs' claims for liability or damages.In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period.In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available.The Company believes, however, that based on currently known information, the ultimate outcome of all pending legal and regulatory matters is not likely to have a material adverse effect on the Company's consolidated financial position.Nonetheless, given the large or indeterminate amounts sought in certain of these matters and the inherent unpredictability of litigation, it is possible that such outcomes could materially affect the Company's consolidated financial position or results of operations in a particular quarter or annual period. The financial services industry has been the subject of increasing scrutiny on a broad range of issues by regulators and legislators.The Company and/or its affiliates have been contacted by, self reported or received subpoenas from state and federal regulatory agencies, including the Securities and Exchange Commission, and other governmental bodies, state securities law regulators and state attorneys general for information relating to, among other things, sales compensation, the allocation of compensation, unsuitable sales or replacement practices, and claims handling and escheatment practices.The Company is cooperating with and responding to regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (NMIC) in responding to these inquiries to the extent that any inquiries encompass NMIC's operations. 25 On November 20, 2007, Nationwide Retirement Solutions, Inc. (NRS) and NLIC were named in a lawsuit filed in the Circuit Court of Jefferson County, Alabama entitled Ruth A. Gwin and Sandra H. Turner, and a class of similarly situated individuals v. Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc., Alabama State Employees Association, PEBCO, Inc. and Fictitious Defendants A to Z. On March 12, 2010, NRS and NLIC were named in a Second Amended Class Action Complaint filed in the Circuit Court of Jefferson County, Alabama entitled Steven E. Coker, Sandra H. Turner, David N. Lichtenstein and a class of similarly situated individuals v. Nationwide Life Insurance Company, Nationwide Retirement Solutions, Inc., Alabama State Employees Association, Inc., PEBCO, Inc. and Fictitious Defendants A to Z claiming to represent a class of all participants in the Alabama State Employees Association, Inc. (ASEA) Plan, excluding members of the Deferred Compensation Committee, ASEA's directors, officers and board members, and PEBCO's directors, officers and board members.On October 22, 2010, the parties to this action executed a stipulation of settlement that agreed to certify a class for settlement purposes only, that provided for payments to the settlement class, and that provided for releases, certain bar orders, and dismissal of the case, subject to the Circuit Courts' approval.The Courts have approved the settlement and the settlement amounts have been paid, but have not yet been distributed to class members.On February 28, 2011, the Court in the Gwin case entered an Order permitting ASEA/PEBCO to assert indemnification claims for attorneys' fees and costs, but barring them from asserting any other claims for indemnification.On April 22, 2011, ASEA and PEBCO filed a second amended cross claim complaint in the Gwin case against NRS and NLIC seeking indemnification.These claims seeking indemnification remain severed.On April 29, 2011, the Companies filed a motion to dismiss ASEA’s and PEBCO’s amended cross complaint or alternatively for summary judgment.On December 6, 2011 the Court entered an Order that NRS owes indemnification to ASEA and PEBCO for the Coker (Gwin) class action, that NRS does not have a duty to indemnify ASEA and PEBCO for fees associated with the Interpleader action that NRS filed in Montgomery County and dismissing NLIC.On December 31, 2011, the Court denied the Company’s motion to certify this order for an interlocutory appeal.NRS continues to defend this case vigorously. On August 15, 2001, NFS and NLIC were named in a lawsuit filed in the United States District Court for the District of Connecticut entitled Lou Haddock, as trustee of the Flyte Tool & Die, Incorporated Deferred Compensation Plan, et al v. Nationwide Financial Services, Inc. and Nationwide Life Insurance Company.In the plaintiffs' sixth amended complaint, filed November 18, 2009, they amended the list of named plaintiffs and claim to represent a class of qualified retirement plan trustees under the Employee Retirement Income Security Act of 1974 (ERISA) that purchased variable annuities from NLIC.The plaintiffs allege that they invested ERISA plan assets in their variable annuity contracts and that NLIC and NFS breached ERISA fiduciary duties by allegedly accepting service payments from certain mutual funds.The complaint seeks disgorgement of some or all of the payments allegedly received by NFS and NLIC, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys' fees.On November 6, 2009, the Court granted the plaintiff's motion for class certification and certified a class of "All trustees of all employee pension benefit plans covered by ERISA which had variable annuity contracts with NFS and NLIC or whose participants had individual variable annuity contracts with NFS and NLIC at any time from January 1, 1996, or the first date NFS and NLIC began receiving payments from mutual funds based on a percentage of assets invested in the funds by NFS and NLIC, whichever came first, to the date of November 6, 2009".On October 20, 2010, the Second Circuit Court of Appeals granted NLIC's 23(f) petition agreeing to hear an appeal of the District Court's order granting class certification.On October 21, 2010, the District Court dismissed NFS from the lawsuit.On October 27, 2010, the District Court stayed the underlying action pending a decision from the Second Circuit Court of Appeals.On February 6, 2012, the Second Circuit Court of Appeals vacated the class certification order that was issued on November 6, 2009 and remanded the case back to the District Court for further consideration.The plaintiffs have renewed their motion for class certification. On March 30, 2012, the Company filed its brief in opposition to the class certification motion. NLIC continues to defend this lawsuit vigorously. On May 14, 2010, NLIC was named in a lawsuit filed in the Western District of New York entitled Sandra L. Meidenbauer, on behalf of herself and all others similarly situated v. Nationwide Life Insurance Company.The plaintiff claims to represent a class of all individuals who purchased a variable life insurance policy from NLIC during an unspecified period.The complaint claims breach of contract, alleging that NLIC charged excessive monthly deductions and costs of insurance resulting in reduced policy values and, in some cases, premature lapsing of policies.The complaint seeks reimbursement of excessive charges, costs, interest, attorney's fees, and other relief.NLIC filed a motion to dismiss the complaint on July 23, 2010.NLIC filed a motion to disqualify the proposed class representative on August 27, 2010.Plaintiff filed a motion to amend the complaint on September 17, 2010, and NLIC filed an opposition to the motion to amend on November 2, 2010.On October 13, 2011, plaintiff voluntarily dismissed the lawsuit without prejudice. In other non-Nationwide cases, plaintiff's counsel has re-filed actions. The Company will continue to monitor developments, but will conclude this matter. On October 22, 2010, NRS was named in a lawsuit filed in the U.S. District Court, Middle District of Florida, Orlando Division entitled Camille McCullough, and Melanie Monroe, Individually and on behalf of all others similarly situated v. National Association of Counties, NACO Research Foundation, NACO Financial Services Corp., NACO Financial Center, and Nationwide Retirement Solutions, Inc.The Plaintiffs' First Amended Class Action Complaint and Demand for Jury Trial was filed on February 18, 2011.If the Court determined that the Plan was governed by ERISA, then Plaintiffs sought to represent a class of "All natural persons in 26 the U.S. who are currently employed or previously were employed at any point during the six years preceding the date Plaintiffs filed their Original Class Action Complaint, by a government entity that is or was a member of the National Association of Counties, and who participate or participated in the Section 457 Deferred Compensation Plan for Public Employees endorsed by the National Association of Counties and administered by Nationwide Retirement Solutions, Inc."If the Court determined that the Plan was not governed by ERISA, then the Plaintiffs sough to represent a class of "All natural persons in the U.S. who are currently employed or previously were employed at any point during the four years preceding the date Plaintiffs filed their Original Class Action Complaint, by a government entity that is or was a member of the National Association of Counties, and who participate or participated in a Section 457 Deferred Compensation Plan for Public Employees endorsed by the National Association of Counties and administered by Nationwide Retirement Solutions, Inc."The First Amended Complaint alleged ERISA Violation, Breach of Fiduciary Duty - NACO, Aiding and Abetting Breach of Fiduciary Duty - Nationwide, Breach of Fiduciary Duty - Nationwide, and Aiding and Abetting Breach of Fiduciary Duty - NACO.The First Amended Complaint asked for actual damages, lost profits, lost opportunity costs, restitution, and/or other injunctive or other relief, including without limitation (a) ordering Nationwide and NACO to restore all plan losses, (b) ordering Nationwide to refund all fees associated with Nationwide's Plan to Plaintiffs and Class members, (c) ordering NACO and Nationwide to pay the expenses and losses incurred by Plaintiffs and/or any Class member as a proximate result of Defendants' breaches of fiduciary duty, (d) forcing NACO to forfeit the fees that NACO received from Nationwide for promoting and endorsing its Plan and disgorging all profits, benefits, and other compensation obtained by NACO from its wrongful conduct, and (e) awarding Plaintiff and Class members their reasonable and necessary attorney's fees and cost incurred in connection with this suit, punitive damages, and pre-judgment and post judgment interest, at the highest rates allowed by law, on the damages awarded.On March 21, 2011, the Company filed a motion to dismiss the plaintiffs' first amended complaint.On July 1, 2011, the plaintiffs filed their motion for class certification and later sought to amend their complaint.On November 25, 2011 the District Court entered an Order granting NACO's motion to dismiss, NRS's motion to dismiss, denying plaintiffs' motion to file an amended complaint, that all other remaining pending motions are moot, dismissing the class-wide claims with prejudice, dismissing individual claims without prejudice, and ordering the Clerk to close this case.On December 27, 2011, the plaintiffs filed a notice of appeal.The parties have agreed to resolve the dispute on an individual basis and as part of that settlement will not pursue any further appeal. The Company intends to defend this case vigorously. On December 27, 2006, NLIC and NRS were named as defendants in a lawsuit filed in Circuit Court, Cole County Missouri entitled State of Missouri, Office of Administration, and Missouri State Employees Deferred Comp Plan v. NLIC and NRS.The complaint seeks recovery for breach of contract and breach of the implied covenant of good faith and fair dealing against NLIC and NRS as well as a breach of fiduciary duty against NRS.The complaint seeks to recover the amount of the market value adjustment withheld by NLIC ($19 million), prejudgment interest, loss of investment income from ING due to the Companies’ assessment of the market value adjustment.On March 8, 2007 the Companies filed a motion to remove this case from state court to federal court in Missouri.On March 20, 2007 the State filed a motion to remand to state court and to stay court order.On April 3, 2007 the case was remanded to state court.On June 25, 2007 the Companies filed an Answer.On October 16, 2009, the plaintiff filed a partial motion for summary judgment.On November 20, 2009, the Companies filed a response to the plaintiff's motion for summary judgment and also filed a motion for summary judgment on behalf of the Companies.On February 26, 2010, the court denied Missouri's partial motion for summary judgment and granted the Companies’ motion for summary judgment and dismissed the case.On March 8, 2011, the Missouri Court of Appeals reversed the granting of the Companies’ motion for summary judgment and directed the trial court to enter judgment in favor of the State and against the Companies in the amount of $19 million, plus statutory interest at the rate of 9% per annum from June 2, 2006.On March 22, 2011, the Companies filed with the Missouri Court of Appeals, a motion for rehearing and an application for transfer to the Supreme Court of Missouri.On May 3, 2011, the Missouri Court of Appeals for the Western District overruled the Companies’ motion for rehearing and denied the motion to transfer the case to the Missouri Supreme Court.On June 28, 2011, the Companies’ application to the Missouri Supreme Court to hear a further appeal was denied.On July 1, 2011, the Companies paid the amount of the judgment plus simple interest at 9%.On August 9, 2011, the plaintiffs filed a Satisfaction of Judgment. On June 8, 2011, NMIC and NLIC were named in a lawsuit filed in Court of Common Pleas, Cuyahoga County, Ohio entitled Stanley Andrews and Donald Clark, on their behalf and on behalf of the class defined herein v. Nationwide Mutual Insurance Company and Nationwide Life Insurance Company.The complaint alleges that Nationwide has an obligation to review the Social Security Administration Death Master File database for all life insurance policyholders who have at least a 70% probability of being deceased according to actuarial tables.The complaint further alleges that Nationwide is not conducting such a review.The complaint seeks injunctive relief and declaratory judgment requiring Nationwide to conduct such a review, and alleges Nationwide has violated the covenant of good faith and fair dealing and has been unjustly enriched by not having conducted such reviews.The complaint seeks certification as a class action.Nationwide removed the case to federal court on July 6, 2011.Plaintiffs filed a motion to remand to state court on August 8, 2011.On October 26, 2011, the Northern District of Ohio remanded the case to Ohio State court.Nationwide appealed the order to remand on November 4, 2011.Including Andrews, there are four similar class actions in Ohio: two against Western & Southern; one against Cincinnati Life.At the case management conference on November 21, 2011, the State Court ordered Plaintiffs to file an opposition to the 27 motion to dismiss that Nationwide filed in federal court.Plaintiffs filed their opposition to Nationwide’s motion to dismiss on December 19, 2011.By order dated January 18, 2012, the State Court issued an order dismissing the lawsuit.The court issued its opinion on January 23, 2012.On January 30, 2012, plaintiffs filed their appeal. The general distributor, NISC, is not engaged in any litigation of any material nature. 28 Table of Contents of Statement of Additional Information Page General Information and History 1 Services 1 Purchase of Securities Being Offered 2 Underwriters 2 Advertising 2 Annuity Payments 2 Financial Statements 3 Investment Company Act of 1940 Registration File No. 811-21139 Securities Act of 1933 Registration File No. 333-91890 29 Appendix A:Underlying Mutual Funds Below is a list of the available Sub-Accounts and information about the corresponding underlying mutual funds in which they invest.The underlying mutual funds in which the Sub-Accounts invest are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met. Please refer to the prospectus for each underlying mutual fund for more detailed information. Designations STTF: The Keys: underlying mutual fund corresponding to this Sub-Account assesses (or reserves the right to assess) a short-term trading fee (see "Short-Term Trading Fees" earlier in the prospectus). FF: The underlying mutual fund corresponding to this Sub-Account primarily invests in other mutual funds.Therefore, a proportionate share of the fees and expenses of any acquired funds are indirectly borne by investors.As a result, investors in this Sub-Account may incur higher charges than ifthe assets were invested in an underlying mutual fund that does not invest in other mutual funds.Please refer to the prospectus for this underlying mutual fund for more information. AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Growth and Income Portfolio: Class A Investment Advisor: AllianceBernstein L.P. Investment Objective: Long-term growth of capital. AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein International Value Portfolio: Class A This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2005 Investment Advisor: AllianceBernstein L.P. Investment Objective: Long-term growth of capital. AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Real Estate Investment Portfolio: Class A Investment Advisor: AllianceBernstein L.P. Investment Objective: Total return from long term growth of capital and from income principally through investing in equity securities of companies that are primarily engaged in or related to the real estate industry. AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Small/Mid Cap Value Portfolio: Class A Investment Advisor: AllianceBernstein L.P. Investment Objective: Long-term growth of capital. AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein VPS Dynamic Asset Allocation Portfolio: Class B Investment Advisor: AllianceBernstein L.P. Investment Objective: Maximize total return consistent with the Adviser’s determination of reasonable risk. American Century Variable Portfolios II, Inc. - American Century VP Inflation Protection Fund: Class II Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term total return using a strategy that seeks to protect against U.S. inflation. American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2005 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Capital growth by investing in common stocks.Income is a secondary objective. American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2005 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Capital growth. American Century Variable Portfolios, Inc. - American Century VP International Fund: Class III Investment Advisor: American Century Investment Management, Inc. Investment Objective: Capital growth. Designation: STTF 30 American Century Variable Portfolios, Inc. - American Century VP Mid Cap Value Fund: Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth with income as a secondary objective. American Century Variable Portfolios, Inc. - American Century VP Ultra Fund: Class I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2007 Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth with income as a secondary objective. American Century Variable Portfolios, Inc. - American Century VP Vista Fund: Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. BlackRock Variable Series Funds, Inc. - BlackRock Global Allocation V.I. Fund: Class III Investment Advisor: BlackRock Advisors, LLC Sub-advisor: BlackRock Investment Management, LLC; BlackRock International Limited Investment Objective: Seeks high total investment return. Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares Investment Advisor: The Dreyfus Corporation Investment Objective: To match performance of the S&P SmallCap 600 Index®. Dreyfus Stock Index Fund, Inc.: Initial Shares Investment Advisor: The Dreyfus Corporation Investment Objective: To match performance of the S&P 500. Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares Investment Advisor: The Dreyfus Corporation Sub-advisor: Fayez Sarofim & Co. Investment Objective: Long-term capital growth consistent with the preservation of capital. Dreyfus Variable Investment Fund - Opportunistic Small Cap Portfolio: Initial Shares This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2005 Investment Advisor: The Dreyfus Corporation Investment Objective: Capital growth. Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares Investment Advisor: Federated Investment Management Company Investment Objective: Current income. Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Investments Money Management, Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors(U.K.) Limited Investment Objective: Long-term capital appreciation. Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Reasonable income. 31 Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Investments Japan Limited Investment Objective: Capital appreciation. Fidelity Variable Insurance Products Fund - VIP Investment Grade Bond Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Sub-advisor: Fidelity Investments Money Management, Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: High level of current income. Fidelity Variable Insurance Products Fund - VIP Mid Cap Portfolio: Service Class Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity Investments Japan Limited, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited Investment Objective: Long-term growth of capital. Fidelity Variable Insurance Products Fund - VIP Money Market Portfolio: Service Class 2 Investment Advisor: Fidelity Management & Research Company Sub-advisor: Fidelity Investments Money Management, Inc., Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Research & Analysis Company, Fidelity Management & Research (U.K.) Inc. Investment Objective: As high a level of current income as is consistent with preservation of capital and liquidity. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2005 Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Investments Japan Limited Investment Objective: Long-term capital growth. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class R Investment Advisor: Fidelity Management & Research Company Sub-advisor: FMR Co., Inc., Fidelity Management & Research (U.K.) Inc., Fidelity Research & Analysis Company, Fidelity International Investment Advisors, Fidelity International Investment Advisors (U.K.) Limited, Fidelity Investments Japan Limited Investment Objective: Long-term capital growth. Designation: STTF Franklin Templeton Variable Insurance Products Trust - Franklin Small Cap Value Securities Fund: Class 2 Investment Advisor: Franklin Advisory Services, LLC Investment Objective: Long-term total return. Franklin Templeton Variable Insurance Products Trust - Franklin U.S. Government Fund: Class 2 Investment Advisor: Franklin Advisers, Inc. Investment Objective: Seeks income. Franklin Templeton Variable Insurance Products Trust - Templeton Developing Markets Securities Fund: Class 2 This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2005 Investment Advisor: Templeton Asset Management, Ltd. Investment Objective: Long-term capital appreciation. 32 Franklin Templeton Variable Insurance Products Trust - Templeton Developing Markets Securities Fund: Class 3 Investment Advisor: Templeton Asset Management, Ltd. Investment Objective: Long-term capital appreciation. Designation: STTF Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 2 This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2005 Investment Advisor: Templeton Investment Counsel, LLC Investment Objective: Long-term capital growth. Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 3 Investment Advisor: Templeton Investment Counsel, LLC Investment Objective: Long-term capital growth. Designation: STTF Franklin Templeton Variable Insurance Products Trust - Templeton Global Bond Securities Fund: Class 3 Investment Advisor: Franklin Advisers, Inc. Investment Objective: High current income, consistent with preservation of capital, with capital appreciation as a secondary consideration. Designation: STTF Franklin Templeton Variable Insurance Products Trust - Templeton Growth Securities Fund: Class 2 This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2005 Investment Advisor: Templeton Global Advisors Limited Investment Objective: Long-term capital growth. Goldman Sachs Variable Insurance Trust - Goldman Sachs Global Markets Navigator Fund: Service Shares Investment Advisor: Goldman Sachs Asset Management, L.P. Investment Objective: Seeks to achieve investment results that approximate the performance of the GS Global Markets Navigator Index (the “Index”). Invesco - Invesco V.I. Mid Cap Core Equity Fund: Series II Investment Advisor: Invesco Advisers, Inc. Investment Objective: Long-term growth of capital. Invesco - Invesco V.I. Small Cap Equity Fund: Series I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2005 Investment Advisor: Invesco Advisers, Inc. Investment Objective: Long-term growth of capital. Invesco - Invesco Van Kampen V.I. American Franchise Fund: Series I (formerly, Invesco - Invesco Van Kampen V.I. Capital Growth Fund: Series I) This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2012 Investment Advisor: Van Kampen Asset Management Investment Objective: Capital appreciation. Invesco - Invesco Van Kampen V.I. Comstock Fund: Series I Investment Advisor: Invesco Advisers, Inc. Investment Objective: To seek capital growth and income through investments in equity securities, including common stocks, preferred stocks and securities convertible into common and preferred stocks. Invesco - Invesco Van Kampen V.I. Growth and Income Fund: Series I Investment Advisor: Invesco Advisers, Inc. Investment Objective: To seek long-term growth of capital and income. Invesco - Invesco Van Kampen V.I. Mid Cap Growth Fund: Series I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2012 Investment Advisor: Invesco Advisers, Inc. Investment Objective: Capital growth. 33 Invesco - Invesco Van Kampen V.I. Value Opportunities Fund: Series I (formerly, Invesco - Invesco V.I. Basic Value Fund: Series I) This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Advisor: Invesco Advisers, Inc. Investment Objective: Long-term growth of capital. Ivy Funds Variable Insurance Portfolios, Inc. - Asset Strategy Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Seeks high total return over the long term. Ivy Funds Variable Insurance Portfolios, Inc. - High Income Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Seeks a high level of current income and capital when consistent with its primary objective as a secondary objective. Ivy Funds Variable Insurance Portfolios, Inc. - Mid Cap Growth Investment Advisor: Waddell & Reed Investment Management Company Investment Objective: Seeks to provide growth of investment. Janus Aspen Series - Balanced Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term capital growth, consistent with preservation of capital and balanced by current income. Janus Aspen Series - Forty Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Janus Aspen Series - Overseas Portfolio: Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Legg Mason Partners Variable Equity Trust - Legg Mason ClearBridge Variable Small Cap Growth Portfolio: Class I Investment Advisor: Legg Mason Partners Fund Advisor, LLC Sub-advisor: ClearBridge Advisors, LLC Investment Objective: The fund seeks long-term growth of capital. Lord Abbett Series Fund, Inc. - Growth and Income Portfolio: Class VC Investment Advisor: Lord, Abbett & Co. LLC Investment Objective: Long-term growth of capital and income without excessive fluctuations in market value. Lord Abbett Series Fund, Inc. - Mid-Cap Stock Portfolio: Class VC (formerly, Lord Abbett Series Fund, Inc. - Mid-Cap Value Portfolio: Class VC) Investment Advisor: Lord, Abbett & Co. LLC Investment Objective: Capital appreciation through investments, primarily in equity securities, which are believed to be undervalued in the market place. MFS® Variable Insurance Trust - MFS Investors Growth Stock Series: Service Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2006 Investment Advisor: Massachusetts Financial Services Company Investment Objective: To seek capital appreciation. MFS® Variable Insurance Trust - MFS New Discovery Series: Service Class Investment Advisor: Massachusetts Financial Services Company Investment Objective: To seek capital appreciation. MFS® Variable Insurance Trust - MFS Value Series: Service Class Investment Advisor: Massachusetts Financial Services Company Investment Objective: To seek capital appreciation. Nationwide Variable Insurance Trust - NVIT Cardinal (SM) Aggressive Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The Aggressive Fund seeks maximum growth of capital consistent with a more aggressive level of risk as compared to other Cardinal Funds. Designation: FF 34 Nationwide Variable Insurance Trust - NVIT Cardinal (SM) Balanced Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The Fund seeks a high level of total return through investment in both equity and fixed income securities. Designation: FF Nationwide Variable Insurance Trust - NVIT Cardinal (SM) Capital Appreciation Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The Fund seeks growth of capital, but also seeks income consistent with a less aggressive level of risk as compared to other Cardinal Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Cardinal (SM) Conservative Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The Fund seeks a high level of total return consistent with a conservative level of risk as compared to other Cardinal Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Cardinal (SM) Moderate Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The Fund seeks a high level of total return consistent with a moderate level of risk as compared to other Cardinal Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Cardinal (SM) Moderately Aggressive Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The Fund seeks growth of capital, but also seeks income consistent with amoderately aggressive level of risk as compared to other Cardinal Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Moderately Conservative Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The fund seeks a high level of total return consistent with a moderately conservative level of risk. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Aggressive Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Aggressive Fund seeks maximum growth of capital consistent with a more aggressive level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Balanced Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Balanced Fund seeks a high level of total return through investment in both equity and fixed-income securities. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Capital Appreciation Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Capital Appreciation Fund seeks growth of capital, but also seeks income consistent with a less aggressive level of risk as compared to other NVIT Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Conservative Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Conservative Fund seeks a high level of total return consistent with a conservative level of risk as compared to other Investor Destinations Funds. Designation: FF 35 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderate Fund seeks a high level of total return consistent with a moderate level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Aggressive Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Aggressive Fund seeks growth of capital, but also seeks income consistent with a moderately aggressive level of risk as compared to other Investor Destinations Funds. Designation: FF Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Conservative Fund: Class II Investment Advisor: Nationwide Fund Advisors Investment Objective: The NVIT Investor Destinations Moderately Conservative Fund seeks a high level of total return consistent with a moderately conservative level of risk. Designation: FF Nationwide Variable Insurance Trust - NVIT Multi-Manager International Growth Fund: Class VI Investment Advisor: Nationwide Fund Advisors Sub-advisor: Invesco Advisers, Inc. and American Century Investment Management, Inc. Investment Objective: The fund seeks long-term capital growth. Designation: STTF Nationwide Variable Insurance Trust - NVIT Multi-Manager International Value Fund: Class VI Investment Advisor: Nationwide Fund Advisors Sub-advisor: AllianceBernstein L.P.; JPMorgan Investment Management, Inc. Investment Objective: The Fund seeks long-term capital appreciation. Designation: STTF Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class II Investment Advisor: Nationwide Fund Advisors Sub-advisor: Winslow Capital Management, Inc.; Neuberger Berman Management Inc. and Wells Capital Management, Inc.; Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class II Investment Advisor: Nationwide Fund Advisors Sub-advisor: Goldman Sachs Asset Management, L.P.; Wellington Management Company, LLP; The Boston Company Asset Management, LLC Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class II Investment Advisor: Nationwide Fund Advisors Sub-advisor: American Century Investment Management, Inc.; Neuberger Berman Management LLC; Wells Capital Management, Inc. Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Value Fund: Class II Investment Advisor: Nationwide Fund Advisors Sub-advisor: American Century Investment Management, Inc.; Columbia Management Investment Advisers, LLC; Thompson, Siegel & Walmsley LLC Investment Objective: The fund seeks long-term capital appreciation. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Growth Fund: Class II Investment Advisor: Nationwide Fund Advisors Sub-advisor: Waddell & Reed Investment Management Company; Oppenheimer Funds, Inc. Investment Objective: The Fund seeks capital growth. 36 Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Value Fund: Class II Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc.; Epoch Investment Partners, Inc.; J.P. Morgan Investment Management Inc. Investment Objective: The Fund seeks capital appreciation. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Company Fund: Class II Investment Advisor: Nationwide Fund Advisors Sub-advisor: Aberdeen Asset Management, Inc.; Morgan Stanley Investment Management; Neuberger Berman Management, Inc.; Putnam Investment Management, LLC; and Waddell & Reed Investment Management Company Investment Objective: The Fund seeks capital appreciation. Neuberger Berman Advisers Management Trust - AMT International Portfolio: S Class Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: Long-term growth of capital by investing primarily in common stocks of foreign companies. Designation: STTF Neuberger Berman Advisers Management Trust - AMT Mid-Cap Growth Portfolio: I Class Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: Capital growth. Neuberger Berman Advisers Management Trust - AMT Short Duration Bond Portfolio: I Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2012 Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman Fixed Income LLC Investment Objective: Highest available current income consistent with liquidity and low risk to principal; total return is a secondary goal. Neuberger Berman Advisers Management Trust - AMT Small Cap Growth Portfolio: S Class Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: Long-term capital growth. Neuberger Berman Advisers Management Trust - Mid Cap Intrinsic Value Portfolio: Class S (formerly, Neuberger Berman Advisers Management Trust - AMT Regency Portfolio: S Class) Investment Advisor: Neuberger Berman Management LLC Sub-advisor: Neuberger Berman, LLC Investment Objective: Growth of capital. Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares Investment Advisor: OppenheimerFunds, Inc. Investment Objective: Capital appreciation by investing in securities of well-known, established companies. Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Class 3 Investment Advisor: OppenheimerFunds, Inc. Investment Objective: Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciationpossibilities. Designation: STTF Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2005 Investment Advisor: OppenheimerFunds, Inc. Investment Objective: Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciation possibilities. 37 Oppenheimer Variable Account Funds - Oppenheimer High Income Fund/VA: Class 3 This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2009 Investment Advisor: OppenheimerFunds, Inc. Investment Objective: High level of current income. Designation: STTF Oppenheimer Variable Account Funds - Oppenheimer High Income Fund/VA: Non-Service Shares This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2007 Investment Advisor: OppenheimerFunds, Inc. Investment Objective: High level of current income. Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares Investment Advisor: OppenheimerFunds, Inc. Investment Objective: High total return which includes growth in the value of its shares as well as current income from equity and debt securities. Oppenheimer Variable Account Funds - Oppenheimer Main Street Small- & Mid-Cap Fund®/VA: Non-Service Shares Investment Advisor: OppenheimerFunds, Inc. Investment Objective: Capital appreciation. PIMCO Variable Insurance Trust - All Asset Portfolio: Advisor Class Investment Advisor: Pacific Investment Management Company LLC Sub-advisor: Research Affiliates Investment Objective: The fund seeks maximum real return, consistent with preservation of real capital and prudent investment management. Designation: FF PIMCO Variable Insurance Trust - Foreign Bond Portfolio (Unhedged): Advisor Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum total return consistent with preservation of capital and prudent investment management. The Portfolio seeks to achieve its investment objective by investing under normal circumstances at least 80% of its assets in Fixed Income Instruments that are economically tied to foreign (non-U.S.) countries, representing at least three foreign countries, which may be represented by forwards or derivatives such as options, futures contracts or swap agreements. PIMCO Variable Insurance Trust - High Yield Portfolio: Administrative Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum total return consistent with preservation of capital and prudent investment management. The portfolio seeks to achieve its investment objective by investing under normal circumstances at least 80% of its assets in a diversified portfolio of high yield securities ("junk bonds"), which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements, rated below investment grade but rated at least Caa by Moody's, or equivalently rated by S&P of Fitch, or, if unrated, determined by PIMCO to be of atcomparable quality. PIMCO Variable Insurance Trust - Low Duration Portfolio: Administrative Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum total return, consistent with preservation of capital and prudent investment management. The Portfolio seeks to achieve its investment objective by investing under normal circumstances at least 65% of its assets in a diversified portfolio of Fixed Income Instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts or swap agreements. 38 PIMCO Variable Insurance Trust - Total Return Portfolio: Administrative Class Investment Advisor: Pacific Investment Management Company LLC Investment Objective: Seeks maximum total return consistent with preservation of capital and prudent investment management. The Portfolio seeks to achieve its investment objectives by investing under normal circumstances at least 65% of its total assets in a diversified portfolio of Fixed Income Instruments of varying maturities, which may be represented by forwards or derivatives such as option, futures contracts or swap agreements. Putnam Variable Trust - Putnam VT Growth & Income Fund: Class IB This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2005 Investment Advisor: Putnam Investment Management, LLC Sub-advisor: Putnam Investments Limited Investment Objective: Capital growth and current income. Putnam Variable Trust - Putnam VT International Equity Fund: Class IB This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2004 Investment Advisor: Putnam Investment Management, LLC Sub-advisor: Putnam Investments Limited and Putnam Advisory Company, LLC Investment Objective: Capital appreciation. Putnam Variable Trust - Putnam VT Small Cap Value Fund: Class IB Investment Advisor: Putnam Investment Management, LLC Sub-advisor: Putnam Investments Limited Investment Objective: Capital appreciation. Putnam Variable Trust - Putnam VT Voyager Fund: Class IB This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2005 Investment Advisor: Putnam Investment Management, LLC Sub-advisor: Putnam Investments Limited Investment Objective: Capital appreciation. T. Rowe Price Equity Series, Inc. - T. Rowe Price Blue Chip Growth Portfolio: II Investment Advisor: T. Rowe Price Investment Services Investment Objective: Long-term capital growth and, secondarily, income. T. Rowe Price Equity Series, Inc. - T. Rowe Price Equity Income Portfolio: II Investment Advisor: T. Rowe Price Investment Services Investment Objective: Substantial dividend income as well as long-term growth of capital through investments in the common stocks of established companies. The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2005 Investment Advisor: Morgan Stanley Investment Management Inc. Investment Objective: High total return by investing primarily in fixed income securities of government and government-related issuers and, to a lesser extent, of corporate issuers in emerging market countries. The Universal Institutional Funds, Inc. - U.S. Real Estate Portfolio: Class I Investment Advisor: Morgan Stanley Investment Management Inc. Investment Objective: Above average current income and long-term capital appreciation by investing primarily in equity securities of companies in the U.S. real estate industry, including real estate investment trusts. Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Small Cap Growth Fund: Class 2 Investment Advisor: Wells Fargo Funds Management, LLC Sub-advisor: Wells Capital Management Inc. Investment Objective: Long-term capital appreciation. 39 Appendix B:Condensed Financial Information The following tables reflect Accumulation Unit values for the units of the Sub-Accounts.As used in this appendix, the term "Period" is defined as a complete calendar year, unless otherwise noted.Those Periods with an asterisk (*) reflect Accumulation Unit information for a partial year only. The following funds were added to the Variable Account effective May 1, 2012 ; therefore, no Condensed Financial Information is available: AllianceBernstein Variable Products Series · AllianceBernstein VPS Dynamic Asset Allocation Portfolio - Class B Goldman Sachs Variable Insurance Trust · Goldman Sachs Global Markets Navigator Fund - Service Shares Invesco · I nvesco V.I. Mid Cap Core EquityFund - Series II · Invesco Van Kampen V.I. Mid Cap Growth Fund: Series I Ivy Funds Variable Insurance Portfolios, Inc. · Ivy Funds VIP - High Income · Ivy Funds VIP Mid Cap Growth MFS® Variable Insurance Trust · MFS® VIT New Discovery Series - Service Class PIMCO Variable Insurance Trust · PIMCO VIT All Asset Portfolio - Advisor Class No Additional Contract Options Elected - 0.35% Variable account charges of the daily net assets of the variable account - 0.35% AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Growth and Income Portfolio: Class A - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.357517 16.270609 5.95% 0 2010 13.627302 15.357517 12.70% 0 2009 11.318250 13.627302 20.40% 0 2008 19.122593 11.318250 -40.81% 0 2007 18.255726 19.122593 4.75% 0 2006 15.619602 18.255726 16.88% 0 2005 14.946913 15.619602 4.50% 0 2004 13.456958 14.946913 11.07% 0 2003 10.191620 13.456958 32.04% 0 2002* 10.000000 10.191620 1.92% 0 AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein International Value Portfolio: Class A - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 20.146327 16.211038 -19.53% 0 2010 19.329351 20.146327 4.23% 0 2009 14.402406 19.329351 34.21% 0 2008 30.872066 14.402406 -53.35% 0 2007 29.271433 30.872066 5.47% 1,541 2006 21.688871 29.271433 34.96% 1,553 2005 18.636577 21.688871 16.38% 1,672 2004 14.938281 18.636577 24.76% 1,672 2003 10.384109 14.938281 43.86% 3,409 2002* 10.000000 10.384109 3.84% 0 AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Real Estate Investment Portfolio: Class A - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 25.897050 28.138004 8.65% 2,359 2010 20.569468 25.897050 25.90% 29,898 2009 15.944539 20.569468 29.01% 0 2008 24.877825 15.944539 -35.91% 0 2007 29.209701 24.877825 -14.83% 0 2006 21.676240 29.209701 34.75% 0 2005 19.479055 21.676240 11.28% 912 2004 14.412582 19.479055 35.15% 797 2003 10.382958 14.412582 38.81% 0 2002* 10.000000 10.382958 3.83% 0 40 AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Small/Mid Cap Value Portfolio: Class A - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 25.327032 23.120974 -8.71% 39 2010 20.027092 25.327032 26.46% 39 2009 14.068225 20.027092 42.36% 39 2008 21.913712 14.068225 -35.80% 39 2007 21.622558 21.913712 1.35% 39 2006 18.963707 21.622558 14.02% 0 2005 17.799540 18.963707 6.54% 1,986 2004 14.972062 17.799540 18.89% 1,724 2003 10.636000 14.972062 40.77% 0 2002* 10.000000 10.636000 6.36% 0 American Century Variable Portfolios II, Inc. - American Century VP Inflation Protection Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.995184 15.584255 11.35% 12,496 2010 13.360407 13.995184 4.75% 16,777 2009 12.164728 13.360407 9.83% 262,461 2008 12.404520 12.164728 -1.93% 29,982 2007 11.368938 12.404520 9.11% 124,974 2006 11.230497 11.368938 1.23% 149,439 2005 11.096432 11.230497 1.21% 134,683 2004 10.523889 11.096432 5.44% 65,282 2003* 10.000000 10.523889 5.24% 12,899 2002* 10.000000 10.000000 0.00% 0 American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.546120 15.973917 2.75% 0 2010 13.667269 15.546120 13.75% 0 2009 11.613573 13.667269 17.68% 0 2008 17.816439 11.613573 -34.82% 0 2007 17.891378 17.816439 -0.42% 0 2006 15.333914 17.891378 16.68% 0 2005 14.706594 15.333914 4.27% 0 2004 13.061261 14.706594 12.60% 0 2003 10.132849 13.061261 28.90% 0 2002* 10.000000 10.132849 1.33% 0 American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.290907 16.908690 -12.35% 0 2010 17.087337 19.290907 12.90% 0 2009 12.819045 17.087337 33.30% 0 American Century Variable Portfolios, Inc. - American Century VP International Fund: Class III - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 8.583211 7.523279 -12.35% 8,267 2010 7.602759 8.583211 12.90% 10,727 2009 5.703642 7.602759 33.30% 26,769 American Century Variable Portfolios, Inc. - American Century VP Mid Cap Value Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.292941 15.133845 -1.04% 117,052 2010 12.868932 15.292941 18.84% 75,376 2009 9.938177 12.868932 29.49% 39,716 2008 13.182754 9.938177 -24.61% 43,172 2007 13.541474 13.182754 -2.65% 818 2006 11.295924 13.541474 19.88% 0 2005* 10.000000 11.295924 12.96% 0 41 American Century Variable Portfolios, Inc. - American Century VP Ultra Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.352029 14.454386 0.71% 0 2010 12.406866 14.352029 15.68% 0 2009 9.258246 12.406866 34.01% 0 2008 15.876391 9.258246 -41.69% 0 2007 13.165577 15.876391 20.59% 0 2006 13.659114 13.165577 -3.61% 0 2005 13.416427 13.659114 1.81% 2,644 2004 12.164894 13.416427 10.29% 2,286 2003 9.774024 12.164894 24.46% 0 2002* 10.000000 9.774024 -2.26% 0 American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.405046 17.520229 0.66% 65,612 2010 15.399177 17.405046 13.03% 2,869 2009 12.892381 15.399177 19.44% 527 2008 17.668682 12.892381 -27.03% 1,409 2007 18.691477 17.668682 -5.47% 5,141 2006 15.808242 18.691477 18.24% 3,740 2005 15.103374 15.808242 4.67% 2,632 2004 13.256364 15.103374 13.93% 1,179 2003 10.315649 13.256364 28.51% 0 2002* 10.000000 10.315649 3.16% 0 American Century Variable Portfolios, Inc. - American Century VP Vista Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.346878 12.250218 -8.22% 363 2010 10.811669 13.346878 23.45% 363 2009 8.859039 10.811669 22.04% 363 2008 17.303814 8.859039 -48.80% 363 2007 12.423756 17.303814 39.28% 725 2006 11.437030 12.423756 8.63% 0 2005* 10.000000 11.437030 14.37% 0 BlackRock Variable Series Funds, Inc. - BlackRock Global Allocation V.I. Fund: Class III - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.288670 12.760233 -3.98% 6,601 2010 12.149454 13.288670 9.38% 7,412 2009* 10.000000 12.149454 21.49% 0 Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 22.019941 22.066536 0.21% 8,330 2010 17.561659 22.019941 25.39% 4,293 2009 14.095643 17.561659 24.59% 16,026 2008 20.474559 14.095643 -31.16% 200 2007 20.682234 20.474559 -1.00% 401 2006 18.140461 20.682234 14.01% 0 2005 16.976160 18.140461 6.86% 0 2004 13.976978 16.976160 21.46% 0 2003 10.180078 13.976978 37.30% 0 2002* 10.000000 10.180078 1.80% 0 42 Dreyfus Stock Index Fund, Inc.: Initial Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.998415 16.241862 1.52% 5,753 2010 13.980214 15.998415 14.44% 5,921 2009 11.104914 13.980214 25.89% 8,191 2008 17.728549 11.104914 -37.36% 8,191 2007 16.902871 17.728549 4.88% 12,552 2006 14.686065 16.902871 15.09% 5,123 2005 14.077103 14.686065 4.33% 1,280 2004 12.767988 14.077103 10.25% 1,286 2003 9.981671 12.767988 27.91% 0 2002* 10.000000 9.981671 -0.18% 0 Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.906961 17.279882 8.63% 22,536 2010 13.842552 15.906961 14.91% 11,642 2009 11.334293 13.842552 22.13% 34,078 2008 16.145195 11.334293 -29.80% 44,550 2007 15.123513 16.145195 6.76% 48,763 2006 13.029609 15.123513 16.07% 90,022 2005 12.526853 13.029609 4.01% 89,658 2004 11.967001 12.526853 4.68% 55,070 2003 9.910929 11.967001 20.75% 8,664 2002* 10.000000 9.910929 -0.89% 0 Dreyfus Variable Investment Fund - Opportunistic Small Cap Portfolio: Initial Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.593294 12.528895 -14.15% 0 2010 11.166313 14.593294 30.69% 0 2009 8.890624 11.166313 25.60% 0 2008 14.296135 8.890624 -37.81% 0 2007 16.130527 14.296135 -11.37% 0 2006 15.598906 16.130527 3.41% 0 2005 14.795348 15.598906 5.43% 0 2004 13.335043 14.795348 10.95% 0 2003 10.161649 13.335043 31.23% 0 2002* 10.000000 10.161649 1.62% 0 Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.505694 14.783525 1.92% 869 2010 13.415731 14.505694 8.12% 725 2009 11.178566 13.415731 20.01% 0 2008 12.099625 11.178566 -7.61% 0 2007 11.522063 12.099625 5.01% 3,068 2006 11.101268 11.522063 3.79% 2,662 2005 10.997465 11.101268 0.94% 0 2004 10.650536 10.997465 3.26% 0 2003 10.213444 10.650536 4.28% 0 2002* 10.000000 10.213444 2.13% 0 43 Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 20.199705 19.598374 -2.98% 73,779 2010 17.309343 20.199705 16.70% 57,794 2009 12.803703 17.309343 35.19% 65,667 2008 22.389771 12.803703 -42.81% 33,187 2007 19.121129 22.389771 17.09% 4,491 2006 17.195277 19.121129 11.20% 3,357 2005 14.767576 17.195277 16.44% 0 2004 12.848559 14.767576 14.94% 0 2003 10.045506 12.848559 27.90% 0 2002* 10.000000 10.045506 0.46% 0 Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.973034 16.053968 0.51% 4,502 2010 13.927739 15.973034 14.69% 2,428 2009 10.748665 13.927739 29.58% 740 2008 18.825868 10.748665 -42.90% 1,799 2007 18.628259 18.825868 1.06% 2,333 2006 15.567604 18.628259 19.66% 1,347 2005 14.771634 15.567604 5.39% 1,404 2004 13.308674 14.771634 10.99% 1,584 2003 10.256045 13.308674 29.76% 0 2002* 10.000000 10.256045 2.56% 0 Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.666958 15.634269 -0.21% 4,882 2010 12.673275 15.666958 23.62% 2,134 2009 9.924303 12.673275 27.70% 0 2008 18.874073 9.924303 -47.42% 0 2007 14.929225 18.874073 26.42% 0 2006 14.036569 14.929225 6.36% 504 2005 13.329570 14.036569 5.30% 89 2004 12.953631 13.329570 2.90% 54,078 2003 9.789856 12.953631 32.32% 7,800 2002* 10.000000 9.789856 -2.10% 0 Fidelity Variable Insurance Products Fund - VIP Investment Grade Bond Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.515397 15.507381 6.83% 44,613 2010 13.527574 14.515397 7.30% 29,138 2009 11.735713 13.527574 15.27% 17,108 2008 12.184536 11.735713 -3.68% 5,139 2007 11.733433 12.184536 3.84% 5,656 2006 11.289113 11.733433 3.94% 3,500 2005 11.097806 11.289113 1.72% 3,566 2004 10.675714 11.097806 3.95% 3,785 2003 10.196943 10.675714 4.70% 0 2002* 10.000000 10.196943 1.97% 0 Fidelity Variable Insurance Products Fund - VIP Mid Cap Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 16.856562 14.997567 -11.03% 8,261 2010 13.143289 16.856562 28.25% 20,324 2009 9.420041 13.143289 39.52% 4,257 2008 15.627146 9.420041 -39.72% 4,135 2007 13.579313 15.627146 15.08% 9,428 2006 12.103073 13.579313 12.20% 4,657 2005* 10.000000 12.103073 21.03% 0 44 Fidelity Variable Insurance Products Fund - VIP Money Market Portfolio: Service Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.541353 11.502214 -0.34% 370,491 2010 11.573450 11.541353 -0.28% 205,881 2009 11.559269 11.573450 0.12% 34,415 2008 11.287040 11.559269 2.41% 149,127 2007 10.795772 11.287040 4.55% 28,138 2006 10.354209 10.795772 4.26% 34,916 2005 10.109050 10.354209 2.43% 56,384 2004 10.049058 10.109050 0.60% 47,596 2003 10.009618 10.049058 0.39% 8,522 2002* 10.000000 10.009618 0.10% 0 Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 21.045299 17.358898 -17.52% 0 2010 18.690901 21.045299 12.60% 0 2009 14.834518 18.690901 26.00% 0 2008 26.519285 14.834518 -44.06% 0 2007 22.705988 26.519285 16.79% 0 2006 19.318457 22.705988 17.54% 417 2005 16.294795 19.318457 18.56% 0 2004 14.408642 16.294795 13.09% 47,129 2003 10.096919 14.408642 42.70% 8,350 2002* 10.000000 10.096919 0.97% 0 Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class R - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.592829 11.201769 -17.59% 10,306 2010 12.070305 13.592829 12.61% 13,583 2009 9.575941 12.070305 26.05% 23,858 2008 17.122614 9.575941 -44.07% 36,170 2007 14.658182 17.122614 16.81% 52,246 2006 12.471014 14.658182 17.54% 67,832 2005* 10.000000 12.471014 24.71% 82,536 Franklin Templeton Variable Insurance Products Trust - Franklin Small Cap Value Securities Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 22.995056 22.053141 -4.10% 3,492 2010 17.996777 22.995056 27.77% 2,192 2009 13.982963 17.996777 28.71% 8,759 2008 20.948569 13.982963 -33.25% 2,767 2007 21.534984 20.948569 -2.72% 1,945 2006 18.473438 21.534984 16.57% 1,574 2005 17.044008 18.473438 8.39% 1,602 2004 13.821748 17.044008 23.31% 1,698 2003 10.497897 13.821748 31.66% 0 2002* 10.000000 10.497897 4.98% 0 Franklin Templeton Variable Insurance Products Trust - Franklin U.S. Government Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.743206 14.473125 5.31% 0 2010 13.099398 13.743206 4.91% 1,692 2009 12.750803 13.099398 2.73% 0 2008 11.893050 12.750803 7.21% 0 2007 11.195349 11.893050 6.23% 0 2006 10.800733 11.195349 3.65% 0 2005 10.584161 10.800733 2.05% 0 2004 10.264605 10.584161 3.11% 0 2003 10.077571 10.264605 1.86% 0 2002* 10.000000 10.077571 0.78% 0 45 Franklin Templeton Variable Insurance Products Trust - Templeton Developing Markets Securities Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 38.394687 32.193852 -16.15% 0 2010 32.767266 38.394687 17.17% 0 2009 19.052186 32.767266 71.99% 0 2008 40.425554 19.052186 -52.87% 247 2007 31.500763 40.425554 28.33% 250 2006 24.678985 31.500763 27.64% 359 2005 19.435011 24.678985 26.98% 270 2004 15.638739 19.435011 24.27% 10,239 2003 10.257853 15.638739 52.46% 1,509 2002* 10.000000 10.257853 2.58% 0 Franklin Templeton Variable Insurance Products Trust - Templeton Developing Markets Securities Fund: Class 3 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.879562 16.668394 -16.15% 4,210 2010 16.976355 19.879562 17.10% 87,128 2009 9.868307 16.976355 72.03% 111,619 2008 20.923899 9.868307 -52.84% 21,506 2007 16.315658 20.923899 28.24% 20,484 2006 12.774595 16.315658 27.72% 28,610 2005* 10.000000 12.774595 2775.00% 34,309 Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 21.040591 18.737421 -10.95% 1,201 2010 19.477154 21.040591 8.03% 1,201 2009 14.262434 19.477154 36.56% 1,201 2008 24.005457 14.262434 -40.59% 1,201 2007 20.865093 24.005457 15.05% 1,201 2006 17.240869 20.865093 21.02% 1,632 2005 15.704345 17.240869 9.78% 1,201 2004 13.295964 15.704345 18.11% 42,230 2003 10.091812 13.295964 31.75% 0 2002* 10.000000 10.091812 0.92% 0 Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 3 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.757252 12.245280 -10.99% 8,830 2010 12.734998 13.757252 8.03% 9,047 2009 9.314862 12.734998 36.72% 15,653 2008 15.681804 9.314862 -40.60% 24,052 2007 13.631624 15.681804 15.04% 30,977 2006 11.262357 13.631624 21.04% 40,600 2005* 10.000000 11.262357 12.62% 75,149 Franklin Templeton Variable Insurance Products Trust - Templeton Global Bond Securities Fund: Class 3 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.498528 17.292687 -1.18% 13,526 2010 15.352454 17.498528 13.98% 73,636 2009 12.980774 15.352454 18.27% 105,741 2008 12.265122 12.980774 5.83% 1,034 2007 11.085441 12.265122 10.64% 1,656 2006 9.858218 11.085441 12.45% 0 2005* 10.000000 9.858218 -1.42% 0 46 Franklin Templeton Variable Insurance Products Trust - Templeton Growth Securities Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 16.556566 15.347970 -7.30% 0 2010 15.470821 16.556566 7.02% 0 2009 11.841949 15.470821 30.64% 0 2008 20.603671 11.841949 -42.53% 782 2007 20.202235 20.603671 1.99% 794 2006 16.643400 20.202235 21.38% 821 2005 15.341901 16.643400 8.48% 855 2004 13.269236 15.341901 15.62% 965 2003 10.077419 13.269236 31.67% 0 2002* 10.000000 10.077419 0.77% 0 Invesco - Invesco V.I. Small Cap Equity Fund: Series I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 10.550722 10.437531 -1.07% 942 2010 8.237038 10.550722 28.09% 0 2009 6.815138 8.237038 20.86% 0 2008 9.956517 6.815138 -31.55% 0 2007* 10.000000 9.956517 -0.43% 0 Invesco - Invesco Van Kampen V.I. Comstock Fund: Series I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.448106 11.198104 -2.18% 0 2010 9.905680 11.448106 15.57% 0 2009 7.718840 9.905680 28.33% 0 2008 12.040977 7.718840 -35.90% 0 2007 12.335520 12.040977 -2.39% 0 2006 10.645542 12.335520 15.87% 0 2005* 10.000000 10.645542 6.46% 0 Invesco - Invesco Van Kampen V.I. Growth and Income Fund: Series I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 18.234702 17.805967 -2.35% 68,294 2010 16.263797 18.234702 12.12% 10,055 2009 13.123225 16.263797 23.93% 25,580 2008 19.376671 13.123225 -32.27% 25,972 2007 18.915495 19.376671 2.44% 60,400 2006 16.330519 18.915495 15.83% 56,281 2005 14.899767 16.330519 9.60% 55,880 2004 13.072520 14.899767 13.98% 36,550 2003 10.246417 13.072520 27.58% 4,830 2002* 10.000000 10.246417 2.46% 0 Invesco - Invesco Van Kampen V.I. Value Opportunities Fund: Series I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.781254 13.314300 -3.39% 0 2010 12.882616 13.781254 6.98% 0 2009 8.734903 12.882616 47.48% 0 2008 18.173665 8.734903 -51.94% 0 2007 17.960539 18.173665 1.19% 0 2006 15.921189 17.960539 12.81% 0 2005 15.110197 15.921189 5.37% 0 2004 13.652060 15.110197 10.68% 0 2003 10.252469 13.652060 33.16% 0 2002* 10.000000 10.252469 2.52% 0 47 Ivy Funds Variable Insurance Portfolios, Inc. - Asset Strategy - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.927791 11.954357 -7.53% 9,237 2010 11.937606 12.927791 8.29% 120,072 2009* 10.000000 11.937606 19.38% 137,565 Janus Aspen Series - Balanced Portfolio: Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.802606 17.980764 1.00% 7,824 2010 16.523515 17.802606 7.74% 5,980 2009 13.203774 16.523515 25.14% 0 2008 15.785224 13.203774 -16.35% 0 2007 14.363360 15.785224 9.90% 0 2006 13.054117 14.363360 10.03% 0 2005 12.167724 13.054117 7.28% 0 2004 11.275378 12.167724 7.91% 442 2003 9.949695 11.275378 13.32% 0 2002* 10.000000 9.949695 -0.50% 0 Janus Aspen Series - Forty Portfolio: Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.267340 17.867260 -7.27% 2,221 2010 18.158485 19.267340 6.11% 3,380 2009 12.479712 18.158485 45.50% 8,516 2008 22.487757 12.479712 -44.50% 7,619 2007 16.516432 22.487757 36.15% 49,984 2006 15.189544 16.516432 8.74% 81,727 2005 13.542353 15.189544 12.16% 75,739 2004 11.520024 13.542353 17.55% 0 2003 9.615030 11.520024 19.81% 0 2002* 10.000000 9.615030 -3.85% 0 Janus Aspen Series - Overseas Portfolio: Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 41.328936 27.866445 -32.57% 0 2010 33.174803 41.328936 24.58% 0 2009 18.591072 33.174803 78.44% 0 Legg Mason Partners Variable Equity Trust - Legg Mason ClearBridge Variable Small Cap Growth Portfolio: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 10.710061 10.820667 1.03% 0 2010 8.585593 10.710061 24.74% 0 2009 6.034521 8.585593 42.27% 5,503 2008 10.213539 6.034521 -40.92% 5,315 Lord Abbett Series Fund, Inc. - Growth and Income Portfolio: Class VC - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 16.221375 15.181856 -6.41% 0 2010 13.864263 16.221375 17.00% 0 2009 11.701529 13.864263 18.48% 0 2008 18.469350 11.701529 -36.64% 1,383 2007 17.918557 18.469350 3.07% 5,447 2006 15.332877 17.918557 16.86% 4,995 2005 14.902745 15.332877 2.89% 5,091 2004 13.275404 14.902745 12.26% 4,797 2003 10.168518 13.275404 30.55% 0 2002* 10.000000 10.168518 1.69% 0 48 Lord Abbett Series Fund, Inc. - Mid-Cap Stock Portfolio : Class VC - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 18.545038 17.738891 -4.35% 0 2010 14.837050 18.545038 24.99% 0 2009 11.759398 14.837050 26.17% 1,645 2008 19.458908 11.759398 -39.57% 1,645 2007 19.414895 19.458908 0.23% 22,764 2006 17.359667 19.414895 11.84% 28,973 2005 16.097066 17.359667 7.84% 27,011 2004 13.022653 16.097066 23.61% 16,158 2003 10.475239 13.022653 24.32% 2,201 2002* 10.000000 10.475239 4.75% 0 MFS® Variable Insurance Trust - MFS Investors Growth Stock Series: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.305301 15.308262 0.02% 0 2010 13.694935 15.305301 11.76% 0 2009 9.880307 13.694935 38.61% 0 2008 15.733021 9.880307 -37.20% 0 2007 14.220785 15.733021 10.63% 0 2006 13.299160 14.220785 6.93% 0 2005 12.804559 13.299160 3.86% 0 2004 11.790186 12.804559 8.60% 0 2003 9.650239 11.790186 22.18% 0 2002* 10.000000 9.650239 -3.50% 0 MFS® Variable Insurance Trust - MFS Value Series: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.886810 17.741209 -0.81% 16,175 2010 16.139401 17.886810 10.83% 21,392 2009 13.226565 16.139401 22.02% 51,551 2008 19.734559 13.226565 -32.98% 61,327 2007 18.406549 19.734559 7.21% 72,455 2006 15.327978 18.406549 20.08% 32,959 2005 14.447412 15.327978 6.09% 28,263 2004 12.626317 14.447412 14.42% 18,365 2003 10.160409 12.626317 24.27% 2,567 2002* 10.000000 10.160409 1.60% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Aggressive Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.586157 -14.14% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Balanced Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.338141 -6.62% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Capital Appreciation Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.009570 -9.90% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Conservative Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.823640 -1.76% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Moderate Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.167987 -8.32% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Moderately Aggressive Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.835988 -11.64% 0 49 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Moderately Conservative Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.511505 -4.88% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Aggressive Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.793377 -12.07% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Balanced Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.555928 -4.44% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Capital Appreciation Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.230065 -7.70% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Conservative Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.983577 -0.16% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.388889 -6.11% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Aggressive Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.046323 -9.54% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Conservative Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.729800 -2.70% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager International Growth Fund: Class VI - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.276402 -17.24% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager International Value Fund: Class VI - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 7.645016 -23.55% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.834382 -11.66% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.666427 -13.34% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.791737 -12.08% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Value Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.930557 -10.69% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Growth Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.485902 -15.14% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Value Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.761422 -12.39% 0 50 Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Company Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.684160 -13.16% 0 Neuberger Berman Advisers Management Trust - AMT International Portfolio: S Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.903174 11.272494 -12.64% 7,208 2010 10.612244 12.903174 21.59% 9,418 2009 7.917187 10.612244 34.04% 28,093 2008 14.832994 7.917187 -46.62% 40,001 2007 14.421955 14.832994 2.85% 59,403 2006 11.723008 14.421955 23.02% 57,411 2005* 10.000000 11.723008 17.23% 22,110 Neuberger Berman Advisers Management Trust - AMT Mid Cap Intrinsic Value: S Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.009121 12.094880 -7.03% 0 2010 10.361899 13.009121 25.55% 0 2009 7.114505 10.361899 45.64% 0 2008 13.208351 7.114505 -46.14% 0 2007 12.862193 13.208351 2.69% 0 2006 11.634929 12.862193 10.55% 0 2005* 10.000000 11.634929 16.35% 0 Neuberger Berman Advisers Management Trust - AMT Mid-Cap Growth Portfolio: I Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 21.825847 21.852733 0.12% 13,017 2010 16.965967 21.825847 28.64% 6,972 2009 12.937501 16.965967 31.14% 9,419 2008 22.925536 12.937501 -43.57% 12,809 Neuberger Berman Advisers Management Trust - AMT Short Duration Bond Portfolio: I Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.570619 11.563542 -0.06% 19,128 2010 11.028410 11.570619 4.92% 16,979 2009 9.765714 11.028410 12.93% 0 2008 11.320169 9.765714 -13.73% 0 2007 10.842798 11.320169 4.40% 0 2006 10.442033 10.842798 3.84% 0 2005 10.329527 10.442033 1.09% 0 2004 10.285675 10.329527 0.43% 0 2003 10.077504 10.285675 2.07% 0 2002* 10.000000 10.077504 0.78% 0 Neuberger Berman Advisers Management Trust - AMT Small Cap Growth Portfolio: S Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.579832 13.388906 -1.41% 1,508 2010 11.393265 13.579832 19.19% 1,617 2009 9.313949 11.393265 22.32% 6,545 2008 15.442240 9.313949 -39.69% 0 2007 15.417355 15.442240 0.16% 26,029 2006 14.699297 15.417355 4.88% 28,112 2005 14.335474 14.699297 2.54% 25,055 2004 12.858650 14.335474 11.49% 16,432 2003 10.317820 12.858650 24.63% 2,078 2002* 10.000000 10.317820 3.18% 0 51 Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.909029 14.686209 -1.49% 0 2010 13.673740 14.909029 9.03% 0 2009 9.494860 13.673740 44.01% 0 2008 17.488756 9.494860 -45.71% 0 2007 15.375071 17.488756 13.75% 72,581 2006 14.292874 15.375071 7.57% 99,772 2005 13.647140 14.292874 4.73% 94,533 2004 12.806776 13.647140 6.56% 62,054 2003 9.814720 12.806776 30.49% 9,437 2002* 10.000000 9.814720 -1.85% 0 Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Class 3 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.335870 13.104621 -8.59% 0 2010 12.404666 14.335870 15.57% 0 2009 8.910872 12.404666 39.21% 0 2008 14.951963 8.910872 -40.40% 0 2007 14.110485 14.951963 5.96% 4,115 2006 12.031707 14.110485 17.28% 3,486 2005* 10.000000 12.031707 20.32% 212 Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 22.929164 20.954936 -8.61% 0 2010 19.841971 22.929164 15.56% 0 2009 14.245815 19.841971 39.28% 0 2008 23.901432 14.245815 -40.40% 0 2007 22.560220 23.901432 5.95% 0 2006 19.236049 22.560220 17.28% 0 2005 16.887278 19.236049 13.91% 1,241 2004 14.221331 16.887278 18.75% 1,241 2003 9.978474 14.221331 42.52% 0 2002* 10.000000 9.978474 -0.22% 0 Oppenheimer Variable Account Funds - Oppenheimer High Income Fund/VA: Class 3 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 2.926586 2.861545 -2.22% 0 2010 2.560820 2.926586 14.28% 0 2009 2.027445 2.560820 26.31% 0 2008 9.638386 2.027445 -78.96% 0 2007* 10.000000 9.638386 -3.62% 494 Oppenheimer Variable Account Funds - Oppenheimer High Income Fund/VA: Non-Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 4.667050 4.542048 -2.68% 0 2010 4.079181 4.667050 14.41% 0 2009 3.266526 4.079181 24.88% 0 2008 15.369385 3.266526 -78.75% 1,634 2007 15.439341 15.369385 -0.45% 3,687 2006 14.159209 15.439341 9.04% 3,758 2005 13.887509 14.159209 1.96% 1,787 2004 12.789508 13.887509 8.59% 2,016 2003 10.353853 12.789508 23.52% 0 2002* 10.000000 10.353853 3.54% 0 52 Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.726676 15.669487 -0.36% 0 2010 13.592494 15.726676 15.70% 0 2009 10.632698 13.592494 27.84% 0 2008 17.341155 10.632698 -38.69% 0 2007 16.665135 17.341155 4.06% 0 2006 14.539037 16.665135 14.62% 275 2005 13.767245 14.539037 5.61% 69 2004 12.621697 13.767245 9.08% 0 2003 9.995389 12.621697 26.28% 0 2002* 10.000000 9.995389 -0.05% 0 Oppenheimer Variable Account Funds - Oppenheimer Main Street Small- & Mid-Cap Fund®/VA: Non-Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 21.976742 21.415508 -2.55% 480 2010 17.871029 21.976742 22.97% 705 2009 13.071653 17.871029 36.72% 1,022 2008 21.099160 13.071653 -38.05% 43,666 2007 21.432909 21.099160 -1.56% 49,188 2006 18.702976 21.432909 14.60% 48,203 2005 17.074634 18.702976 9.54% 46,903 2004 14.348203 17.074634 19.00% 31,171 2003 9.973964 14.348203 43.86% 4,903 2002* 10.000000 9.973964 -0.26% 0 PIMCO Variable Insurance Trust - Foreign Bond Portfolio (Unhedged): Advisor Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.924215 12.882658 8.04% 2,085 2010 10.940706 11.924215 8.99% 5,900 2009* 10.000000 10.940706 9.41% 2,085 PIMCO Variable Insurance Trust - High Yield Portfolio: Administrative Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 20.355708 20.961609 2.98% 117,582 2010 17.840418 20.355708 14.10% 121,878 2009 12.769516 17.840418 39.71% 18,314 2008 16.756335 12.769516 -23.79% 23,532 2007 16.243890 16.756335 3.15% 38,153 2006 14.944805 16.243890 8.69% 48,038 2005 14.404758 14.944805 3.75% 46,230 2004 13.197995 14.404758 9.14% 26,527 2003 10.781107 13.197995 22.42% 3,171 2002* 10.000000 10.781107 7.81% 0 PIMCO Variable Insurance Trust - Low Duration Portfolio: Administrative Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.721702 13.825367 0.76% 132,404 2010 13.078003 13.721702 4.92% 245,162 2009 11.581528 13.078003 12.92% 314,045 2008 11.674863 11.581528 -0.80% 91,933 2007 10.911417 11.674863 7.00% 93,644 2006 10.532365 10.911417 3.60% 108,802 2005 10.464242 10.532365 0.65% 100,295 2004 10.311320 10.464242 1.48% 94,928 2003 10.110463 10.311320 1.99% 0 2002* 10.000000 10.110463 1.10% 0 53 PIMCO Variable Insurance Trust - Total Return Portfolio: Administrative Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 16.447385 16.980786 3.24% 140,525 2010 15.266522 16.447385 7.73% 150,977 2009 13.435376 15.266522 13.63% 186,609 2008 12.871335 13.435376 4.38% 160,356 2007 11.878272 12.871335 8.36% 203,705 2006 11.478336 11.878272 3.48% 202,208 2005 11.245698 11.478336 2.07% 166,779 2004 10.759934 11.245698 4.51% 51,409 2003 10.279374 10.759934 4.67% 12,595 2002* 10.000000 10.279374 2.79% 0 Putnam Variable Trust - Putnam VT Growth & Income Fund: Class IB - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.019505 13.322151 -4.97% 0 2010 12.300257 14.019505 13.98% 0 2009 9.508713 12.300257 29.36% 0 2008 15.565389 9.508713 -38.91% 0 2007 16.624218 15.565389 -6.37% 0 2006 14.392511 16.624218 15.51% 0 2005 13.725356 14.392511 4.86% 0 2004 12.396175 13.725356 10.72% 0 2003* 10.000000 12.396175 23.96% 0 Putnam Variable Trust - Putnam VT International Equity Fund: Class IB - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.278821 14.302793 -17.22% 0 2010 15.759527 17.278821 9.64% 0 2009 12.689037 15.759527 24.20% 0 Putnam Variable Trust - Putnam VT Small Cap Value Fund: Class IB - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.378108 18.397786 -5.06% 202 2010 15.435496 19.378108 25.54% 202 2009 11.776310 15.435496 31.07% 202 2008 19.488585 11.776310 -39.57% 202 2007 22.407390 19.488585 -13.03% 404 2006 19.170415 22.407390 16.89% 0 2005 17.973772 19.170415 6.66% 0 2004 14.290678 17.973772 25.77% 0 2003* 10.000000 14.290678 42.91% 0 Putnam Variable Trust - Putnam VT Voyager Fund: Class IB - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.767510 14.545337 -18.14% 0 2010 14.760121 17.767510 20.38% 0 2009 9.037439 14.760121 63.32% 0 2008 14.402776 9.037439 -37.25% 0 2007 13.697479 14.402776 5.15% 0 2006 13.036823 13.697479 5.07% 0 2005 12.377871 13.036823 5.32% 0 2004 11.826178 12.377871 4.67% 0 2003* 10.000000 11.826178 18.26% 0 54 T. Rowe Price Equity Series, Inc. - T. Rowe Price Blue Chip Growth Portfolio: II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.867988 12.997596 1.01% 23,883 2010 11.132023 12.867988 15.59% 10,000 2009 7.878567 11.132023 41.30% 48,984 2008 13.786023 7.878567 -42.85% 99,640 2007 12.298708 13.786023 12.09% 23,136 2006 11.288696 12.298708 8.95% 0 2005* 10.000000 11.288696 12.89% 0 T. Rowe Price Equity Series, Inc. - T. Rowe Price Equity Income Portfolio: II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.675897 11.516514 -1.37% 2,849 2010 10.211535 11.675897 14.34% 776 2009 8.181457 10.211535 24.81% 776 2008 12.881805 8.181457 -36.49% 776 2007 12.547144 12.881805 2.67% 7,451 2006 10.612189 12.547144 18.23% 5,209 2005* 10.000000 10.612189 6.12% 0 The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 23.117377 24.656801 6.66% 0 2010 21.138670 23.117377 9.36% 0 2009 16.291438 21.138670 29.75% 0 The Universal Institutional Funds, Inc. - U.S. Real Estate Portfolio: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 26.202995 27.657125 5.55% 2,380 2010 20.232977 26.202995 29.51% 2,403 2009 15.818694 20.232977 27.91% 15,971 2008 25.560060 15.818694 -38.11% 22,857 2007 30.930381 25.560060 -17.36% 30,254 2006 22.484486 30.930381 37.56% 25,690 2005 19.276319 22.484486 16.64% 29,784 2004 14.182349 19.276319 35.92% 21,244 2003 10.349787 14.182349 37.03% 3,766 2002* 10.000000 10.349787 3.50% 0 Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Small Cap Growth Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.267994 11.663223 -4.93% 3,916 2010 9.711183 12.267994 26.33% 1,595 2009 6.384314 9.711183 52.11% 0 2008* 10.000000 6.384314 -36.16% 0 55 Maximum Additional Contract Options Elected - 0.55% Variable account charges of the daily net assets of the variable account - 0.55% AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Growth and Income Portfolio: Class A - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.108666 15.974910 5.73% 0 2010 13.433434 15.108666 12.47% 0 2009 11.179664 13.433434 20.16% 0 2008 18.926544 11.179664 -40.93% 0 2007 18.105107 18.926544 4.54% 0 2006 15.521779 18.105107 16.64% 0 2005 14.883081 15.521779 4.29% 0 2004 13.426429 14.883081 10.85% 0 2003 10.188930 13.426429 31.77% 0 2002* 10.000000 10.188930 1.89% 0 AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein International Value Portfolio: Class A - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.819925 15.916380 -19.70% 0 2010 19.054388 19.819925 4.02% 0 2009 14.226091 19.054388 33.94% 0 2008 30.555710 14.226091 -53.44% 0 2007 29.030074 30.555710 5.26% 0 2006 21.553132 29.030074 34.69% 0 2005 18.557056 21.553132 16.15% 0 2004 14.904425 18.557056 24.51% 0 2003 10.381369 14.904425 43.57% 1,884 2002* 10.000000 10.381369 3.81% 722 AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Real Estate Investment Portfolio: Class A - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 25.477355 27.626581 8.44% 0 2010 20.276739 25.477355 25.65% 0 2009 15.749277 20.276739 28.75% 0 2008 24.622836 15.749277 -36.04% 0 2007 28.968806 24.622836 -15.00% 0 2006 21.540537 28.968806 34.49% 0 2005 19.395907 21.540537 11.06% 0 2004 14.379904 19.395907 34.88% 0 2003 10.380218 14.379904 38.53% 0 2002* 10.000000 10.380218 3.80% 0 AllianceBernstein Variable Products Series Fund, Inc. - AllianceBernstein Small/Mid Cap Value Portfolio: Class A - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 24.916696 22.700781 -8.89% 0 2010 19.742197 24.916696 26.21% 0 2009 13.895992 19.742197 42.07% 0 2008 21.689078 13.895992 -35.93% 0 2007 21.444194 21.689078 1.14% 0 2006 18.844982 21.444194 13.79% 0 2005 17.723566 18.844982 6.33% 0 2004 14.938131 17.723566 18.65% 0 2003 10.633197 14.938131 40.49% 0 2002* 10.000000 10.633197 6.33% 0 56 American Century Variable Portfolios II, Inc. - American Century VP Inflation Protection Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.772063 15.305125 11.13% 16,732 2010 13.173834 13.772063 4.54% 4,836 2009 12.018975 13.173834 9.61% 14,168 2008 12.280542 12.018975 -2.13% 14,721 2007 11.278068 12.280542 8.89% 47,048 2006 11.163077 11.278068 1.03% 44,135 2005 11.051937 11.163077 1.01% 71,207 2004 10.502769 11.051937 5.23% 25,308 2003* 10.000000 10.502769 5.03% 7,800 2002* 10.000000 10.000000 0.00% 1,750 American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.294222 15.683608 2.55% 0 2010 13.472838 15.294222 13.52% 0 2009 11.471382 13.472838 17.45% 0 2008 17.633782 11.471382 -34.95% 0 2007 17.743774 17.633782 -0.62% 0 2006 15.237890 17.743774 16.45% 0 2005 14.643794 15.237890 4.06% 0 2004 13.031640 14.643794 12.37% 0 2003 10.130175 13.031640 28.64% 0 2002* 10.000000 10.130175 1.30% 0 American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 18.978427 16.601439 -12.52% 0 2010 16.844299 18.978427 12.67% 0 2009 12.662114 16.844299 33.03% 0 American Century Variable Portfolios, Inc. - American Century VP International Fund: Class III - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 8.537315 7.468040 -12.52% 2,866 2010 7.577292 8.537315 12.67% 3,585 2009 5.695982 7.577292 33.03% 11,516 2008* 10.000000 5.695982 -43.04% 16,357 American Century Variable Portfolios, Inc. - American Century VP Mid Cap Value Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.119849 14.932580 -1.24% 6,181 2010 12.748848 15.119849 18.60% 10,376 2009 9.865236 12.748848 29.23% 17,296 2008 13.112370 9.865236 -24.76% 16,381 2007 13.496410 13.112370 -2.85% 0 2006 11.280894 13.496410 19.64% 0 2005* 10.000000 11.280894 12.81% 0 American Century Variable Portfolios, Inc. - American Century VP Ultra Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.119512 14.191739 0.51% 0 2010 12.230379 14.119512 15.45% 0 2009 9.144893 12.230379 33.74% 0 2008 15.713626 9.144893 -41.80% 0 2007 13.056923 15.713626 20.35% 0 2006 13.573566 13.056923 -3.81% 0 2005 13.359127 13.573566 1.61% 0 2004 12.137291 13.359127 10.07% 0 2003 9.771441 12.137291 24.21% 0 2002* 10.000000 9.771441 -2.29% 0 57 American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.123076 17.201858 0.46% 0 2010 15.180146 17.123076 12.80% 0 2009 12.734570 15.180146 19.20% 0 2008 17.487569 12.734570 -27.18% 0 2007 18.537296 17.487569 -5.66% 279 2006 15.709269 18.537296 18.00% 281 2005 15.038899 15.709269 4.46% 285 2004 13.226309 15.038899 13.70% 314 2003 10.312928 13.226309 28.25% 0 2002* 10.000000 10.312928 3.13% 0 American Century Variable Portfolios, Inc. - American Century VP Vista Fund: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.195826 12.087309 -8.40% 0 2010 10.710768 13.195826 23.20% 0 2009 8.794007 10.710768 21.80% 0 2008 17.211443 8.794007 -48.91% 0 2007 12.382398 17.211443 39.00% 0 2006 11.421824 12.382398 8.41% 0 2005* 10.000000 11.421824 14.22% 0 BlackRock Variable Series Funds, Inc. - BlackRock Global Allocation V.I. Fund: Class III - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.244249 12.692101 -4.17% 0 2010 12.133171 13.244249 9.16% 0 2009* 10.000000 12.133171 21.33% 0 Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 21.663174 21.665526 0.01% 1,103 2010 17.311840 21.663174 25.14% 1,166 2009 13.923072 17.311840 24.34% 9,201 2008 20.264662 13.923072 -31.29% 0 2007 20.511614 20.264662 -1.20% 0 2006 18.026899 20.511614 13.78% 0 2005 16.903706 18.026899 6.64% 0 2004 13.945294 16.903706 21.21% 0 2003 10.177389 13.945294 37.02% 0 2002* 10.000000 10.177389 1.77% 0 Dreyfus Stock Index Fund, Inc.: Initial Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.739235 15.946739 1.32% 0 2010 13.781365 15.739235 14.21% 0 2009 10.968975 13.781365 25.64% 0 2008 17.546837 10.968975 -37.49% 0 2007 16.763442 17.546837 4.67% 0 2006 14.594127 16.763442 14.86% 0 2005 14.017014 14.594127 4.12% 0 2004 12.739030 14.017014 10.03% 0 2003 9.979035 12.739030 27.66% 0 2002* 10.000000 9.979035 -0.21% 0 58 Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.649239 16.965899 8.41% 1,902 2010 13.645632 15.649239 14.68% 2,464 2009 11.195525 13.645632 21.88% 13,910 2008 15.979650 11.195525 -29.94% 19,886 2007 14.998712 15.979650 6.54% 16,885 2006 12.947987 14.998712 15.84% 25,301 2005 12.473333 12.947987 3.81% 36,112 2004 11.939829 12.473333 4.47% 14,695 2003 9.908309 11.939829 20.50% 4,671 2002* 10.000000 9.908309 -0.92% 833 Dreyfus Variable Investment Fund - Opportunistic Small Cap Portfolio: Initial Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.356802 12.301130 -14.32% 0 2010 11.007413 14.356802 30.43% 0 2009 8.781737 11.007413 25.34% 0 2008 14.149533 8.781737 -37.94% 0 2007 15.997430 14.149533 -11.55% 0 2006 15.501233 15.997430 3.20% 0 2005 14.732171 15.501233 5.22% 0 2004 13.304802 14.732171 10.73% 0 2003 10.158966 13.304802 30.97% 0 2002* 10.000000 10.158966 1.59% 0 Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.270667 14.514888 1.71% 0 2010 13.224902 14.270667 7.91% 0 2009 11.041700 13.224902 19.77% 0 2008 11.975531 11.041700 -7.80% 0 2007 11.426948 11.975531 4.80% 0 2006 11.031699 11.426948 3.58% 0 2005 10.950463 11.031699 0.74% 0 2004 10.626355 10.950463 3.05% 0 2003 10.210747 10.626355 4.07% 0 2002* 10.000000 10.210747 2.11% 0 Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.872460 19.242254 -3.17% 4,542 2010 17.063113 19.872460 16.46% 5,037 2009 12.646949 17.063113 34.92% 297 2008 22.160271 12.646949 -42.93% 297 2007 18.963386 22.160271 16.86% 297 2006 17.087619 18.963386 10.98% 0 2005 14.704520 17.087619 16.21% 0 2004 12.819408 14.704520 14.71% 0 2003 10.042851 12.819408 27.65% 0 2002* 10.000000 10.042851 0.43% 0 59 Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.714187 15.762167 0.31% 315 2010 13.729564 15.714187 14.46% 315 2009 10.617037 13.729564 29.32% 315 2008 18.632847 10.617037 -43.02% 315 2007 18.474554 18.632847 0.86% 777 2006 15.470105 18.474554 19.42% 466 2005 14.708559 15.470105 5.18% 473 2004 13.278490 14.708559 10.77% 476 2003 10.253338 13.278490 29.50% 0 2002* 10.000000 10.253338 2.53% 0 Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.413099 15.350142 -0.41% 0 2010 12.492963 15.413099 23.37% 0 2009 9.802779 12.492963 27.44% 0 2008 18.680590 9.802779 -47.52% 0 2007 14.806036 18.680590 26.17% 0 2006 13.948674 14.806036 6.15% 0 2005 13.272652 13.948674 5.09% 995 2004 12.924251 13.272652 2.70% 13,910 2003 9.787269 12.924251 32.05% 4,285 2002* 10.000000 9.787269 -2.13% 0 Fidelity Variable Insurance Products Fund - VIP Investment Grade Bond Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.280284 15.225670 6.62% 7,293 2010 13.335214 14.280284 7.09% 0 2009 11.592083 13.335214 15.04% 0 2008 12.059608 11.592083 -3.88% 0 2007 11.636606 12.059608 3.64% 451 2006 11.218405 11.636606 3.73% 454 2005 11.050408 11.218405 1.52% 460 2004 10.651485 11.050408 3.75% 464 2003 10.194254 10.651485 4.49% 0 2002* 10.000000 10.194254 1.94% 0 Fidelity Variable Insurance Products Fund - VIP Mid Cap Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 16.665815 14.798123 -11.21% 2,594 2010 13.020656 16.665815 28.00% 0 2009 9.350914 13.020656 39.24% 0 2008 15.543730 9.350914 -39.84% 0 2007 13.534143 15.543730 14.85% 0 2006 12.086989 13.534143 11.97% 0 2005* 10.000000 12.086989 20.87% 0 Fidelity Variable Insurance Products Fund - VIP Money Market Portfolio: Service Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.354367 11.293219 -0.54% 10,597 2010 11.408817 11.354367 -0.48% 9,795 2009 11.417754 11.408817 -0.08% 1,175 2008 11.171277 11.417754 2.21% 1,675 2007 10.706656 11.171277 4.34% 7,230 2006 10.289330 10.706656 4.06% 8,247 2005 10.065854 10.289330 2.22% 36,777 2004 10.026241 10.065854 0.40% 18,534 2003 10.006974 10.026241 0.19% 2,233 2002* 10.000000 10.006974 0.07% 1,274 60 Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 20.704323 17.043387 -17.68% 0 2010 18.424993 20.704323 12.37% 0 2009 14.652896 18.424993 25.74% 0 2008 26.247434 14.652896 -44.17% 0 2007 22.518656 26.247434 16.56% 0 2006 19.197498 22.518656 17.30% 0 2005 16.225218 19.197498 18.32% 0 2004 14.375955 16.225218 12.86% 11,594 2003 10.094253 14.375955 42.42% 4,785 2002* 10.000000 10.094253 0.94% 0 Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class R - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.438953 11.052739 -17.76% 3,246 2010 11.957625 13.438953 12.39% 4,162 2009 9.505635 11.957625 25.80% 8,283 2008 17.031179 9.505635 -44.19% 13,037 2007 14.609381 17.031179 16.58% 16,213 2006 12.454435 14.609381 17.30% 19,111 2005* 10.000000 12.454435 25.54% 32,542 Franklin Templeton Variable Insurance Products Trust - Franklin Small Cap Value Securities Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 22.622444 21.652316 -4.29% 501 2010 17.740714 22.622444 27.52% 741 2009 13.811753 17.740714 28.45% 935 2008 20.733811 13.811753 -33.39% 0 2007 21.357333 20.733811 -2.92% 233 2006 18.357779 21.357333 16.34% 235 2005 16.971240 18.357779 8.17% 238 2004 13.790406 16.971240 23.07% 240 2003 10.495129 13.790406 31.40% 0 2002* 10.000000 10.495129 4.95% 0 Franklin Templeton Variable Insurance Products Trust - Franklin U.S. Government Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.520524 14.210127 5.10% 0 2010 12.913052 13.520524 4.70% 5,621 2009 12.594697 12.913052 2.53% 0 2008 11.771067 12.594697 7.00% 0 2007 11.102923 11.771067 6.02% 0 2006 10.733038 11.102923 3.45% 0 2005 10.538914 10.733038 1.84% 0 2004 10.241288 10.538914 2.91% 0 2003 10.074907 10.241288 1.65% 0 2002* 10.000000 10.074907 0.75% 0 Franklin Templeton Variable Insurance Products Trust - Templeton Developing Markets Securities Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 37.772824 31.608920 -16.32% 0 2010 32.301273 37.772824 16.94% 0 2009 18.818970 32.301273 71.64% 0 2008 40.011295 18.818970 -52.97% 0 2007 31.240971 40.011295 28.07% 86 2006 24.524512 31.240971 27.39% 86 2005 19.352058 24.524512 26.73% 88 2004 15.603288 19.352058 24.03% 1,345 2003 10.255143 15.603288 52.15% 835 2002* 10.000000 10.255143 2.55% 0 61 Franklin Templeton Variable Insurance Products Trust - Templeton Developing Markets Securities Fund: Class 3 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.654567 16.446706 -16.32% 1,019 2010 16.817920 19.654567 16.87% 1,063 2009 9.795850 16.817920 71.68% 5,457 2008 20.812198 9.795850 -52.93% 8,681 2007 16.261356 20.812198 27.99% 6,388 2006 12.757608 16.261356 27.46% 7,990 2005* 10.000000 12.757608 27.58% 8,190 Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 20.699721 18.396898 -11.12% 0 2010 19.200097 20.699721 7.81% 0 2009 14.087826 19.200097 36.29% 0 2008 23.759356 14.087826 -40.71% 0 2007 20.692934 23.759356 14.82% 0 2006 17.132893 20.692934 20.78% 0 2005 15.637275 17.132893 9.56% 0 2004 13.265795 15.637275 17.88% 9,582 2003 10.089147 13.265795 31.49% 0 2002* 10.000000 10.089147 0.89% 0 Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 3 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.601545 12.082403 -11.17% 1,764 2010 12.616141 13.601545 7.81% 1,996 2009 9.246485 12.616141 36.44% 6,700 2008 15.598069 9.246485 -40.72% 9,571 2007 13.586258 15.598069 14.81% 8,253 2006 11.247378 13.586258 20.79% 10,656 2005* 10.000000 11.247378 12.47% 29,478 Franklin Templeton Variable Insurance Products Trust - Templeton Global Bond Securities Fund: Class 3 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.300572 17.062826 -1.37% 0 2010 15.209270 17.300572 13.75% 0 2009 12.885555 15.209270 18.03% 0 2008 12.199637 12.885555 5.62% 0 2007 11.048537 12.199637 10.42% 2,085 2006 9.845093 11.048537 12.22% 0 2005* 10.000000 9.845093 -1.55% 0 Franklin Templeton Variable Insurance Products Trust - Templeton Growth Securities Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 16.288342 15.069053 -7.49% 0 2010 15.250758 16.288342 6.80% 0 2009 11.696974 15.250758 30.38% 0 2008 20.392444 11.696974 -42.64% 0 2007 20.035569 20.392444 1.78% 352 2006 16.539178 20.035569 21.14% 354 2005 15.276401 16.539178 8.27% 359 2004 13.239131 15.276401 15.39% 362 2003 10.074753 13.239131 31.41% 0 2002* 10.000000 10.074753 0.75% 0 62 Invesco - Invesco V.I. Small Cap Equity Fund: Series I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 10.473157 10.340039 -1.27% 0 2010 8.192900 10.473157 27.83% 0 2009 6.792259 8.192900 20.62% 0 2008 9.943089 6.792259 -31.69% 0 2007* 10.000000 9.943089 -0.57% 0 Invesco - Invesco Van Kampen V.I. Comstock Fund: Series I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.318508 11.049162 -2.38% 0 2010 9.813212 11.318508 15.34% 0 2009 7.662155 9.813212 28.07% 0 2008 11.976660 7.662155 -36.02% 0 2007 12.294452 11.976660 -2.58% 0 2006 10.631382 12.294452 15.64% 0 2005* 10.000000 10.631382 6.31% 0 Invesco - Invesco Van Kampen V.I. Growth and Income Fund: Series I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.939272 17.482377 -2.55% 2,103 2010 16.032441 17.939272 11.89% 2,605 2009 12.962555 16.032441 23.68% 10,671 2008 19.178035 12.962555 -32.41% 10,792 2007 18.759447 19.178035 2.23% 19,118 2006 16.228257 18.759447 15.60% 15,869 2005 14.836150 16.228257 9.38% 22,933 2004 13.042874 14.836150 13.75% 10,090 2003 10.243714 13.042874 27.33% 3,039 2002* 10.000000 10.243714 2.44% 781 Invesco - Invesco Van Kampen V.I. Value Opportunities Fund: Series I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.557902 13.072270 -3.58% 0 2010 12.699298 13.557902 6.76% 0 2009 8.627917 12.699298 47.19% 0 2008 17.987349 8.627917 -52.03% 0 2007 17.812351 17.987349 0.98% 0 2006 15.821494 17.812351 12.58% 0 2005 15.045693 15.821494 5.16% 0 2004 13.621110 15.045693 10.46% 0 2003 10.249768 13.621110 32.89% 0 2002* 10.000000 10.249768 2.50% 0 Ivy Funds Variable Insurance Portfolios, Inc. - Asset Strategy - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.884574 11.890523 -7.72% 0 2010 11.921610 12.884574 8.08% 0 2009* 10.000000 11.921610 19.22% 0 Janus Aspen Series - Balanced Portfolio: Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.514187 17.654034 0.80% 813 2010 16.288487 17.514187 7.52% 813 2009 13.042131 16.288487 24.89% 813 2008 15.623368 13.042131 -16.52% 813 2007 14.244817 15.623368 9.68% 813 2006 12.972344 14.244817 9.81% 0 2005 12.115746 12.972344 7.07% 0 2004 11.249789 12.115746 7.70% 0 2003 9.947064 11.249789 13.10% 0 2002* 10.000000 9.947064 -0.53% 0 63 Janus Aspen Series - Forty Portfolio: Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 18.955161 17.542545 -7.45% 257 2010 17.900170 18.955161 5.89% 261 2009 12.326914 17.900170 45.21% 2,934 2008 22.257234 12.326914 -44.62% 2,327 2007 16.380152 22.257234 35.88% 16,730 2006 15.094433 16.380152 8.52% 23,163 2005 13.484525 15.094433 11.94% 27,946 2004 11.493880 13.484525 17.32% 0 2003 9.612485 11.493880 19.57% 0 2002* 10.000000 9.612485 -3.88% 1,014 Janus Aspen Series - Overseas Portfolio: Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 40.659418 27.360000 -32.71% 0 2010 32.702905 40.659418 24.33% 0 2009 18.363457 32.702905 78.09% 0 Legg Mason Partners Variable Equity Trust - Legg Mason ClearBridge Variable Small Cap Growth Portfolio: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 10.631161 10.719438 0.83% 0 2010 8.539456 10.631161 24.49% 0 2009 6.014155 8.539456 41.99% 0 2008 10.199600 6.014155 -41.04% 0 2007 12.486214 13.737617 10.02% 0 2006 11.205246 12.486214 11.43% 0 2005* 10.000000 11.205246 12.05% 0 Lord Abbett Series Fund, Inc. - Growth and Income Portfolio: Class VC - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.958508 14.905904 -6.60% 0 2010 13.666998 15.958508 16.77% 0 2009 11.558253 13.666998 18.24% 0 2008 18.280018 11.558253 -36.77% 0 2007 17.770733 18.280018 2.87% 498 2006 15.236860 17.770733 16.63% 501 2005 14.839110 15.236860 2.68% 508 2004 13.245298 14.839110 12.03% 512 2003 10.165829 13.245298 30.29% 0 2002* 10.000000 10.165829 1.66% 0 Lord Abbett Series Fund, Inc. - Mid-Cap Stock Portfolio : Class VC - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 18.244558 17.416503 -4.54% 0 2010 14.625965 18.244558 24.74% 0 2009 11.615434 14.625965 25.92% 0 2008 19.259425 11.615434 -39.69% 0 2007 19.254720 19.259425 0.02% 6,796 2006 17.250985 19.254720 11.62% 7,814 2005 16.028359 17.250985 7.63% 6,591 2004 12.993126 16.028359 23.36% 2,143 2003 10.472477 12.993126 24.07% 1,081 2002* 10.000000 10.472477 4.72% 501 64 MFS® Variable Insurance Trust - MFS Investors Growth Stock Series: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.057325 15.030063 -0.18% 0 2010 13.500119 15.057325 11.53% 0 2009 9.759324 13.500119 38.33% 0 2008 15.571718 9.759324 -37.33% 0 2007 14.103438 15.571718 10.41% 0 2006 13.215877 14.103438 6.72% 0 2005 12.749882 13.215877 3.65% 0 2004 11.763452 12.749882 8.39% 0 2003 9.647687 11.763452 21.93% 0 2002* 10.000000 9.647687 -3.52% 0 MFS® Variable Insurance Trust - MFS Value Series: Service Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.597071 17.418863 -1.01% 18,304 2010 15.909862 17.597071 10.60% 13,688 2009 13.064676 15.909862 21.78% 21,872 2008 19.532298 13.064676 -33.11% 27,560 2007 18.254726 19.532298 7.00% 23,909 2006 15.232002 18.254726 19.84% 9,371 2005 14.385736 15.232002 5.88% 11,075 2004 12.597682 14.385736 14.19% 4,274 2003 10.157726 12.597682 24.02% 1,212 2002* 10.000000 10.157726 1.58% 148 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Aggressive Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.574709 -14.25% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Balanced Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.325711 -6.74% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Capital Appreciation Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.997562 -10.02% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Conservative Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.810548 -1.89% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Moderate Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.155766 -8.44% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Moderately Aggressive Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.824214 -11.76% 0 Nationwide Variable Insurance Trust - NVIT Cardinal(SM) Moderately Conservative Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.498835 -5.01% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Aggressive Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.781661 -12.18% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Balanced Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.543193 -4.57% 0 65 Nationwide Variable Insurance Trust - NVIT Investor Destinations Capital Appreciation Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.217772 -7.82% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Conservative Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.970285 -0.30% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.376369 -6.24% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Aggressive Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.034264 -9.66% 0 Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Conservative Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 9.716837 -2.83% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager International Growth Fund: Class VI - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.265365 -17.35% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager International Value Fund: Class VI - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 7.634800 -23.65% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.822603 -11.77% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.654864 -13.45% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.780018 -12.20% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Value Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.918651 -10.81% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Growth Fund: Class II - NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.474582 -15.25% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Value Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.749735 -12.50% 0 Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Company Fund: Class II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011* 10.000000 8.672569 -13.27% 0 Neuberger Berman Advisers Management Trust - AMT International Portfolio: S Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.757096 11.122537 -12.81% 2,420 2010 10.513173 12.757096 21.34% 2,931 2009 7.859052 10.513173 33.77% 12,956 2008 14.753783 7.859052 -46.73% 17,596 2007 14.373953 14.753783 2.64% 18,979 2006 11.707420 14.373953 22.78% 16,531 2005* 10.000000 11.707420 17.07% 5,279 66 Neuberger Berman Advisers Management Trust - AMT Mid Cap Intrinsic Value: S Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.861841 11.933988 -7.21% 0 2010 10.265149 12.861841 25.30% 0 2009 7.062250 10.265149 45.35% 0 2008 13.137800 7.062250 -46.24% 0 2007 12.819369 13.137800 2.48% 0 2006 11.619456 12.819369 10.33% 0 2005* 10.000000 11.619456 16.19% 0 Neuberger Berman Advisers Management Trust - AMT Mid-Cap Growth Portfolio: I Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 21.472219 21.455595 -0.08% 1,897 2010 16.724605 21.472219 28.39% 2,241 2009 12.779088 16.724605 30.87% 4,207 2008 22.690528 12.779088 -43.68% 5,162 Neuberger Berman Advisers Management Trust - AMT Short Duration Bond Portfolio: I Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.383150 11.353397 -0.26% 0 2010 10.871555 11.383150 4.71% 0 2009 9.646161 10.871555 12.70% 0 2008 11.204077 9.646161 -13.90% 0 2007 10.753296 11.204077 4.19% 0 2006 10.376600 10.753296 3.63% 0 2005 10.285388 10.376600 0.89% 0 2004 10.262312 10.285388 0.22% 0 2003 10.074844 10.262312 1.86% 0 2002* 10.000000 10.074844 0.75% 0 Neuberger Berman Advisers Management Trust - AMT Small Cap Growth Portfolio: S Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.359825 13.145603 -1.60% 560 2010 11.231190 13.359825 18.95% 951 2009 9.199920 11.231190 22.08% 1,083 2008 15.283922 9.199920 -39.81% 0 2007 15.290155 15.283922 -0.04% 8,430 2006 14.607268 15.290155 4.67% 8,214 2005 14.274275 14.607268 2.33% 10,348 2004 12.829494 14.274275 11.26% 4,049 2003 10.315097 12.829494 24.38% 1,084 2002* 10.000000 10.315097 3.15% 170 Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.667470 14.419319 -1.69% 0 2010 13.479220 14.667470 8.82% 0 2009 9.378600 13.479220 43.72% 0 2008 17.309488 9.378600 -45.82% 0 2007 15.248218 17.309488 13.52% 25,047 2006 14.203381 15.248218 7.36% 28,819 2005 13.588886 14.203381 4.52% 35,576 2004 12.777732 13.588886 6.35% 14,861 2003 9.812128 12.777732 30.22% 5,353 2002* 10.000000 9.812128 -1.88% 917 67 Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Class 3 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 14.173601 12.930309 -8.77% 3,028 2010 12.288888 14.173601 15.34% 0 2009 8.845457 12.288888 38.93% 0 2008 14.872130 8.845457 -40.52% 0 2007 14.063526 14.872130 5.75% 0 2006 12.015706 14.063526 17.04% 0 2005* 10.000000 12.015706 20.16% 0 Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 22.557717 20.574157 -8.79% 0 2010 19.559745 22.557717 15.33% 0 2009 14.071430 19.559745 39.00% 0 2008 23.656436 14.071430 -40.52% 0 2007 22.374117 23.656436 5.73% 0 2006 19.115616 22.374117 17.05% 0 2005 16.815187 19.115616 13.68% 0 2004 14.189083 16.815187 18.51% 0 2003 9.975838 14.189083 42.23% 0 2002* 10.000000 9.975838 -0.24% 0 Oppenheimer Variable Account Funds - Oppenheimer High Income Fund/VA: Class 3 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 2.905093 2.834834 -2.42% 3,738 2010 2.547120 2.905093 14.05% 0 2009 2.020642 2.547120 26.05% 0 2008 9.625457 2.020642 -79.01% 0 2007* 10.000000 9.625457 -3.75% 0 Oppenheimer Variable Account Funds - Oppenheimer High Income Fund/VA: Non-Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 4.591407 4.459479 -2.87% 0 2010 4.021126 4.591407 14.18% 0 2009 3.226512 4.021126 24.63% 0 2008 15.211805 3.226512 -78.79% 0 2007 15.311932 15.211805 -0.65% 749 2006 14.070516 15.311932 8.82% 754 2005 13.828188 14.070516 1.75% 765 2004 12.760488 13.828188 8.37% 770 2003 10.351122 12.760488 23.28% 0 2002* 10.000000 10.351122 3.51% 0 Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 15.471919 15.384780 -0.56% 0 2010 13.399156 15.471919 15.47% 0 2009 10.502542 13.399156 27.58% 0 2008 17.163400 10.502542 -38.81% 0 2007 16.527667 17.163400 3.85% 0 2006 14.448009 16.527667 14.39% 0 2005 13.708471 14.448009 5.39% 949 2004 12.593074 13.708471 8.86% 0 2003 9.992748 12.593074 26.02% 0 2002* 10.000000 9.992748 -0.07% 0 68 Oppenheimer Variable Account Funds - Oppenheimer Main Street Small- & Mid-Cap Fund®/VA: Non-Service Shares - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 21.620685 21.026335 -2.75% 0 2010 17.616806 21.620685 22.73% 0 2009 12.911627 17.616806 36.44% 0 2008 20.882897 12.911627 -38.17% 17,377 2007 21.256139 20.882897 -1.76% 15,111 2006 18.585923 21.256139 14.37% 13,228 2005 17.001770 18.585923 9.32% 15,825 2004 14.315677 17.001770 18.76% 6,276 2003 9.971327 14.315677 43.57% 2,086 2002* 10.000000 9.971327 -0.29% 401 PIMCO Variable Insurance Trust - Foreign Bond Portfolio (Unhedged): Advisor Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.884312 12.813843 7.82% 0 2010 10.926021 11.884312 8.77% 0 2009* 10.000000 10.926021 9.26% 0 PIMCO Variable Insurance Trust - High Yield Portfolio: Administrative Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 20.024431 20.579209 2.77% 2,918 2010 17.585376 20.024431 13.87% 3,415 2009 12.612279 17.585376 39.43% 6,820 2008 16.583290 12.612279 -23.95% 11,069 2007 16.108643 16.583290 2.95% 13,704 2006 14.850098 16.108643 8.47% 14,818 2005 14.342178 14.850098 3.54% 25,547 2004 13.167084 14.342178 8.92% 11,886 2003 10.777488 13.167084 22.17% 2,390 2002* 10.000000 10.777488 7.77% 487 PIMCO Variable Insurance Trust - Low Duration Portfolio: Administrative Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.498396 13.573156 0.55% 13,362 2010 12.891048 13.498396 4.71% 18,597 2009 11.438922 12.891048 12.69% 30,515 2008 11.554296 11.438922 -1.00% 43,105 2007 10.820569 11.554296 6.78% 31,914 2006 10.465623 10.820569 3.39% 31,142 2005 10.418784 10.465623 0.45% 53,656 2004 10.287172 10.418784 1.28% 40,303 2003 10.107069 10.287172 1.78% 0 2002* 10.000000 10.107069 1.07% 0 PIMCO Variable Insurance Trust - Total Return Portfolio: Administrative Class - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 16.179724 16.671001 3.04% 5,996 2010 15.048280 16.179724 7.52% 15,653 2009 13.269943 15.048280 13.40% 34,878 2008 12.738412 13.269943 4.17% 51,482 2007 11.779377 12.738412 8.14% 70,805 2006 11.405599 11.779377 3.28% 57,807 2005 11.196845 11.405599 1.86% 85,636 2004 10.734735 11.196845 4.30% 21,884 2003 10.275924 10.734735 4.46% 7,661 2002* 10.000000 10.275924 2.76% 1,070 69 Putnam Variable Trust - Putnam VT Growth & Income Fund: Class IB - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 13.805183 13.092210 -5.16% 0 2010 12.136554 13.805183 13.75% 0 2009 9.401027 12.136554 29.10% 0 2008 15.420141 9.401027 -39.03% 0 2007 16.502409 15.420141 -6.56% 0 2006 14.315699 16.502409 15.27% 0 2005 13.679479 14.315699 4.65% 0 2004 12.379573 13.679479 10.50% 0 2003* 10.000000 12.379573 23.80% 0 Putnam Variable Trust - Putnam VT International Equity Fund: Class IB - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.014698 14.055894 -17.39% 0 2010 15.549794 17.014698 9.42% 0 2009 12.545362 15.549794 23.95% 0 Putnam Variable Trust - Putnam VT Small Cap Value Fund: Class IB - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 19.081816 18.080181 -5.25% 0 2010 15.230020 19.081816 25.29% 0 2009 11.642922 15.230020 30.81% 0 2008 19.306715 11.642922 -39.69% 0 2007 22.243209 19.306715 -13.20% 0 2006 19.068108 22.243209 16.65% 0 2005 17.913690 19.068108 6.44% 0 2004 14.271544 17.913690 25.52% 0 2003* 10.000000 14.271544 42.72% 0 Putnam Variable Trust - Putnam VT Voyager Fund: Class IB - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 17.495917 14.294279 -18.30% 0 2010 14.563689 17.495917 20.13% 0 2009 8.935082 14.563689 62.99% 0 2008 14.268367 8.935082 -37.38% 0 2007 13.597090 14.268367 4.94% 0 2006 12.967229 13.597090 4.86% 0 2005 12.336474 12.967229 5.11% 0 2004 11.810334 12.336474 4.45% 0 2003* 10.000000 11.810334 18.10% 0 T. Rowe Price Equity Series, Inc. - T. Rowe Price Blue Chip Growth Portfolio: II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.722328 12.824743 0.81% 3,379 2010 11.028113 12.722328 15.36% 3,493 2009 7.820721 11.028113 41.01% 22,535 2008 13.712411 7.820721 -42.97% 43,990 2007 12.257770 13.712411 11.87% 5,287 2006 11.273677 12.257770 8.73% 0 2005* 10.000000 11.273677 12.74% 0 70 T. Rowe Price Equity Series, Inc. - T. Rowe Price Equity Income Portfolio: II - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 11.543724 11.363322 -1.56% 0 2010 10.116223 11.543724 14.11% 0 2009 8.121403 10.116223 24.56% 0 2008 12.813033 8.121403 -36.62% 0 2007 12.505382 12.813033 2.46% 0 2006 10.598069 12.505382 18.00% 0 2005* 10.000000 10.598069 5.98% 0 The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 22.742943 24.208875 6.45% 0 2010 20.838078 22.742943 9.14% 0 2009 16.092041 20.838078 29.49% 0 The Universal Institutional Funds, Inc. - U.S. Real Estate Portfolio: Class I - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 25.778391 27.154489 5.34% 793 2010 19.945059 25.778391 29.25% 830 2009 15.624995 19.945059 27.65% 6,985 2008 25.298124 15.624995 -38.24% 9,565 2007 30.675359 25.298124 -17.53% 9,783 2006 22.343746 30.675359 37.29% 7,226 2005 19.194059 22.343746 16.41% 11,463 2004 14.150199 19.194059 35.65% 5,246 2003 10.347058 14.150199 36.76% 1,970 2002* 10.000000 10.347058 3.47% 483 Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Small Cap Growth Fund: Class 2 - Q/NQ Period Beginning Value Ending Value Percentage Change Units 2011 12.202394 11.577623 -5.12% 0 2010 9.678653 12.202394 26.08% 0 2009 6.375732 9.678653 51.80% 0 2008* 10.000000 6.375732 -36.24% 0 71 Appendix C:Contract Types and Tax Information Types of Contracts The contracts described in this prospectus are classified according to the tax treatment to which they are subject under the Internal Revenue Code (the "Code").Following is a general description of the various contract types.Eligibility requirements, tax benefits (if any), limitations, and other features of the contracts will differ depending on contract type. Non-Qualified Contracts A Non-Qualified Contract is a contract that does not qualify for certain tax benefits under the Code, and which is not an IRA, a Roth IRA, a SEP IRA, a Simple IRA, or a Tax Sheltered Annuity. Upon the death of the owner of a Non-Qualified Contract, mandatory distribution requirements are imposed to ensure distribution of the entire balance in the contract within a required period. Non-Qualified contracts that are owned by natural persons allow the deferral of taxation on the income earned in the contract until it is distributed or deemed to be distributed.Non-Qualified contracts that are owned by non-natural persons, such as trusts, corporations and partnerships are generally subject to current income tax on the income earned inside the contract, unless the non-natural person owns the contract as an "agent" of a natural person. Charitable Remainder Trusts Charitable Remainder Trusts are trusts that meet the requirements of Section 664 of the Code.Non-Qualified Contracts that are issued to Charitable Remainder Trusts will differ from other Non-Qualified Contracts in two respects: 1) Contract ownership at annuitization.On the annuitization date, if the contract owner is a Charitable Remainder Trust, the Charitable Remainder Trust will continue to be the contract owner and the annuitant will NOT become the contract owner. 2) Recipient of death benefit proceeds.With respect to the death benefit proceeds, if the contract owner is a Charitable Remainder Trust, the death benefit is payable to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust's right to the death benefit will be void. While these provisions are intended to facilitate a Charitable Remainder Trust's ownership of this contract, the rules governing Charitable Remainder Trusts are numerous and complex.A Charitable Remainder Trust that is considering purchasing this contract should seek the advice of a qualified tax and/or financial advisor prior to purchasing the contract.An annuity that has a Charitable Remainder Trust endorsement is not a charitable remainder trust; the endorsement is merely to facilitate ownership of the contract by a Charitable Remainder Trust. Investment Only (Qualified Plans) Contracts that are owned by Qualified Plans are not intended to confer tax benefits on the beneficiaries of the plan; they are used as investment vehicles for the plan.The income tax consequences to the beneficiary of a Qualified Plan are controlled by the operation of the plan, not by operation of the assets in which the plan invests. Beneficiaries of Qualified Plans should contact their employer and/or trustee of the plan to obtain and review the plan, trust, summary plan description, and other documents for the tax and other consequences of being a participant in a Qualified Plan. Individual Retirement Annuities (IRAs) IRAs are contracts that satisfy the provisions of Section 408(b) of the Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $5,000; if the contract owner is age 50 or older, the annual premium cannot exceed $6,000 (although rollovers of greater amounts from qualified plans, Tax Sheltered Annuities, and other IRAs can be received); · certain minimum distribution requirements must be satisfied after the owner attains the age of 70½; · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, additional distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. Depending on the circumstance of the owner, all or a portion of the contributions made to the account may be deducted for federal income tax purposes. IRAs may receive rollover contributions from other Individual Retirement Accounts, other Individual Retirement Annuities, Tax Sheltered Annuities, certain 457 governmental plans, and qualified retirement plans (including 401(k) plans). When the owner of an IRA attains the age of 70½, the Code requires that certain minimum distributions be made.In addition, upon the death of the owner of an IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period.Due to recent changes in Treasury Regulations, the amount used to compute the mandatory distributions may exceed the contract value. Failure to make the mandatory distributions can result in an additional penalty tax of 50% of the excess of the amount required to be distributed over the amount that was actually distributed. 72 For further details regarding IRAs, please refer to the disclosure statement provided when the IRA was established and the annuity contract's IRA endorsement. As used herein, the term "individual retirement plans" shall refer to both individual retirement annuities and individual retirement accounts that are described in Section 408 of the Code. Roth IRAs Roth IRA contracts are contracts that satisfy the provisions of Section 408A of the Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $5,000; if the contract owner is age 50 or older, the annual premium cannot exceed $6,000 (although rollovers of greater amounts from other Roth IRAs and other individual retirement plans can be received); · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, certain distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. A Roth IRA can receive a rollover from an individual retirement plan or another eligible retirement plan; however, the amount rolled over from the individual retirement plan or other eligible retirement plan to the Roth IRA is required to be included in the owner's federal gross income at the time of the rollover, and will be subject to federal income tax. There are income limitations on eligibility to participate in a Roth IRA and additional income limitations for eligibility to rollover amounts from an individual retirement plan or other eligible retirement plan to a Roth IRA. For further details regarding Roth IRAs, please refer to the disclosure statement provided when the Roth IRA was established and the annuity contract's IRA endorsement. Simplified Employee Pension IRAs (SEP IRA) A SEP IRA is a written plan established by an employer for the benefit of employees which permits the employer to make contributions to an IRA established for the benefit of each employee. An employee may make deductible contributions to a SEP IRA subject to the same restrictions and limitations as an IRA.In addition, the employer may make contributions to the SEP IRA, subject to dollar and percentage limitations imposed by both the Code and the written plan. A SEP IRA plan must satisfy: · minimum participation rules; · top-heavy contribution rules; · nondiscriminatory allocation rules; and · requirements regarding a written allocation formula. In addition, the plan cannot restrict withdrawals of non-elective contributions, and must restrict withdrawals of elective contributions before March 15th of the following year. When the owner of a SEP IRA attains the age of 70½, the Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value. In addition, upon the death of the owner of a SEP IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Simple IRAs A Simple IRA is an individual retirement annuity that is funded exclusively by a qualified salary reduction arrangement and satisfies: · vesting requirements; · participation requirements; and · administrative requirements. The funds contributed to a Simple IRA cannot be commingled with funds in other individual retirement plans, or SEP IRAs. A Simple IRA cannot receive rollover distributions except from another Simple IRA. When the owner of Simple IRA attains the age of 70½, the Code requires that certain minimum distributions be made. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value.In addition, upon the death of the owner of a Simple IRA, mandatory distribution requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Tax Sheltered Annuities Certain tax-exempt organizations (described in Section 501(c)(3) of the Code) and public school systems may establish a plan under which annuity contracts can be purchased for their employees.These annuity contracts are often referred to as Tax Sheltered Annuities. Purchase payments made to Tax Sheltered Annuities are excludable from the income of the employee, up to statutory maximum amounts.These amounts should be set forth in the plan adopted by the employer. Tax Sheltered Annuities may receive rollover contributions from Individual Retirement Accounts, Individual Retirement Annuities, other Tax Sheltered Annuities, certain 457 governmental plans, and qualified retirement plans (including 401(k) plans). The owner's interest in the contract is nonforfeitable (except for failure to pay premiums) and cannot be transferred. When the owner of a Tax Sheltered Annuity attains the age of 70½, the Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value.In addition, upon the death of the owner of a Tax Sheltered Annuity, mandatory distribution 73 requirements are imposed by the Code to ensure distribution of the entire contract value within the required statutory period. Final 403(b) Regulations issued by the Internal Revenue Service impose certain restrictions on non-taxable transfers or exchanges of one 403(b) Tax Sheltered Annuity contract for another. Nationwide will no longer issue or accept applications for new and/or in-service transfers to new or existing Nationwide individual 403(b) Tax Sheltered Annuity contracts used for salary reduction plans not subject to ERISA.Nationwide will continue to accept applications and in-service transfers for individual 403(b) Tax Sheltered Annuity contracts used for 403(b) plans that are subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Commencing in 2009, Tax Sheltered Annuities must be issued pursuant to a written plan, and the plan must satisfy various administrative requirements.You should check with your employer to ensure that these requirements will be satisfied in a timely manner. Federal Tax Considerations Federal Income Taxes The tax consequences of purchasing a contract described in this prospectus will depend on: · the type of contract purchased; · the purposes for which the contract is purchased; and · the personal circumstances of individual investors having interests in the contracts. Existing tax rules are subject to change, and may affect individuals differently depending on their situation.Nationwide does not guarantee the tax status of any contracts or any transactions involving the contracts. Representatives of the Internal Revenue Service have informally suggested, from time to time, that the number of underlying mutual funds available or the number of transfer opportunities available under a variable product may be relevant in determining whether the product qualifies for the desired tax treatment.In 2003, the Internal Revenue Service issued formal guidance, in Revenue Ruling 2003-91, that indicates that if the number of underlying mutual funds available in a variable insurance product does not exceed 20, the number of underlying mutual funds alone would not cause the contract to not qualify for the desired tax treatment.The Internal Revenue Service has also indicated that exceeding 20 investment options may be considered a factor, along with other factors including the number of transfer opportunities available under the contract, when determining whether the contract qualifies for the desired tax treatment.The revenue ruling did not indicate the actual number of underlying mutual funds that would cause the contract to not provide the desired tax treatment.Should the U.S. Secretary of the Treasury issue additional rules or regulations limiting the number of underlying mutual funds, transfers between underlying mutual funds, exchanges of underlying mutual funds or changes in investment objectives of underlying mutual funds such that the contract would no longer qualify for tax deferred treatment under Section 72 of the Code, Nationwide will take whatever steps are available to remain in compliance. If the contract is purchased as an investment of certain retirement plans (such as qualified retirement plans, Individual Retirement Accounts, and custodial accounts as described in Sections 401 and 408(a), of the Code), tax advantages enjoyed by the contract owner and/or annuitant may relate to participation in the plan rather than ownership of the annuity contract.Such plans are permitted to purchase investments other than annuities and retain tax-deferred status. The following is a brief summary of some of the federal income tax considerations related to the types of contracts sold in connection with this prospectus.In addition to the federal income tax, distributions from annuity contracts may be subject to state and local income taxes.Nothing in this prospectus should be considered to be tax advice.Purchasers and prospective purchasers should consult a financial consultant, tax advisor, or legal counsel to discuss the taxation and use of the contracts. IRAs, SEP IRAs and Simple IRAs Distributions from IRAs, SEP IRAs, and Simple IRAs are generally taxed as ordinary income when received.If any of the amounts contributed to the Individual Retirement Annuity were non-deductible for federal income tax purposes, then a portion of each distribution is excludable from income. If distributions of income from an IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to the regular income tax, and an additional penalty tax of 10% is generally applicable.(For Simple IRAs, the 10% penalty is increased to 25% if the distribution is made during the 2-year period beginning on the date that the individual first participated in the Simple IRA.)The 10% penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · used for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner's gross estate for tax purposes. Roth IRAs Distributions of earnings from Roth IRAs are taxable or non-taxable depending upon whether they are "qualified distributions" or "non-qualified distributions."A "qualified 74 distribution" satisfies the 5-year rule and meets 1 of the following requirements: · it is made on or after the date on which the contract owner attains age 59½; · it is made to a beneficiary (or the contract owner's estate) on or after the death of the contract owner; · it is attributable to the contract owner's disability; or · it is used for expenses attributable to the purchase of a home for a qualified first-time buyer. The 5-year rule generally is satisfied if the distribution is not made within the 5-year period beginning with the first taxable year in which a contribution is made to any Roth IRA established for the owner. A qualified distribution is not included in gross income for federal income tax purposes. A non-qualified distribution is not includable in gross income to the extent that the distribution, when added to all previous distributions, does not exceed the total amount of contributions made to the Roth IRA.Any non-qualified distribution in excess of total contributions is includable in the contract owner's gross income as ordinary income in the year that it is distributed to the contract owner. Special rules apply for Roth IRAs that have proceeds received from an individual retirement plan prior to January 1, 1999 if the owner elected the special 4-year income averaging provisions that were in effect for 1998. If non-qualified distributions of income from a Roth IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner's gross estate for tax purposes. Tax Sheltered Annuities Distributions from Tax Sheltered Annuities are generally taxed when received.A portion of each distribution after the Annuitization Date is excludable from income based on a formula established pursuant to the Code.The formula excludes from income the amount invested in the contract divided by the number of anticipated payments until the full investment in the contract is recovered.Thereafter all distributions are fully taxable. If a distribution of income is made from a Tax Sheltered Annuity prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; or · made to the owner after separation from service with his or her employer after age 55. A loan from a Tax Sheltered Annuity generally is not considered to be a distribution, and is therefore generally not taxable.However, if the loan is not repaid in accordance with the repayment schedule, the entire balance of the loan would be treated as being in default, and the defaulted amount would be treated as being distributed to the participant as a taxable distribution. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner's gross estate for tax purposes. Non-Qualified Contracts - Natural Persons as Contract Owners Generally, the income earned inside a non-qualified annuity contract that is owned by a natural person is not taxable until it is distributed from the contract. Distributions before the annuitization date are taxable to the contract owner to the extent that the cash value of the contract exceeds the contract owner's investment in the contract at the time of the distribution.In general, the investment in the contract is equal to the purchase payments made with after-tax dollars reduced by any nontaxable distribution .Distributions, for this purpose, include full and partial surrenders, any portion of the contract that is assigned or pledged, amounts borrowed from the contract, or any portion of the contract that is transferred by gift.For these purposes, a transfer by gift may occur upon annuitization if the contract owner and the annuitant are not the same individual. With respect to annuity distributions on or after the annuitization date, a portion of each annuity payment is excludable from taxable income.The amount excludable from each annuity payment is determined by multiplying the annuity payment by a fraction which is equal to the contract owner's investment in the contract, divided by the expected return on the contract.Once the entire investment in the contract is recovered, all distributions are fully includable in income.The maximum amount excludable from income is the investment in 75 the contract.If the annuitant dies before the entire investment in the contract has been excluded from income, and as a result of the annuitant's death no more payments are due under the contract, then the unrecovered investment in the contract may be deducted on his or her final tax return. Commencing after December 31, 2010, the Code provides that if only a portion of a nonqualified annuity contract is annuitized for either (a) a period of 10 years or greater, or (b) for the life or lives of one or more persons, then the portion of the contract that has been annuitized would be treated as if it were a separate annuity contract.This means that an annuitization date can be established for a portion of the annuity contract (rather than requiring the entire contract to be annuitized at once) and the above description of the taxation of annuity distributions after the annuitization date would apply to the portion of the contract that has been annuitized.The investment in the contract is required to be allocated pro rata between the portion of the contract that is annuitized and the portion that is not.All other benefits under the contract (e.g., death benefit) would also be reduced pro rata.For example, if 1/3 of the cash value of the contract were to be annuitized, the death benefit would also be reduced by 1/3. In determining the taxable amount of a distribution that is made prior to the annuitization date , all annuity contracts issued after October 21, 1988 by the same company to the same contract owner during the same calendar year will be treated as one annuity contract. A special rule applies to distributions from contracts that have investments that were made prior to August 14, 1982.For those contracts, distributions that are made prior to the annuitization date are treated first as the nontaxable recovery of the investment in the contract as of that date.A distribution in excess of the amount of the investment in the contract as of August 14, 1982, will be treated as taxable income. The Code imposes a penalty tax if a distribution is made before the contract owner reaches age 59½.The amount of the penalty is 10% of the portion of any distribution that is includable in gross income.The penalty tax does not apply if the distribution is: · the result of a contract owner's death; · the result of a contract owner's disability (as defined in the Code); · one of a series of substantially equal periodic payments made over the life (or life expectancy) of the contract owner or the joint lives (or joint life expectancies) of the contract owner and the beneficiary selected by the contract owner to receive payment under the annuity payment option selected by the contract owner; or · is allocable to an investment in the contract before August 14, 1982. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner's gross estate for tax purposes. Non-Qualified Contracts - Non-Natural Persons as Contract Owners The previous discussion related to the taxation of non-qualified contracts owned by individuals.Different rules (the so-called "non-natural persons" rules) apply if the contract owner is not a natural person. Generally, contracts owned by corporations, partnerships, trusts, and similar entities are not treated as annuity contracts for most purposes of the Code.Therefore, income earned under a non-qualified contract that is owned by a non-natural person is taxed as ordinary income during the taxable year in which it is earned.Taxation is not deferred, even if the income is not distributed out of the contract.The income is taxable as ordinary income, not capital gain. The non-natural persons rules do not apply to all entity-owned contracts.For purposes of the non-natural persons rule, a contract that is owned by a non-natural person as an agent of an individual is treated as owned by the individual.This would cause the contract to be treated as an annuity under the Code, allowing tax deferral.However, this exception does not apply when the non-natural person is an employer that holds the contract under a non-qualified deferred compensation arrangement for one or more employees. The non-natural persons rules also do not apply to contracts that are: · acquired by the estate of a decedent by reason of the death of the decedent; · issued in connection with certain qualified retirement plans and individual retirement plans; · purchased by an employer upon the termination of certain qualified retirement plans; or · immediate annuities within the meaning of Section 72(u) of the Code. If the annuitant dies before the contract is completely distributed, the balance may be included in the annuitant's gross estate for tax purposes, depending on the obligations that the non-natural owner may have owed to the annuitant. Same-Sex Marriages, Domestic Partnership and Other Similar Relationships Pursuant to Section 3 of the federal Defense of Marriage Act ("DOMA"), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Code Sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse. Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax advisor. To the extent that an annuity contract or certificate accords to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any annuity holder's spouse. 76 Exchanges As a general rule, federal income tax law treats exchanges of property in the same manner as a sale of the property.However, pursuant to Section 1035 of the Code, an annuity contract may be exchanged tax-free for another annuity, provided that the obligee (the person to whom the annuity obligation is owed) is the same for both contracts.If the exchange includes the receipt of property in addition to another annuity contract, such as cash, special rules may cause a portion of the transaction to be taxable. Tax Treatment of a Partial 1035 Exchange With Subsequent Withdrawal In June 2011 the Internal Revenue Service issued Rev. Proc. 2011-38, which addresses the income tax consequences of the direct transfer of a portion of the cash value of an annuity contract in exchange for the issuance of a second annuity contract.Rev. Proc. 2011-38 modified and superseded prior guidance that was contained in Rev. Proc. 2008-24.A direct transfer that satisfies the revenue procedure will be treated as a tax-free exchange under Section 1035 of the Code if, for a period of at least 180 days from the date of the direct transfer, there are no distributions or surrenders from either annuity contract involved in the exchange.In addition, the 180-day period will be deemed to have been satisfied with respect to amounts received as an annuity for a period of 10 years or more, or as an annuity for the life of one or more persons.The taxation of distributions (other than distributions described in the immediately preceding sentence) received within the 180-day period will be determined using general tax principles to determine the substance of those payments.For example, they could be treated as taxable "boot" in an otherwise tax-free exchange, or as a distribution from the new contract. Rev. Proc. 2011-38 also removed numerous exceptions to the 180-day waiting period that Rev. Proc. 2008-11 provided for in its 12-month waiting period.Please discuss any tax consequences concerning any contemplated or completed transactions with a professional tax advisor.See also, Non-Qualified Contracts - Natural Persons as Contract Owners , above. Additional Medicare Tax The 2010 Health Care Act added Section 1411 to the Code, which imposes an additional tax of 3.8% on certain unearned income of individuals, trusts, and estates, for tax years commencing after December 31, 2012.The additional tax will apply to the lesser of: (a) the taxpayer’s net investment income; and (b) the excess of the taxpayer’s modified adjusted gross income over a threshold amount (the threshold amount is $250,000 in the case of a joint return or surviving spouse; $125,000 in the case of a married individual filing a separate return; and $200,000 in any other case)."Net investment income" is equal to the sum of: (i) gross income from interest, dividends, annuities, royalties, and rents (other than income derived from any trade or business to which the tax does not apply); (ii) other gross income derived from any business to which the tax applies; and (iii) net gain (to the extent taken into account in computing taxable income) attributable to the disposition of property other than property held in a trade or business to which the tax does not apply; less (iv) deductions properly allocable to such income.Although no official guidance has been provided, it appears that any amounts that are treatable as taxable distributions when they are paid from an annuity contract would be included in the computation of net investment income. Withholding Pre-death distributions from the contracts are subject to federal income tax.Nationwide is required to withhold the tax from the distributions unless the contract owner requests otherwise.If the distribution is from a Tax Sheltered Annuity, it will be subject to mandatory 20% withholding that cannot be waived, unless: · the distribution is made directly to another Tax Sheltered Annuity, qualified pension or profit-sharing plan described in Section 401(a), an eligible deferred compensation plan described in Section 457(b) which is maintained by an eligible employer described in section 457(e)(1)(A), or individual retirement plans; or · the distribution satisfies the minimum distribution requirements imposed by the Code. In addition, under some circumstances, the Code will not permit contract owners to waive withholding.Such circumstances include: · if the payee does not provide Nationwide with a taxpayer identification number; or · if Nationwide receives notice from the Internal Revenue Service that the taxpayer identification number furnished by the payee is incorrect. If a contract owner is prohibited from waiving withholding, as described above, the distribution will be subject to mandatory back-up withholding.The mandatory back-up withholding rate is established by Section 3406 of the Code and is applied against the amount of income that is distributed. Non-Resident Aliens Generally, a pre-death distribution from a contract to a non-resident alien is subject to federal income tax at a rate of 30% of the amount of income that is distributed. Nationwide is required to withhold this amount and send it to the Internal Revenue Service.Some distributions to non-resident aliens may be subject to a lower (or no) tax if a treaty applies.In order to obtain the benefits of such a treaty, the non-resident alien must: 1) provide Nationwide with a properly completed withholding certificate claiming the treaty benefit of a lower tax rate or exemption from tax; and 2) provide Nationwide with an individual taxpayer identification number. If the non-resident alien does not meet the above conditions, Nationwide will withhold 30% of income from the distribution. 77 Another exemption from the 30% withholding rate is for the non-resident alien to provide Nationwide with sufficient evidence that: 1) the distribution is connected to the non-resident alien's conduct of business in the United States; 2) the distribution is includable in the non-resident alien's gross income for United States federal income tax purposes; and 3) provide Nationwide with a properly completed withholding certificate claiming the exemption. Note that for the preceding exemption, the distributions would be subject to the same withholding rules that are applicable to payments to United States persons, including back-up withholding, which is currently at a rate of 28%, if a correct taxpayer identification number is not provided. This prospectus does not address any tax matters that may arise by reason of application of the laws of a non-resident alien's country of citizenship and/or country of residence.Purchasers and prospective purchasers should consult a financial consultant, tax advisor, or legal counsel to discuss the applicability of laws of those jurisdictions to the purchase or ownership of a contract. Federal Estate, Gift and Generation Skipping Transfer Taxes The following transfers may be considered a gift for federal gift tax purposes: · a transfer of the contract from one contract owner to another; or · a distribution to someone other than a contract owner. Upon the contract owner's death, the value of the contract may be subject to estate taxes, even if all or a portion of the value is also subject to federal income taxes. Section 2612 of the Code may require Nationwide to determine whether a death benefit or other distribution is a "direct skip" and the amount of the resulting generation skipping transfer tax, if any.A direct skip is when property is transferred to, or a death benefit or other distribution is made to: 1) an individual who is 2 or more generations younger than the contract owner; or 2) certain trusts, as described in Section 2613 of the Code (generally, trusts that have no beneficiaries who are not 2 or more generations younger than the contract owner). If the contract owner is not an individual, then for this purpose only, "contract owner" refers to any person: · who would be required to include the contract, death benefit, distribution, or other payment in his or her federal gross estate at his or her death; or · who is required to report the transfer of the contract, death benefit, distribution, or other payment for federal gift tax purposes. If a transfer is a direct skip, Nationwide may be required to deduct the amount of the transfer tax from the death benefit, distribution or other payment, and remit it directly to the Internal Revenue Service. Charge for Tax Nationwide is not required to maintain a capital gain reserve liability on non-qualified contracts.If tax laws change requiring a reserve, Nationwide may implement and adjust a tax charge. Diversification Code Section 817(h) contains rules on diversification requirements for variable annuity contracts.A variable annuity contract that does not meet these diversification requirements will not be treated as an annuity, unless: · the failure to diversify was accidental; · the failure is corrected; and · a "toll charge" is paid to the Internal Revenue Service. The amount of the "toll charge" will be the amount of tax that would have been paid by the contract owner if the income, for the period the contract was not diversified, had been received by the contract owner. If the violation is not corrected, the contract owner will be considered the owner of the underlying securities and will be taxed on the earnings of his or her contract.Nationwide believes that the investments underlying this contract meet these diversification requirements. Required Distributions The Code requires that certain distributions be made from the contracts issued in conjunction with this prospectus.Following is an overview of the required distribution rules applicable to each type of contract.Please consult a qualified tax or financial advisor for more specific required distribution information. Required Distributions – General Information In general, a beneficiary is an individual or other entity that the contract owner designates to receive death proceeds upon the contract owner's death.The distribution rules in the Code make a distinction between "beneficiary" and "designated beneficiary" when determining the life expectancy that may be used for payments that are made from IRAs, SEP IRAs, Simple IRAs, Roth IRAs, and Tax Sheltered Annuities after the death of the annuitant, or that are made from non-qualified contracts after the death of the contract owner.A designated beneficiary is a natural person who is designated by the contract owner as the beneficiary under the contract.Non-natural beneficiaries (e.g. charities or certain trusts) are not designated beneficiaries for the purpose of required distributions and the life expectancy of such a beneficiary is 0. Life expectancies and joint life expectancies will be determined in accordance with the relevant guidance provided by the Internal Revenue Service and the Treasury Department, including but not limited to Treasury Regulation 1.72-9 and Treasury Regulation 1.401(a)(9)-9. 78 Required distributions paid upon the death of the contract owner are paid to the beneficiary or beneficiaries stipulated by the contract owner.How quickly the distributions must be made may be determined with respect to the life expectancies of the beneficiaries.For non-qualified contracts, the beneficiaries used in the determination of the distribution period are those in effect on the date of the contract owner's death.For contracts other than non-qualified contracts, the beneficiaries used in the determination of the distribution period do not have to be determined until September 30 of the year following the contract owner's death.If there is more than one beneficiary, the life expectancy of the beneficiary with the shortest life expectancy is used to determine the distribution period.Any beneficiary that is not a designated beneficiary has a life expectancy of 0. Required Distributions for Non-Qualified Contracts Code Section 72(s) requires Nationwide to make certain distributions when a contract owner dies.The following distributions will be made in accordance with the following requirements: (1) If any contract owner dies on or after the annuitization date and before the entire interest in the contract has been distributed, then the remaining interest must be distributed at least as rapidly as the distribution method in effect on the contract owner's death. (2) If any contract owner dies before the annuitization date, then the entire interest in the contract (consisting of either the death benefit or the contract value reduced by charges set forth elsewhere in the contract) will be distributed within 5 years of the contract owner's death, provided however: (a) any interest payable to or for the benefit of a designated beneficiary may be distributed over the life of the designated beneficiary or over a period not longer than the life expectancy of the designated beneficiary.Payments must begin within one year of the contract owner's death unless otherwise permitted by federal income tax regulations; and (b) if the designated beneficiary is the surviving spouse of the deceased contract owner, the spouse can choose to become the contract owner instead of receiving a death benefit.Any distributions required under these distribution rules will be made upon that spouse's death. In the event that the contract owner is not a natural person (e.g., a trust or corporation), for purposes of these distribution provisions: (a) the death of the annuitant will be treated as the death of a contract owner; (b) any change of annuitant will be treated as the death of a contract owner; and (c) in either case, the appropriate distribution will be made upon the death or change, as the case may be. These distribution provisions do not apply to any contract exempt from Section 72(s) of the Code by reason of Section 72(s)(5) or any other law or rule. Required Distributions for Tax Sheltered Annuities, IRAs, SEP IRAs, Simple IRAs, and Roth IRAs Distributions from a Tax Sheltered Annuity, IRA, SEP IRA, or Simple IRA must begin no later than April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.Distributions may be paid in a lump sum or in substantially equal payments over: (a) the life of the contract owner or the joint lives of the contract owner and the contract owner's designated beneficiary; or (b) a period not longer than the period determined under the table in Treasury Regulation 1.401(a)(9)-9, which is the deemed joint life expectancy of the contract owner and a person 10 years younger than the contract owner.If the designated beneficiary is the spouse of the contract owner, the period may not exceed the longer of the period determined under such table or the joint life expectancy of the contract owner and the contract owner's spouse, determined in accordance with Treasury Regulation 1.72-9, or such additional guidance as may be provided pursuant to Treasury Regulation 1.401(a)(9)-9. For Tax Sheltered Annuities, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another Tax Sheltered Annuity of the contract owner. For IRAs, SEP IRAs, and Simple IRAs, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another IRA, SEP IRA, or Simple IRA of the contract owner. If the contract owner's entire interest in a Tax Sheltered Annuity, IRA, SEP IRA, or Simple IRA will be distributed in equal or substantially equal payments over a period described in (a) or (b) above, the payments must begin on or before the required beginning date.The required beginning date is April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.The rules for Roth IRAs do not require distributions to begin during the contract owner's lifetime, therefore, the required beginning date is not applicable to Roth IRAs. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distribution requirement may exceed the contract value. If the contract owner dies before the required beginning date (in the case of a Tax Sheltered Annuity, IRA, SEP IRA, or Simple IRA) or before the entire contract value is distributed (in the case of a Roth IRA), any remaining interest in the contract must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner's spouse, the applicable distribution period is the surviving spouse's remaining life expectancy using the surviving spouse's birthday for each distribution 79 calendar year after the calendar year of the contract owner's death.For calendar years after the death of the contract owner's surviving spouse, the applicable distribution period is the spouse's remaining life expectancy using the spouse's age in the calendar year of the spouse's death, reduced by 1 for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse's death; (b) if the designated beneficiary is not the contract owner's surviving spouse, the applicable distribution period is the designated beneficiary's remaining life expectancy using the designated beneficiary's birthday in the calendar year immediately following the calendar year of the contract owner's death, reduced by 1 for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the entire balance of the contract must be distributed by December 31 of the 5th year following the contract owner's death. If the contract owner dies on or after the required beginning date, the interest in the Tax Sheltered Annuity, IRA, SEP IRA, or Simple IRA must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner's spouse, the applicable distribution period is the surviving spouse's remaining life expectancy using the surviving spouse's birthday for each distribution calendar year after the calendar year of the contract owner's death.For calendar years after the death of the contract owner's surviving spouse, the applicable distribution period is the greater of (a) the contract owner's remaining life expectancy using the contract owner's birthday in the calendar year of the contract owner's death, reduced by 1 for each year thereafter; or (b) the spouse's remaining life expectancy using the spouse's age in the calendar year of the spouse's death, reduced by 1 for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse's death; (b) if the designated beneficiary is not the contract owner's surviving spouse, the applicable distribution period is the greater of (a) the contract owner's remaining life expectancy using the contract owner's birthday in the calendar year of the contract owner's death, reduced by 1 for each year thereafter; or (b) the designated beneficiary's remaining life expectancy using the designated beneficiary's birthday in the calendar year immediately following the calendar year of the contract owner's death, reduced by 1 for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the applicable distribution period is the contract owner's remaining life expectancy using the contract owner's birthday in the calendar year of the contract owner's death, reduced by 1 for each year thereafter. If distribution requirements are not met, a penalty tax of 50% is levied on the difference between the amount that should have been distributed for that year and the amount that actually was distributed for that year. For IRAs, SEP IRAs, and Simple IRAs, all or a portion of each distribution will be included in the recipient's gross income and taxed at ordinary income tax rates.The portion of a distribution that is taxable is based on the ratio between the amount by which non-deductible purchase payments exceed prior non-taxable distributions and total account balances at the time of the distribution.The owner of an IRA, SEP IRA, or Simple IRA must annually report the amount of non-deductible purchase payments, the amount of any distribution, the amount by which non-deductible purchase payments for all years exceed non-taxable distributions for all years, and the total balance of all IRAs, SEP IRAs or Simple IRAs. Distributions from Roth IRAs may be either taxable or non-taxable, depending upon whether they are "qualified distributions" or "non-qualified distributions." Tax Changes The foregoing tax information is based on Nationwide's understanding of federal tax laws.It is NOT intended as tax advice.All information is subject to change without notice.You should consult with your personal tax and/or financial advisor for more information. In 2001, the Economic Growth and Tax Relief Reconciliation Act (EGTRRA) was enacted.EGTRRA made numerous changes to the Code, including the following: · generally lowering federal income tax rates; · increasing the amounts that may be contributed to various retirement plans, such as individual retirement plans, Tax Sheltered Annuities, and Qualified Plans; · increasing the portability of various retirement plans by permitting individual retirement plans, Tax Sheltered Annuities, Qualified Plans, and certain governmental 457 plans to "roll" money from one plan to another; · eliminating and/or reducing the highest federal estate tax rates; · increasing the estate tax credit; and · for persons dying after 2009, repealing the estate tax. In 2006, the Pension Protection Act of 2006 made permanent the EGTRRA provisions noted above that increase the amounts that may be contributed to various retirement plans and that increase the portability of various retirement plans.However, all of the other changes resulting from EGTRRA are scheduled to "sunset," or become ineffective, after December 31, 2010 unless they are extended by additional legislation.The sunset date for many of these provisions was extended to December 31, 2012 by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010. 80 However, if these changes are not further extended (or modified) by new legislation, the Code will be restored to its pre-EGTRRA form after December 31, 2012.This creates uncertainty as to future tax requirements and implications.Please consult a qualified tax or financial advisor for further information relating to these and other tax issues. State Taxation The tax rules across the various states and localities are not uniform and therefore are not discussed in this prospectus.Tax rules that may apply to contracts issued in U.S. territories such as Puerto Rico and Guam are also not discussed.Purchasers and prospective purchasers should consult a financial consultant, tax advisor, or legal counsel to discuss the taxation and use of the contracts. 81 STATEMENT OF ADDITIONAL INFORMATION May 1, 2012 Individual Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-13 This Statement of Additional Information is not a prospectus.It contains additional information than set forth in the prospectus and should be read in conjunction with the prospectus dated May 1, 2012 .The prospectus may be obtained from Nationwide Life Insurance Company by writing P.O. Box 182021, Columbus, Ohio 43218-2021 or calling: 1-800-478-9727, TDD 1-800-238-3035. Capitalized terms in this Statement of Additional Information correspond to terms defined in the prospectus. TABLE OF CONTENTS Page General Information and History 1 Services 1 Purchase of Securities Being Offered 2 Underwriters 2 Advertising 2 Annuity Payments 2 Financial Statements 3 General Information and History Nationwide Variable Account-13 is a separate investment account of Nationwide Life Insurance Company ("Nationwide").Nationwide is a stock life insurance company organized under the laws of the State of Ohio in March 1929 with its Home Office at One Nationwide Plaza, Columbus, Ohio 43215.Nationwide provides life insurance, annuities and retirement products.Nationwide is admitted to do business in all states, the District of Columbia and Puerto Rico.Nationwide is a member of the Nationwide group of companies and all of its common stock is owned by Nationwide Financial Services, Inc. ("NFS"), a holding company.Nationwide Corporation owns all of NFS's common stock and is a holding company, as well.All of Nationwide Corporation's common stock is held by Nationwide Mutual Insurance Company (95.2%) and Nationwide Mutual Fire Insurance Company (4.8%), the ultimate controlling persons of the Nationwide group of companies.The Nationwide group of companies is one of America's largest insurance and financial services family of companies, with combined assets of over $ 154 .7 billion as of December 31, 2011 . Services Nationwide, which has responsibility for administration of the contracts and the Variable Account, maintains records of the name, address, taxpayer identification number, and other pertinent information for each Contract Owner and the number and type of contract issued to each Contract Owner and records with respect to the Contract Value. The custodian of the assets of the Variable Account is Nationwide.Nationwide will maintain a record of all purchases and redemptions of shares of the underlying mutual funds.Nationwide, or its affiliates may have entered into agreements with the underlying mutual funds and/or their affiliates.The agreements relate to services furnished by Nationwide or an affiliate of Nationwide.Some of the services provided include distribution of underlying fund prospectuses, semi-annual and annual fund reports, proxy materials and fund communications, as well as maintaining the websites and voice response systems necessary for Contract Owners to execute trades in the funds.Nationwide also acts as a limited agent for the fund for purposes of accepting the trades. See "Underlying Mutual Fund Payments" located in the prospectus. Distribution, Promotional, and Sales Expenses In addition to or partially in lieu of commission, Nationwide may pay the selling firms a marketing allowance, which is based on the firm's ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities, such as training and education, that may contribute to the promotion and marketing of Nationwide's products.Nationwide makes certain assumptions about the amount of marketing allowance it will pay and takes these assumptions into consideration when it determines the charges that will be assessed under the contracts.For the contracts described in the prospectus, Nationwide assumed 0.75% (of the daily net assets of the Variable Account) for marketing allowance when determining the charges for the contracts.The actual amount of the marketing allowance may be higher or lower than this assumption.If the actual amount of marketing allowance paid is more than what was assumed, Nationwide will fund the difference.Nationwide generally does not profit from any excess marketing allowance if the amount assumed was higher than what is actually paid.Any excess would be spent on additional marketing for the contracts.For more information about marketing allowance or how a particular selling firm uses marketing allowances, please consult with your registered representative. 1 Independent Registered Public Accounting Firm The financial statements of Nationwide Variable Account-13 and the consolidated financial statements and schedules of Nationwide Life Insurance Company and subsidiaries for the periods indicated have been included herein in reliance upon the reports of KPMG LLP, independent registered public accounting firm, appearing elsewhere herein, and upon the authority of said firm as experts in accounting and auditing.KPMG LLP is located at 191 West Nationwide Blvd., Columbus, Ohio 43215. Purchase of Securities Being Offered The contracts will be sold by licensed insurance agents in the states where the contracts may be lawfully sold.Such agents will be registered representatives of broker-dealers registered under the Securities Exchange Act of 1934 who are members of the Financial Industry Regulatory Authority ("FINRA"). Underwriters The contracts, which are offered continuously, are distributed by Nationwide Investment Services Corporation ("NISC"), One Nationwide Plaza, Columbus, Ohio 43215, a wholly owned subsidiary of Nationwide.For contracts issued in Michigan, all references to NISC will mean Nationwide Investment Svcs. Corporation.During the fiscal years ended December 31, 2011, 2010 and 2009 , no underwriting commissions have been paid by Nationwide to NISC. Advertising Money Market Yields Nationwide may advertise the "yield" and "effective yield" for the money market Sub-Account.Yield and effective yield are annualized, which means that it is assumed that the underlying mutual fund generates the same level of net income throughout a year. Yield is a measure of the net dividend and interest income earned over a specific seven-day period (which period will be stated in the advertisement) expressed as a percentage of the offering price of the underlying mutual funds.The effective yield is calculated similarly, but reflects assumed compounding, calculated under rules prescribed by the SEC.Thus, effective yield will be slightly higher than yield, due to the compounding. Historical Performance of the Sub-Accounts Nationwide will advertise historical performance of the Sub-Accounts in accordance with SEC prescribed calculations.Performance information is annualized.However, if a Sub-Account has been available in the Variable Account for less than one year, the performance information for that Sub-Account is not annualized.Performance information is based on historical earnings and is not intended to predict or project future results. Standardized performance will reflect the maximum Variable Account charges possible under the contract and the Contract Maintenance Charge.Non-standardized performance, which will be accompanied by standardized performance, will reflect other expense structures contemplated under the contract.The expense assumptions will be stated in the advertisement. Additional Materials Nationwide may provide information on various topics to Contract Owners and prospective investors in advertising, sales literature or other materials. Performance Comparisons Each Sub-Account may, from time to time, include in advertisements the ranking of its performance figures compared with performance figures of other annuity contracts' Sub-Accounts with the same investment objectives which are created by Lipper Analytical Services, Morningstar, Inc. or other recognized ranking services. Annuity Payments See "Frequency and Amount of Annuity Payments" located in the prospectus. 2 Report of Independent Registered Public Accounting Firm The Board of Directors of Nationwide Life Insurance Company and Subsidiaries and Contract Owners of Nationwide Variable Account-13: We have audited the accompanying statement of assets, liabilities and contract owners’ equity of Nationwide Variable Account-13 (comprised of the sub-accounts listed in note 1(b), (collectively, “the Accounts”)) as of December31, 2011, and the related statements of operations for the period then ended, the statements of changes in contract owners’ equity for each of the periods in the two-year period then ended, and the financial highlights for each of the periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Accounts’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December31, 2011, by correspondence with the transfer agents of the underlying mutual funds. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Accounts as of December31, 2011, the results of their operations for the period then ended, the changes in contract owners’ equity for each of the periods in the two-year period then ended, and the financial highlights for each of the periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Columbus, Ohio March13, 2012 NATIONWIDE VARIABLE ACCOUNT-13 STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December 31, 2011 Assets: Investments at fair value: Variable Series Funds, Inc. - Global Allocation V.I. Fund - Class III (MLVGA3) 6,343 shares (cost $87,187) $ Stock Index Fund, Inc. - Initial Shares (DSIF) 3,169 shares (cost $108,244) Janus Aspen Series - Balanced Portfolio - Service Shares (JABS) 5,589 shares (cost $159,228) Janus Aspen Series - Forty Portfolio - Service Shares (JACAS) 1,351 shares (cost $48,778) Janus Aspen Series - Overseas Portfolio - Service II Shares (JAIGS2) 29,444 shares (cost $1,437,255) Value Series - Service Class (MVFSC) 48,309 shares (cost $567,672) U.S. Real Estate Portfolio - Class I (MSVRE) 6,438 shares (cost $82,559) VPS Real Estate Investment Portfolio - Class A (ALVREA) 5,733 shares (cost $65,433) VPS Small/Mid Cap Value Portfolio - Class A (ALVSVA) 59 shares (cost $890) VP Inflation Protection Fund - Class II (ACVIP2) 38,368 shares (cost $435,829) VP International Fund - Class III (ACVI3) 11,252 shares (cost $84,707) VP Mid Cap Value Fund - Class I (ACVMV1) 138,056 shares (cost $1,905,481) VP Value Fund - Class I (ACVV) 198,197 shares (cost $1,083,440) VP Vista(SM) Fund - Class I (ACVVS1) 295 shares (cost $6,127) Small Cap Stock Index Portfolio - Service Shares (DVSCS) 17,068 shares (cost $193,668) Appreciation Portfolio - Initial Shares (DCAP) 11,097 shares (cost $413,253) Quality Bond Fund II - Primary Shares (FQB) 1,146 shares (cost $13,201) VIP Fund - Contrafund Portfolio - Service Class (FCS) 66,812 shares (cost $1,236,217) VIP Fund - Equity-Income Portfolio - Service Class (FEIS) 4,146 shares (cost $75,280) VIP Fund - Growth Portfolio - Service Class (FGS) 2,073 shares (cost $72,479) VIP Fund - Investment Grade Bond Portfolio - Service Class (FIGBS) 62,432 shares (cost $804,790) VIP Fund - Mid Cap Portfolio - Service Class (FMCS) 5,610 shares (cost $179,609) VIP Fund - Money Market Portfolio - Service Class 2 (FMMP2) 4,381,148 shares (cost $4,381,148) VIP Fund - Overseas Portfolio - Service Class R (FOSR) 11,168 shares (cost $165,802) Franklin Small Cap Value Securities Fund - Class 2 (FTVSV2) 5,658 shares (cost $82,023) Templeton Developing Markets Securities Fund - Class 3 (FTVDM3) 9,288 shares (cost $83,414) Templeton Foreign Securities Fund - Class 2 (TIF2) 1,791 shares (cost $26,778) (Continued) NATIONWIDE VARIABLE ACCOUNT-13 STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December 31, 2011 Templeton Foreign Securities Fund - Class 3 (TIF3) 10,347 shares (cost $155,569) Templeton Global Bond Securities Fund - Class 3 (FTVGI3) 12,887 shares (cost $251,730) Advisers Management Trust - Short Duration Bond Portfolio - I Class Shares (AMTB) 20,499 shares (cost $230,417) International Portfolio - S Class Shares (AMINS) 12,801 shares (cost $116,468) Mid-Cap Growth Portfolio - I Class Shares (AMCG) 11,803 shares (cost $317,008) Small-Cap Growth Portfolio - S Class Shares (AMFAS) 2,271 shares (cost $23,570) Global Securities Fund/VA - Class 3 (OVGS3) 1,416 shares (cost $38,597) High Income Fund/VA - Class 3 (OVHI3) 5,520 shares (cost $10,538) Main Street Small- & Mid-Cap Fund(R)/VA - Non-Service Shares (OVSC) 598 shares (cost $6,904) Foreign Bond Portfolio (Unhedged) - Advisor Class (PMVFAD) 2,222 shares (cost $26,646) High Yield Portfolio - Administrative Class (PMVHYA) 338,105 shares (cost $2,507,241) Low Duration Portfolio - Administrative Class (PMVLDA) 193,842 shares (cost $2,037,446) Total Return Portfolio - Administrative Class (PMVTRA) 225,641 shares (cost $2,499,012) Putnam VT Small Cap Value Fund - IB Shares (PVTSCB) 285 shares (cost $4,740) Growth and Income Portfolio - Class I (ACGI) 70,501 shares (cost $1,191,753) V.I. Capital Development Fund - Series I (AVCDI) 380 shares (cost $5,556) V.I. Small Cap Equity Fund - Series I (AVSCE) 599 shares (cost $10,648) Blue Chip Growth Portfolio - II (TRBCG2) 31,670 shares (cost $359,405) Equity Income Portfolio - II (TREI2) 1,694 shares (cost $34,738) Ivy Fund Variable Insurance Portfolios, Inc. - Asset Strategy (WRASP) 12,124 shares (cost $123,892) Advantage VT Small Cap Growth Fund - Class 2 (WFVSCG) 5,947 shares (cost $43,093) Total Investments $ Accounts Payable ) $ Contract Owners’ Equity: Accumulation units Total Contract Owners’ Equity (note 5) $ See accompanying notes to financial statements. NATIONWIDE VARIABLE ACCOUNT-13 STATEMENTS OF OPERATIONS Year Ended December31, 2011 Investment Activity: Total MLVGA3 ACGI ACVI3 ACVIP2 ACVMV1 ACVV ACVVS1 Reinvested dividends $ - Mortality and expense risk charges (note 2) Net investment income (loss) ) Realized gain (loss) on investments ) (4 ) Change in unrealized gain (loss) on investments ) Net gain (loss) on investments ) Reinvested capital gains - Net increase (decrease) in contract owners’ equity resulting from operations $ ) Investment Activity: ALVREA ALVSVA AMCG AMFAS AMINS AMTB AVCDI AVSCE Reinvested dividends $ 5 - Mortality and expense risk charges (note 2) ) (2 ) Net investment income (loss) 3 ) Realized gain (loss) on investments ) - ) ) Change in unrealized gain (loss) on investments ) Net gain (loss) on investments ) Reinvested capital gains - Net increase (decrease) in contract owners’ equity resulting from operations $ ) (Continued) NATIONWIDE VARIABLE ACCOUNT-13 STATEMENTS OF OPERATIONS Year Ended December31, 2011 Investment Activity: DCAP DSIF DVSCS FCS FEIS FGS FIGBS FMCS Reinvested dividends $ Mortality and expense risk charges (note 2) Net investment income (loss) (8 ) ) Realized gain (loss) on investments ) ) Change in unrealized gain (loss) on investments ) Net gain (loss) on investments ) Reinvested capital gains - - - Net increase (decrease) in contract owners’ equity resulting from operations $ ) Investment Activity: FMMP2 FOSR FQB FTVDM3 FTVGI3 FTVSV2 FTVUG2 JABS Reinvested dividends $ Mortality and expense risk charges (note 2) Net investment income (loss) ) Realized gain (loss) on investments - (2 ) 50 Change in unrealized gain (loss) on investments - ) Net gain (loss) on investments - ) Reinvested capital gains - Net increase (decrease) in contract owners’ equity resulting from operations $ ) (Continued) NATIONWIDE VARIABLE ACCOUNT-13 STATEMENTS OF OPERATIONS Year Ended December31, 2011 Investment Activity: JACAS JAIGS2 LOVMCV MIGSC MSVRE MVFSC OVGR OVGS3 Reinvested dividends $ - Mortality and expense risk charges
